                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF TENNESSEE
                               AT KNOXVILLE
______________________________________________________________________________

BATTLES, INC.,

               Plaintiff,

v.                                                           No: 3:19-cv-00013-TWP-DCP
                                                             JURY DEMANDED
NATIONWIDE GENERAL
INSURANCE COMPANY,

               Defendant.


      DECLARATION OF CHUCK HOWARTH PURSUANT TO 28 U.S.C. § 1746
______________________________________________________________________________

       The undersigned, being duly sworn upon oath, does hereby swear and affirm that the

following facts are true and correct to the best of his knowledge:

       1.      My name is Chuck Howarth. I am over eighteen (18) years of age and have

personal knowledge of the information contained within this Declaration.

       2.      I am the President and founding partner of The Howarth Group.

       3.      I have over thirty-five (35) years of experience in the property claims adjusting

business. During my professional career, I have worked as an adjuster for State Farm, as a public

adjuster for policyholders, as an appraiser for insureds, as an appraiser for an insurance company,

and as an umpire in the appraisal process.

       4.      Defendant made a payment to Plaintiff based on an estimate for exterior cleaning

and fire damage to the Insured Premises’ HVAC system.
       5.      I was hired by Plaintiff, Battles Inc., to act as its appraiser with regard to damage

at its property, stemming from the November 2016 wildfires that struck Gatlinburg, Tennessee.

(Exhibit A, Appraisal Invocation Letter).

       6.      On January 29, 2018, I sent a letter to Javier Rico, adjuster for Defendant, on behalf

of Plaintiff, advising Defendant that Plaintiff was invoking the Policy’s appraisal clause because

of the lack of an agreement between Plaintiff and Defendant regarding the amount of the Loss.

(Exhibit A).

       7.      I provided Defendant with the report from Forensic Building Science (“FBS”),

showing the presence of char, ash, and soot in the buildings.

       8.      I used the Forensic Building Sciences’ report to determine the cost associated with

the amount of the Loss.

       9.      I provided my appraisal estimate to Defendant. (Exhibit B, Estimate).

       10.     Defendant hired GHP Environmental to conduct sampling for soot and char for the

interior of Battles’ property.

       I declare/certify/verify/state under penalty of perjury under the laws of the United States

of America that the foregoing is true and correct.

Executed on this the ______ day of ______________ 2020.




                                                      CHUCK HOWARTH
                                                      THE HOWARTH GROUP, PRESIDENT




                                                 2
EXHIBIT A
1



                    The Howarth Group




              Insured:    Battles Inc. (Jim Woods Strip Center)
             Property:    1359 East Parkway
                          Gatlinburg, TN 37738


          Claim Rep.:     Chuck Howarth                                                     Business:   (615) 550-5500


            Estimator:    Arthur Grandinetti                                                Business:   (615) 550-5500
             Business:    137 Third Ave. North                                               E-mail:    arthur@thehowarthgroup.
                          Franklin , TN 37064                                                           com




      Claim Number:                               Policy Number: ACPBPRG3007667215              Type of Loss:

        Date of Loss:     11/28/2016                              Date Received:
       Date Inspected:                                             Date Entered:   11/20/2017

            Price List:   TNKN7X_JUL18
                          Restoration/Service/Remodel
             Estimate:    GATJIMWOODSSTRIPMALL

    This estimate is in first draft and not intended to be a final appraisal of the damage from the subject loss/losses. The
    Appraisal process provides for re-inspections and on-site reviews during which unintended mistakes and/or omissions can be
    discovered and this estimate properly amended. It is not intended that this estimate include Code Upgrades, Lead Abatement or
    Mold Remediation that may be required during construction and any such costs are intended to remain open for supplement as
    they are incurred.




                                                                                                           EXHIBIT B
2



                     The Howarth Group




                                                       GATJIMWOODSSTRIPMALL
                                                                    Exterior
                                                Building Roof/TPO/Low Slope Areas on Top.

                                     Main Building TPO Roof Areas
                                                  29860.37 Surface Area                                298.60 Number of Squares
                                                   1036.39 Total Perimeter Length




     DESCRIPTION                              QUANTITY                UNIT COST                   RCV          DEPREC.                ACV
     The TPO portion of this roof is covered with soot and char deposits as can be witnessed through pictures, or by visual inspection. The
     recommended process for re coating is to apply a plant-based biodegradable cleaner, pressure wash the roof with an orbital high
     pressure cleaning tool, primer the roof, tac the seams and apply seam reinforcement material, then apply white UV reflective top coat
     via spray. This information can easily be found online. The following scope will follow the protocols that have been laid out.
     1. Apply biological cleaning agent         29,860.37 SF                     0.24           7,166.49              (0.00)        7,166.49
     (spore-based) to the surface area
     Note: Price per application. Biological spore treatments are typically used as pre-wash and/or post-wash processes, to digest
     odor-causing and soil compounds, etc. The labor type used in this item is a hazardous materials remediation technician, who
     typically performs work relating to hazardous materials, which may include asbestos, lead, mold, etc.
     2. Clean with pressure/chemical spray - 29,860.37 SF                        0.55          16,423.20              (0.00)      16,423.20
     Very heavy
     Very heavy line item was used to account for the use of a high pressure washer (4000psi or more) along with the orbital attachment.
     3. Elastomeric roof primer                 29,860.37 SF                     0.32           9,555.32              (0.00)        9,555.32
     4. Water barrier joint taping - Mod.       29,860.37 SF                     0.23           6,867.89              (0.00)        6,867.89
     bitumen - 4" seam tape
     Quality: 4" wide self-adhesive polymer flashing/sealing tape. Note: This item is generally used when a secondary water barrier is
     required on the roof. It is intended to be used based on the square footage of the roof being repaired or replaced.
     5. Elastomeric roof coating - Flat roof 29,860.37 SF                        1.78          53,151.46              (0.00)      53,151.46
     6. Roofer - per hour                           16.00 HR                   102.19           1,635.04              (0.00)        1,635.04
     Time for a crew of 2 men to move all the rock from 1 side to the next.
     7. Clean with pressure/chemical spray 3,199.00 SF                           0.24             767.76              (0.00)          767.76
     Clean the coping at the parapet.
     8. Exterior - seal or prime then paint      3,199.00 SF                     0.87           2,783.13              (0.00)        2,783.13
     with one finish coat
     Paint the coping.

     Totals: Main Building TPO Roof Areas                                                    98,350.29               0.00        98,350.29

     Total: Building Roof/TPO/Low Slope Areas on Top.                                        98,350.29               0.00        98,350.29



                                                             Metal Roof/Mansard

    GATJIMWOODSSTRIPMALL                                                                                        10/9/2018              Page: 2
3



                     The Howarth Group




                                     Metal Roofing/Mansard Areas
                                                   6781.03 Surface Area                                 67.81 Number of Squares
                                                   1049.29 Total Perimeter Length                       65.14 Total Ridge Length
                                                     70.11 Total Hip Length




     DESCRIPTION                              QUANTITY                UNIT COST                   RCV          DEPREC.                ACV
     9. Clean with pressure/chemical spray 6,781.03 SF                             0.24         1,627.45           (0.00)          1,627.45
     Cleaning the metal roofing areas.
     10. Prime & paint metal roofing              6,781.03 SF                      0.71         4,814.53           (0.00)          4,814.53
     Painting of the roof will restore the finish and life lost.
     11. Stucco Plasterer - per hour                   4.00 HR                    49.74           198.96           (0.00)            198.96
     Time to cut out sections of soffit for access to the inside of the Mansard.
     12. R&R Synthetic stucco repair                 60.00 SF                      6.48           388.80           (0.00)            388.80
     Repair approx 3 access points.
     Excludes: Substrate, house wrap (use INSHWRAP), polystyrene board.
     13. (Material Only) Sheathing -                 64.00 SF                      0.88            56.32           (0.00)              56.32
     plywood - 1/2" CDX
     14. (Material Only) House wrap                  60.00 SF                      0.15             9.00           (0.00)               9.00
     (air/moisture barrier)
     The painting of the soffit areas will be included in the front elevation scope of repairs.
                                                            Attic areas of Mansard.
     15. Clean deck sheathing                     6,781.03 SF                      0.19         1,288.40           (0.00)          1,288.40
     Cleaning of the underside of the mansard decking.
     16. General clean - up                          80.00 HR                     27.37         2,189.60           (0.00)          2,189.60
     Cleaning of the attic framing. This will include all sides of the framing and any supporting members. 2 men for the duration of the
     week.
     17. Seal attic framing for odor control - 6,781.03 SF                         0.90         6,102.93           (0.00)          6,102.93
     6 to 8/12
     Quality: Moderate coverage on rafters and sheathing on roofs of 6/12 to 8/12 pitch.
     18. Clean floor or roof joist system         1,328.00 SF                      0.60           796.80           (0.00)            796.80
     19. Seal floor or ceiling joist system       1,328.00 SF                      0.89         1,181.92           (0.00)          1,181.92
     20. Clean the surface area                   1,328.00 SF                      0.23           305.44           (0.00)            305.44
     Extra time and labor for the cleaning of the back of the soffit.
     21. Seal the surface area w/PVA              1,328.00 SF                      0.40           531.20           (0.00)            531.20
     primer - one coat
     Sealing of the attic side of the soffit.
     22. R&R Patio Cover - Fabric                   480.00 SF                      5.61         2,692.80           (0.00)          2,692.80
     replacement
     Agreed scope with (one minor addition) Larry Masters for the repairs on the rear roofing section of damage.
     23. Roofer - per hour                           16.00 HR                    102.19         1,635.04           (0.00)          1,635.04
     24. Roofing (Bid Item)                            1.00 EA                    90.00            90.00           (0.00)              90.00
    GATJIMWOODSSTRIPMALL                                                                                        10/9/2018              Page: 3
4



                      The Howarth Group




                                                CONTINUED - Metal Roofing/Mansard Areas



     DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
     25. R&R Ridge cap - metal roofing             34.00 LF                       7.18            244.12              (0.00)           244.12
     26. Clean with pressure/chemical           2,301.00 SF                       0.24            552.24              (0.00)           552.24
     spray
     27. Elastomeric roof primer                2,301.00 SF                      0.32             736.32              (0.00)            736.32
     28. Elastomeric roof coating - Rib roof    2,301.00 SF                      2.39           5,499.39              (0.00)          5,499.39
     29. Exterior light fixture - Detach &          3.00 EA                     45.39             136.17              (0.00)            136.17
     reset
     30. Clean exterior light fixture                3.00 EA                      8.74             26.22              (0.00)             26.22

     Totals: Metal Roofing/Mansard Areas                                                       31,103.65                0.00        31,103.65

     Total: Metal Roof/Mansard                                                                 31,103.65                0.00        31,103.65




                                      Front Elevation

     DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
     31. Clean gutter/downspout                   172.00 LF                        0.37             63.64              (0.00)             63.64
     32. Prime & paint gutter / downspout         172.00 LF                        1.18            202.96              (0.00)            202.96
     33. Clean with pressure/chemical           4,535.00 SF                        0.24          1,088.40              (0.00)          1,088.40
     spray
     Cleaning of all the EIFS surfaces as well as the sidewalk area and soffit. It will be necessary to clean the sidewalk after the cleaning.
     The cleaning will leave the soot and dirt deposits on the sidewalk. The cleaning will remove all the dirt and soot away from the
     building into the black top areas.
     34. Seal & paint stucco                    2,222.00 SF                        1.04          2,310.88              (0.00)          2,310.88
     Walls.
     35. Clean glazed store front - glass         813.00 SF                        0.27            219.51              (0.00)            219.51
     and aluminum
     36. Recessed light fixture - Detach &           4.00 EA                     64.09             256.36              (0.00)            256.36
     reset entire unit
     37. Exterior light fixture - Detach &           2.00 EA                     45.39              90.78              (0.00)             90.78
     reset
     38. Clean exterior light fixture                2.00 EA                       8.74             17.48              (0.00)             17.48
     39. Ceiling fan - Detach & reset                1.00 EA                   112.30              112.30              (0.00)            112.30
     40. Clean ceiling fan and light                 1.00 EA                     16.11              16.11              (0.00)             16.11
     41. Clean recessed light fixture                4.00 EA                       6.57             26.28              (0.00)             26.28
     42. Seal & paint stucco                    1,133.00 SF                        1.04          1,178.32              (0.00)          1,178.32
     Soffit.

    GATJIMWOODSSTRIPMALL                                                                                          10/9/2018               Page: 4
5



                      The Howarth Group




                                                        CONTINUED - Front Elevation



     DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
     43. Electrician - per hour                   80.00 HR                      62.09           4,967.20              (0.00)          4,967.20
     Time to remove and reset the signs.
     44. General clean - up                       40.00 HR                      27.37           1,094.80              (0.00)          1,094.80
     Time to clean the signs.This includes cleaning the inside and outside.
     45. Paint trim - one coat                   455.00 LF                        0.67            304.85              (0.00)           304.85
     Painting of the golden trim.
     46. Paint accents/molding (contrasting      284.00 SF                        1.56            443.04              (0.00)           443.04
     color)*
     Painting of the accent.

     Totals: Front Elevation                                                                   12,392.91                0.00        12,392.91




                                      Right Elevation

     DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
     47. Clean gutter/downspout                     98.00 LF                       0.37             36.26              (0.00)             36.26
     48. Prime & paint gutter / downspout           65.00 LF                       1.18             76.70              (0.00)             76.70
     49. Clean with pressure/chemical           4,535.00 SF                        0.24          1,088.40              (0.00)          1,088.40
     spray
     Cleaning of all the EIFS surfaces as well as the sidewalk area and soffit. It will be necessary to clean the sidewalk after the cleaning.
     The cleaning will leave the soot and dirt deposits on the sidewalk. The cleaning will remove all the dirt and soot away from the
     building into the black top areas.
     50. Seal & paint stucco                    1,237.50 SF                        1.04          1,287.00              (0.00)          1,287.00
     Walls.
     51. Seal & paint wood siding               1,237.50 SF                        1.02          1,262.25              (0.00)          1,262.25
     52. Clean glazed store front - glass         165.00 SF                        0.27             44.55              (0.00)             44.55
     and aluminum
     53. Exterior light fixture - Detach &           4.00 EA                     45.39             181.56              (0.00)            181.56
     reset
     54. Clean exterior light fixture                4.00 EA                       8.74             34.96              (0.00)             34.96
     55. Seal & paint stucco                      220.00 SF                        1.04            228.80              (0.00)            228.80
     Soffit.
     56. Electrician - per hour                     20.00 HR                     62.09           1,241.80              (0.00)          1,241.80
     Time to remove and reset the signs.
     57. General clean - up                         10.00 HR                     27.37             273.70              (0.00)            273.70
     Time to clean the signs.This includes cleaning the inside and outside.

    GATJIMWOODSSTRIPMALL                                                                                          10/9/2018               Page: 5
6



                      The Howarth Group




                                                        CONTINUED - Right Elevation



     DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
     58. Paint accents/molding (contrasting       130.00 SF                       1.56            202.80              (0.00)           202.80
     color)*
     Painting of the accent.

     Totals: Right Elevation                                                                    5,958.78                0.00          5,958.78




                                      Rear Elevation/Tan Color Building.

     DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
     59. Clean with pressure/chemical            5,349.75 SF                       0.24           1,283.94             (0.00)          1,283.94
     spray
     Cleaning of all the EIFS surfaces as well as the sidewalk area and soffit. It will be necessary to clean the sidewalk after the cleaning.
     The cleaning will leave the soot and dirt deposits on the sidewalk. The cleaning will remove all the dirt and soot away from the
     building into the black top areas.
     60. Seal & paint wood siding                  405.00 SF                       1.02             413.10             (0.00)            413.10
     Walls.
     61. Exterior - paint two coats              3,243.75 SF                       0.83           2,692.31             (0.00)          2,692.31
     62. Ceiling fan - Detach & reset                 3.00 EA                   112.30              336.90             (0.00)            336.90
     63. Clean ceiling fan w/out light                3.00 EA                    10.73               32.19             (0.00)             32.19
     64. Chandelier - Detach & reset                  1.00 EA                    79.48               79.48             (0.00)             79.48
     65. Clean chandelier                             1.00 EA                    26.77               26.77             (0.00)             26.77
     66. Finish Hardware Installer - per            10.00 HR                     44.94              449.40             (0.00)            449.40
     hour
     Time to detach and reset the things such as rope lights and televisions and mounted fans etc...
     67. Paint accents/molding (contrasting         45.00 SF                       1.56              70.20             (0.00)             70.20
     color)*
     Painting of the accent.
     Rear porch area of Three Jimmys Restaurant. This area has a timber framed porch as well as an arbor area for outdoor seating. These
     areas have a mixture of wood types and finishes. For this reason some general line items have been used to account for the clean and
     finish.
     68. General clean - up                         40.00 HR                     27.37            1,094.80             (0.00)          1,094.80
     This line item is for a crew of 2 people to use a ladder and soft brushes to gently agitate the wood areas to loosen and remove stuck
     on soot and char particulate. Time for them to fully rinse off the cleaning agents as well as remaining particulate. A plant based
     solution should be used to loosen soot and char and help to dissolve any odors.
     69. (Material Only) Apply biological        2,500.00 SF                       0.05             125.00             (0.00)            125.00
     cleaning agent (spore-based) to the
     surface area
     70. Painter - per hour                         32.00 HR                     50.29            1,609.28             (0.00)          1,609.28
    GATJIMWOODSSTRIPMALL                                                                                          10/9/2018               Page: 6
7



                       The Howarth Group




                                             CONTINUED - Rear Elevation/Tan Color Building.



     DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
     Time for a crew of 2 to refinish the areas that have been cleaned. This would include painting on some areas and staining on others.
     71. Painting (Bid Item)                          1.00 EA                 250.00             250.00            (0.00)           250.00
     Paint and stain materials.
     72. Content Manipulation charge - per            6.00 HR                  31.51             189.06            (0.00)           189.06
     hour

     Totals: Rear Elevation/Tan Color Building.                                                 8,652.43                0.00          8,652.43




                                      Left Elevation/Brown & Orange Color
                                      Building.

     DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
     73. Clean with pressure/chemical           3,150.00 SF                        0.24            756.00              (0.00)            756.00
     spray
     Cleaning of all the EIFS surfaces as well as the sidewalk area and soffit. It will be necessary to clean the sidewalk after the cleaning.
     The cleaning will leave the soot and dirt deposits on the sidewalk. The cleaning will remove all the dirt and soot away from the
     building into the black top areas.
     74. Exterior - paint two coats             3,150.00 SF                        0.83          2,614.50              (0.00)          2,614.50
     Walls.
     75. Exterior light fixture - Detach &           8.00 EA                     45.39             363.12              (0.00)            363.12
     reset
     76. Clean exterior light fixture                8.00 EA                       8.74             69.92              (0.00)             69.92
     77. Electrician - per hour                     20.00 HR                     62.09           1,241.80              (0.00)          1,241.80
     Time to remove and reset the signs.
     78. General clean - up                         10.00 HR                     27.37             273.70              (0.00)            273.70
     Time to clean the signs.This includes cleaning the inside and outside.
     79. Paint accents/molding (contrasting       130.00 SF                        1.56            202.80              (0.00)            202.80
     color)*
     Painting of the accent.

     Totals: Left Elevation/Brown & Orange Color Building.                                      5,521.84                0.00          5,521.84

     Total: Exterior                                                                          161,979.90                0.00       161,979.90



                                                                Interiors of Shops
                                                                    Shop Areas
    GATJIMWOODSSTRIPMALL                                                                                          10/9/2018               Page: 7
8



                      The Howarth Group




                                                                     Subway

                                     Subway/Dining                                                                            Height: 14'
                                                    2987.11   SF Walls                                1105.88 SF Ceiling
                                                    4092.99   SF Walls & Ceiling                      1106.18 SF Floor
                                                     122.91   SY Flooring                              241.09 LF Floor Perimeter
                                                     241.09   LF Ceil. Perimeter


     Missing Wall - Goes to neither Floor/Ceiling      19' 11" X 8' 6"                     Opens into SUBWAY_DININ
     Missing Wall - Goes to neither Floor/Ceiling      2' 11" X 8' 6"                      Opens into SUBWAY_DININ

     DESCRIPTION                              QUANTITY                  UNIT COST                 RCV           DEPREC.             ACV
     80. Clean metal roofing                    1,105.88 SF                     0.17            188.00             (0.00)          188.00
     Excludes: Scaffold.
     81. Clean bar joist                          157.00 LF                     0.47             73.79             (0.00)           73.79
     Quality: In-place cleaning, all surfaces.
     82. Clean fire suppression pipe lines,       157.00 LF                     0.18             28.26             (0.00)           28.26
     and heads.
     Excludes: Scaffold or ladders.
     83. Clean EMT & Flex electrical pipe.          75.00 LF                    0.18             13.50             (0.00)           13.50
     Excludes: Scaffold or ladders.
     84. Electrician - per hour                      2.50 HR                  62.09             155.23             (0.00)          155.23
     Time to clean and inspect junction boxes and other open connections.
     85. In-wall / In-ceiling speaker -              4.00 EA                  11.04              44.16             (0.00)           44.16
     Detach & reset
     86. Clean stereo - components -                 4.00 EA                  59.59             238.36             (0.00)          238.36
     speakers - int. & ext.
     87. Sprinkler head/escutcheon -                10.00 EA                  11.20             112.00             (0.00)          112.00
     Detach & reset
     88. General clean - up                          1.67 HR                  27.37              45.71             (0.00)           45.71
     Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
     89. Detach & Reset Hanging light                6.00 EA                  37.26             223.56             (0.00)          223.56
     fixture
     90. Clean light fixture - high detail           6.00 EA                  13.12              78.72             (0.00)           78.72
     Quality: In-place cleaning, outside surface of fixture. Remove glass cover & bulb, clean, and reinstall.
     91. Remove Surveillance camera -                6.00 EA                  34.05             204.30             (0.00)          204.30
     color
     92. (Install) Surveillance camera -             6.00 EA                 113.54             681.24             (0.00)          681.24
     color
     93. Clean camera - int. & ext.                  6.00 EA                  54.97             329.82             (0.00)          329.82
     94. Detach & Reset Fluorescent -               16.00 EA                  44.38             710.08             (0.00)          710.08
     acoustic grid fixture - 2 tube - 2' High
     grd
     95. Clean light fixture - fluorescent          16.00 EA                    8.72            139.52             (0.00)          139.52

    GATJIMWOODSSTRIPMALL                                                                                        10/9/2018            Page: 8
9



                      The Howarth Group




                                                        CONTINUED - Subway/Dining



      DESCRIPTION                              QUANTITY                UNIT COST                 RCV          DEPREC.                ACV
     96. Remove Light diffusing panel -             64.00 SF                    0.12               7.68             (0.00)              7.68
     Premium grade (i.e., egg crate)
     97. (Install) Light diffusing panel -          64.00 SF                    0.58              37.12             (0.00)            37.12
     Premium grade (i.e., egg crate)
     98. Clean light diffusing panel                64.00 SF                    0.40              25.60             (0.00)            25.60
     99. Ceiling fan - Detach & reset                4.00 EA                 112.30              449.20             (0.00)           449.20
     100. Clean ceiling fan w/out light              4.00 EA                   10.73              42.92             (0.00)            42.92
     101. Suspended ceiling grid - Detach        1,105.88 SF                    0.97           1,072.70             (0.00)         1,072.70
     & reset
     102. Clean suspended ceiling grid           1,105.88 SF                    0.20             221.18             (0.00)           221.18
     103. Paint suspended ceiling grid           1,105.88 SF                    0.29             320.71             (0.00)           320.71
     104. R&R Suspended ceiling tile - 2' x        965.88 SF                    1.57           1,516.43             (0.00)         1,516.43
     2'
     Clean/vinyl tiles are over the food prep area.
     105. R&R Suspended ceiling tile for           154.00 SF                    3.71             571.34             (0.00)           571.34
     clean room/kitchen - 2' x 2'
     Includes the waste for this area.
     106. Sand wood - interior                     277.09 SF                    3.21             889.46             (0.00)           889.46
     To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
     wood.
     Wood trim, and upper chair rail.
     107. Clean trim - wood                        277.09 LF                    0.22              60.96             (0.00)            60.96
     The trim boards that make up the large hanging fixture over the bar. This will need to be opened up and cleaned as well as removed
     for the grid work.
     108. Finish trim - 1 coat urethane            277.09 LF                    0.73             202.28             (0.00)           202.28
     Quality: One coat of polyurethane finish.
     109. Finish Hardware Installer - per            8.00 HR                   44.94             359.52             (0.00)           359.52
     hour
     Time to remove the wall mounted/hanging signage&attached lights and brackets. Time to re-install them after cleaning and
     inspection.
     110. General clean - up                         2.50 HR                   27.37              68.43             (0.00)            68.43
     Time to clean the wall mounted/hanging signage and brackets.
     111. Exit sign - Detach & reset                 2.00 EA                   39.74              79.48             (0.00)            79.48
     112. Clean light fixture                        2.00 EA                    6.56              13.12             (0.00)            13.12
     Cleaning of the exit signs.
     113. Thermostat - Detach & reset                1.00 EA                   36.82              36.82             (0.00)            36.82
     114. Clean thermostat                           1.00 EA                    7.90               7.90             (0.00)              7.90
     115. Outlet or switch - Detach & reset          6.00 EA                   11.31              67.86             (0.00)            67.86
     116. Clean outlet or switch                     6.00 EA                    2.15              12.90             (0.00)            12.90
    GATJIMWOODSSTRIPMALL                                                                                        10/9/2018              Page: 9
10



                      The Howarth Group




                                                        CONTINUED - Subway/Dining



      DESCRIPTION                              QUANTITY                UNIT COST                  RCV          DEPREC.                ACV
      117. Sand wood - interior                      241.09 SF                     3.21             773.90           (0.00)           773.90
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Chair rail trim.
      118. Clean trim - wood                         241.09 LF                     0.22              53.04           (0.00)            53.04
      119. Finish trim - 1 coat urethane             241.09 LF                     0.73             176.00           (0.00)           176.00
      120. Remove Wallpaper - High grade           2,987.11 SF                     0.59           1,762.39           (0.00)         1,762.39
      121. Prep wall for wallpaper                 2,987.11 SF                     0.39           1,164.97           (0.00)         1,164.97
      Note: Cost for additional cleaning and touch-up due to wallpaper removal. Use PNTS if sealing/priming is required before
      installation of new wallpaper.
      122. Seal the walls w/latex based stain 2,987.11 SF                          0.42           1,254.59           (0.00)         1,254.59
      blocker - one coat
      123. Wallpaper - High grade                  2,987.11 SF                     2.20           6,571.64           (0.00)         6,571.64
      124. Sand wood - interior                      168.00 SF                     3.21             539.28           (0.00)           539.28
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Doors.
      125. Clean door (per side)                       8.00 EA                     4.49              35.92           (0.00)            35.92
      126. Finish door slab only - 1 coat              8.00 EA                    18.88             151.04           (0.00)           151.04
      urethane (per side)
      127. Clean door / window opening                 6.00 EA                     8.07              48.42           (0.00)            48.42
      (per side)
      128. Finish door/win trim & jamb - 1             2.00 EA                    16.38              32.76           (0.00)            32.76
      coat urethane (per side)
      129. Door lockset - Detach & reset               4.00 EA                    16.45              65.80           (0.00)            65.80
      130. Door closer - Commercial grade -            2.00 EA                    23.97              47.94           (0.00)            47.94
      Detach & reset
      131. Clean door hardware                         6.00 EA                     4.16              24.96           (0.00)            24.96
      132. Floor protection - cloth - skid         1,106.18 SF                     0.68             752.20           (0.00)           752.20
      resistant, leak proof
      133. Labor to tape drop cloths               1,106.18 SF                     0.12             132.74           (0.00)           132.74
      134. Clean ceramic tile                      3,318.55 SF                     0.33           1,095.12           (0.00)         1,095.12
      Cleaning of the tile floor. Extra passes for the clean needed before the sealant application.
      135. Tile/stone sealer                       2,212.37 SF                     0.68           1,504.41           (0.00)         1,504.41
      2 coats.
      136. Content Manipulation charge -              24.00 HR                    31.51             756.24           (0.00)           756.24
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.

     GATJIMWOODSSTRIPMALL                                                                                       10/9/2018             Page: 10
11



                       The Howarth Group




                                                          CONTINUED - Subway/Dining



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      137. Final cleaning - construction -       1,106.18 SF                       0.12            132.74              (0.00)           132.74
      Commercial
                                                          HVACs
      138. Remove Ductwork system - hot               1.00 EA                    283.75               283.75            (0.00)            283.75
      or cold air - 901 to 1199 SF home
      Includes: Labor cost to remove a ductwork system and to discard in job-site waste receptacle.
      The duct will need to be removed as it is directly installed under the roof substrate. Removing the duct will allow for a more thorough
      cleaning as well both interior and exterior. After the duct has been re-installed it can be repainted black to match and blend in.
      139. (Install) Ductwork system - hot            1.00 EA                  1,546.47             1,546.47            (0.00)          1,546.47
      or cold air - 901 to 1199 SF home
      Includes: Trunk and branch lines, registers, return air covers, furnace plenum, return air duct, foil tape and/or mastic, duct hanger
      strap, and installation labor.
      140. HVAC Technician - per hour                 8.00 HR                     80.03               640.24            (0.00)            640.24
      Time to clean and inspect the interior and exterior of the duct.
                                                           Odor Removal & Air Cleaning.
      141. Hydroxyl generator - odor                  4.00 DA                    180.00               720.00            (0.00)            720.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      142. Negative air fan/Air scrubber (24          4.00 DA                     74.19               296.76            (0.00)            296.76
      hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      143. Air mover axial fan (per 24 hour          12.00 EA                     28.50               342.00            (0.00)            342.00
      period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      3 fans for a period of 4 days.
      144. Equipment decontamination                  5.00 EA                     25.94               129.70            (0.00)            129.70
      charge - per piece of equipment
      145. Equipment setup, take down, and            2.00 HR                     36.43                72.86            (0.00)             72.86
      monitoring (hourly charge)

      Totals: Subway/Dining                                                                     30,437.74                0.00        30,437.74




     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 11
12



                      The Howarth Group




                                     Subway/Kitchen                                                                     Height: 14'
                                                   1358.83   SF Walls                            445.96 SF Ceiling
                                                   1804.78   SF Walls & Ceiling                  445.96 SF Floor
                                                     49.55   SY Flooring                          97.06 LF Floor Perimeter
                                                     97.06   LF Ceil. Perimeter



      DESCRIPTION                             QUANTITY                UNIT COST              RCV        DEPREC.               ACV
      146. Clean metal roofing                   445.96 SF                     0.17          75.81          (0.00)            75.81
      Excludes: Scaffold.
      147. Clean bar joist                        60.00 LF                     0.47          28.20          (0.00)            28.20
      Quality: In-place cleaning, all surfaces.
      148. Clean fire suppression pipe lines,     60.00 LF                     0.18          10.80          (0.00)            10.80
      and heads.
      Excludes: Scaffold or ladders.
      149. Clean EMT & Flex electrical            30.00 LF                     0.18           5.40          (0.00)             5.40
      pipe.
      Excludes: Scaffold or ladders.
      150. Electrician - per hour                   0.50 HR                  62.09           31.05          (0.00)            31.05
      Time to clean and inspect junction boxes and other open connections.
      151. Detach & Reset Fluorescent -             6.00 EA                  44.38          266.28          (0.00)           266.28
      acoustic grid fixture, 2' x 2'
      152. Detach & Reset Fluorescent -             6.00 EA                  44.38          266.28          (0.00)           266.28
      acoustic grid fixture - four tube, 2'x 4'
      153. Remove Light diffusing panel -         24.00 SF                     0.12           2.88          (0.00)             2.88
      Premium grade (i.e., egg crate)
      154. (Install) Light diffusing panel -      24.00 SF                     0.58          13.92          (0.00)            13.92
      Premium grade (i.e., egg crate)
      155. Clean light diffusing panel            24.00 SF                     0.40           9.60          (0.00)             9.60
      156. Exit sign - Detach & reset               1.00 EA                  39.74           39.74          (0.00)            39.74
      157. Clean light fixture                      1.00 EA                    6.56           6.56          (0.00)             6.56
      Clean the exit signs.
      158. Remove Surveillance camera -             2.00 EA                  34.05           68.10          (0.00)            68.10
      color
      159. (Install) Surveillance camera -          2.00 EA                 113.54          227.08          (0.00)           227.08
      color
      160. Clean camera - int. & ext.               2.00 EA                  54.97          109.94          (0.00)           109.94
      161. Sprinkler head/escutcheon -              5.00 EA                  11.20           56.00          (0.00)            56.00
      Detach & reset
      162. General clean - up                       0.83 HR                  27.37           22.72          (0.00)            22.72
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      163. Suspended ceiling grid - Detach       445.96 SF                     0.97         432.58          (0.00)           432.58
      & reset
      164. Clean suspended ceiling grid          445.96 SF                     0.20          89.19          (0.00)            89.19

     GATJIMWOODSSTRIPMALL                                                                                10/9/2018            Page: 12
13



                       The Howarth Group




                                                         CONTINUED - Subway/Kitchen



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      165. Paint suspended ceiling grid            445.96 SF                       0.29            129.33              (0.00)            129.33
      166. R&R Suspended ceiling tile for          445.96 SF                       3.35          1,493.96              (0.00)          1,493.96
      clean room/kitchen - 2' x 4'
      167. Mask the walls per square foot -      1,358.83 SF                       0.18            244.59              (0.00)           244.59
      plastic and tape - 4 mil
      168. Clean the walls                       1,358.83 SF                      0.23             312.53              (0.00)           312.53
      169. Outlet or switch - Detach & reset         6.00 EA                     11.31              67.86              (0.00)            67.86
      170. Clean outlet or switch                    6.00 EA                      2.15              12.90              (0.00)            12.90
      171. Floor protection - cloth - skid         445.96 SF                      0.68             303.25              (0.00)           303.25
      resistant, leak proof
      172. Clean floor                             445.96 SF                       0.27            120.41              (0.00)           120.41
      173. Clean cove base molding - rubber         97.06 LF                       0.19             18.44              (0.00)            18.44
      or vinyl
      174. Final cleaning - construction -         445.96 SF                       0.12             53.52              (0.00)             53.52
      Commercial
                                                          HVACs
      175. Remove Ductwork system - hot               1.00 EA                    255.38               255.38            (0.00)            255.38
      or cold air - up to 900 SF home
      Includes: Labor cost to remove a ductwork system and to discard in job-site waste receptacle.
      The duct will need to be removed as it is directly installed under the roof substrate. Removing the duct will allow for a more thorough
      cleaning as well both interior and exterior. After the duct has been re-installed it can be repainted black to match and blend in.
      176. (Install) Ductwork system - hot            1.00 EA                  1,333.83             1,333.83            (0.00)          1,333.83
      or cold air - up to 900 SF home
      Includes: Trunk and branch lines, registers, return air covers, furnace plenum, return air duct, foil tape and/or mastic, duct hanger
      strap, and installation labor.
      177. HVAC Technician - per hour                 3.50 HR                     80.03               280.11            (0.00)            280.11
      Time to clean and inspect the interior and exterior of the duct.
      178. Clean air handler - Large                  1.00 EA                     38.30                38.30            (0.00)             38.30
      Excludes: Ductwork. Quality: Clean exterior surface and blower, filter area.
                                                           Odor Removal & Air Cleaning.
      179. Hydroxyl generator - odor                  4.00 DA                    180.00               720.00            (0.00)            720.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      180. Negative air fan/Air scrubber (24          4.00 DA                     74.19               296.76            (0.00)            296.76
      hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      181. Air mover axial fan (per 24 hour          12.00 EA                     28.50               342.00            (0.00)            342.00
      period) - No monitoring
     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 13
14



                      The Howarth Group




                                                      CONTINUED - Subway/Kitchen



      DESCRIPTION                             QUANTITY                UNIT COST                RCV           DEPREC.                 ACV
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      3 fans for a period of 4 days.
      182. Equipment decontamination               5.00 EA                  25.94           129.70               (0.00)            129.70
      charge - per piece of equipment
      183. Equipment setup, take down, and         2.00 HR                  36.43            72.86               (0.00)             72.86
      monitoring (hourly charge)

      Totals: Subway/Kitchen                                                                7,987.86               0.00           7,987.86




                                     Subway/Sprinkler Room                                                                   Height: 14'
                                                    419.22   SF Walls                                  50.60 SF Ceiling
                                                    469.82   SF Walls & Ceiling                        50.60 SF Floor
                                                      5.62   SY Flooring                               29.94 LF Floor Perimeter
                                                     29.94   LF Ceil. Perimeter



      DESCRIPTION                             QUANTITY                UNIT COST                RCV           DEPREC.                 ACV
      184. Clean metal roofing                    50.60 SF                     0.17             8.60             (0.00)               8.60
      Excludes: Scaffold.
      185. Clean bar joist                        10.00 LF                     0.47             4.70             (0.00)               4.70
      Quality: In-place cleaning, all surfaces.
      186. Clean fire suppression pipe lines,     10.00 LF                     0.18             1.80             (0.00)               1.80
      and heads.
      Excludes: Scaffold or ladders.
      187. Clean EMT & Flex electrical            15.00 LF                     0.18             2.70             (0.00)               2.70
      pipe.
      Excludes: Scaffold or ladders.
      188. Electrician - per hour                   0.25 HR                  62.09            15.52              (0.00)             15.52
      Time to clean and inspect junction boxes and other open connections.
      189. Sprinkler head/escutcheon -              1.00 EA                  11.20            11.20              (0.00)             11.20
      Detach & reset
      190. General clean - up                       0.17 HR                  27.37              4.65             (0.00)               4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      191. Fluorescent light fixture - 6' & 8' -    1.00 EA                  59.27            59.27              (0.00)             59.27
      Detach & reset
      192. Clean light fixture - fluorescent        1.00 EA                    8.72             8.72             (0.00)               8.72
     GATJIMWOODSSTRIPMALL                                                                                     10/9/2018             Page: 14
15



                       The Howarth Group




                                                    CONTINUED - Subway/Sprinkler Room



      DESCRIPTION                               QUANTITY                UNIT COST                   RCV            DEPREC.               ACV
      193. Clean bathroom fan                          1.00 EA                    17.37              17.37             (0.00)            17.37
      194. Seal the walls w/latex based stain        419.22 SF                     0.42             176.07             (0.00)           176.07
      blocker - one coat
      195. Floor protection - cloth - skid            50.60 SF                     0.68              34.41             (0.00)            34.41
      resistant, leak proof
      196. Labor to tape drop cloths                  50.60 SF                     0.12               6.07             (0.00)             6.07
      197. Clean ceramic tile                        151.81 SF                     0.33              50.10             (0.00)            50.10
      Cleaning of the tile floor. Extra passes for the clean needed before the sealant application.
      198. Tile/stone sealer                         101.21 SF                     0.68              68.82             (0.00)            68.82
      2 coats.
      199. Final cleaning - construction -            50.60 SF                     0.12               6.07             (0.00)             6.07
      Commercial

      Totals: Subway/Sprinkler Room                                                               476.07                 0.00           476.07




                                      Subway/Womens Room                                                                           Height: 14'
                                                      366.33   SF Walls                                      42.40 SF Ceiling
                                                      408.74   SF Walls & Ceiling                            42.40 SF Floor
                                                        4.71   SY Flooring                                   26.17 LF Floor Perimeter
                                                       26.17   LF Ceil. Perimeter



      DESCRIPTION                               QUANTITY                UNIT COST                   RCV            DEPREC.               ACV
      200. Clean metal roofing                    42.40 SF                        0.17               7.21              (0.00)             7.21
      Excludes: Scaffold.
      201. Clean bar joist                        10.00 LF                        0.47               4.70              (0.00)             4.70
      Quality: In-place cleaning, all surfaces.
      202. Clean fire suppression pipe lines,     10.00 LF                        0.18               1.80              (0.00)             1.80
      and heads.
      Excludes: Scaffold or ladders.
      203. Clean EMT & Flex electrical            15.00 LF                        0.18               2.70              (0.00)             2.70
      pipe.
      Excludes: Scaffold or ladders.
      204. Electrician - per hour                   0.25 HR                      62.09              15.52              (0.00)            15.52
      Time to clean and inspect junction boxes and other open connections.

     GATJIMWOODSSTRIPMALL                                                                                           10/9/2018            Page: 15
16



                      The Howarth Group




                                                  CONTINUED - Subway/Womens Room



      DESCRIPTION                             QUANTITY               UNIT COST                  RCV          DEPREC.                ACV
      205. Sprinkler head/escutcheon -                 1.00 EA                    11.20              11.20        (0.00)           11.20
      Detach & reset
      206. General clean - up                          0.17 HR                    27.37               4.65        (0.00)             4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      207. Fluorescent light fixture - 6' & 8' -       1.00 EA                    59.27              59.27        (0.00)           59.27
      Detach & reset
      208. Clean light fixture - fluorescent           1.00 EA                     8.72               8.72        (0.00)            8.72
      209. Bathroom ventilation fan -                  1.00 EA                    57.67              57.67        (0.00)           57.67
      Detach & reset
      210. Clean bathroom fan                          1.00 EA                    17.37              17.37        (0.00)           17.37
      211. Outlet or switch - Detach & reset           2.00 EA                    11.31              22.62        (0.00)           22.62
      212. Clean outlet or switch                      2.00 EA                     2.15               4.30        (0.00)            4.30
      213. Remove Wallpaper - High grade             263.66 SF                     0.59             155.56        (0.00)          155.56
      214. Prep wall for wallpaper                   263.66 SF                     0.39             102.83        (0.00)          102.83
      Note: Cost for additional cleaning and touch-up due to wallpaper removal. Use PNTS if sealing/priming is required before
      installation of new wallpaper.
      215. Seal part of the walls w/latex            263.66 SF                     0.42             110.74        (0.00)          110.74
      based stain blocker - one coat
      216. Wallpaper - High grade                    263.66 SF                     2.20             580.05        (0.00)          580.05
      217. Clean ceramic tile                        104.67 SF                     0.33              34.54        (0.00)           34.54
      Tile on the walls.
      218. Floor protection - cloth - skid            42.40 SF                     0.68              28.83        (0.00)           28.83
      resistant, leak proof
      219. Labor to tape drop cloths                  42.40 SF                     0.12               5.09        (0.00)            5.09
      220. Clean ceramic tile                        127.21 SF                     0.33              41.98        (0.00)           41.98
      Cleaning of the tile floor. Extra passes for the clean needed before the sealant application.
      221. Tile/stone sealer                          84.81 SF                     0.68              57.67        (0.00)           57.67
      2 coats.
      222. Final cleaning - construction -            42.40 SF                     0.12               5.09        (0.00)             5.09
      Commercial

      Totals: Subway/Womens Room                                                             1,340.11              0.00          1,340.11




     GATJIMWOODSSTRIPMALL                                                                                     10/9/2018            Page: 16
17



                       The Howarth Group




                                      Subway Mens Room                                                                           Height: 14'
                                                     359.33   SF Walls                                40.33 SF Ceiling
                                                     399.67   SF Walls & Ceiling                      40.33 SF Floor
                                                       4.48   SY Flooring                             25.67 LF Floor Perimeter
                                                      25.67   LF Ceil. Perimeter



       DESCRIPTION                             QUANTITY                UNIT COST                RCV          DEPREC.                  ACV
      223. Clean metal roofing                     40.33 SF                    0.17              6.86             (0.00)               6.86
      Excludes: Scaffold.
      224. Clean bar joist                         10.00 LF                    0.47              4.70             (0.00)               4.70
      Quality: In-place cleaning, all surfaces.
      225. Clean fire suppression pipe lines,      10.00 LF                    0.18              1.80             (0.00)               1.80
      and heads.
      Excludes: Scaffold or ladders.
      226. Clean EMT & Flex electrical             15.00 LF                    0.18              2.70             (0.00)               2.70
      pipe.
      Excludes: Scaffold or ladders.
      227. Electrician - per hour                   0.25 HR                   62.09            15.52              (0.00)              15.52
      Time to clean and inspect junction boxes and other open connections.
      228. Sprinkler head/escutcheon -              1.00 EA                   11.20            11.20              (0.00)              11.20
      Detach & reset
      229. General clean - up                       0.17 HR                   27.37              4.65             (0.00)               4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      230. Fluorescent light fixture - 6' & 8' -    1.00 EA                   59.27            59.27              (0.00)              59.27
      Detach & reset
      231. Clean light fixture - fluorescent        1.00 EA                    8.72              8.72             (0.00)               8.72
      232. Bathroom ventilation fan -               1.00 EA                   57.67            57.67              (0.00)              57.67
      Detach & reset
      233. Clean bathroom fan                       1.00 EA                   17.37            17.37              (0.00)             17.37
      234. Outlet or switch - Detach & reset        2.00 EA                   11.31            22.62              (0.00)             22.62
      235. Clean outlet or switch                   2.00 EA                    2.15              4.30             (0.00)              4.30
      236. Remove Wallpaper - High grade          256.66 SF                    0.59           151.43              (0.00)            151.43
      237. Prep wall for wallpaper                256.66 SF                    0.39           100.10              (0.00)            100.10
      Note: Cost for additional cleaning and touch-up due to wallpaper removal. Use PNTS if sealing/priming is required before
      installation of new wallpaper.
      238. Seal part of the walls w/latex         256.66 SF                    0.42           107.80              (0.00)            107.80
      based stain blocker - one coat
      239. Wallpaper - High grade                 256.66 SF                    2.20           564.65              (0.00)            564.65
      240. Clean ceramic tile                     102.67 SF                    0.33            33.88              (0.00)             33.88
      Tile on the walls.
      241. Floor protection - cloth - skid         40.33 SF                    0.68            27.42              (0.00)              27.42
      resistant, leak proof
      242. Labor to tape drop cloths               40.33 SF                    0.12              4.84             (0.00)               4.84
     GATJIMWOODSSTRIPMALL                                                                                     10/9/2018               Page: 17
18



                       The Howarth Group




                                                       CONTINUED - Subway Mens Room



      DESCRIPTION                               QUANTITY                 UNIT COST                    RCV        DEPREC.                 ACV
      243. Clean ceramic tile                        121.00 SF                     0.33               39.93          (0.00)             39.93
      Cleaning of the tile floor. Extra passes for the clean needed before the sealant application.
      244. Tile/stone sealer                          80.67 SF                     0.68               54.86          (0.00)             54.86
      2 coats.
      245. Final cleaning - construction -            40.33 SF                     0.12                4.84          (0.00)               4.84
      Commercial

      Totals: Subway Mens Room                                                                    1,307.13             0.00           1,307.13

      Total: Subway                                                                              41,548.91             0.00       41,548.91



                                                                      3 Jimmys
                                                                Food Prep Area/Room

                                       Food Prep Entry/Loading Bay                                                                Height: 8'
                                                       670.60   SF Walls                                  323.75 SF Ceiling
                                                       994.34   SF Walls & Ceiling                        323.75 SF Floor
                                                        35.97   SY Flooring                                83.82 LF Floor Perimeter
                                                        83.82   LF Ceil. Perimeter



      DESCRIPTION                               QUANTITY                 UNIT COST                    RCV        DEPREC.                 ACV
      246. Clean metal roofing                   323.75 SF                         0.17               55.04          (0.00)             55.04
      Excludes: Scaffold.
      247. Clean bar joist                        70.00 LF                         0.47               32.90          (0.00)             32.90
      Quality: In-place cleaning, all surfaces.
      248. Clean fire suppression pipe lines,     70.00 LF                         0.18               12.60          (0.00)             12.60
      and heads.
      Excludes: Scaffold or ladders.
      249. Clean EMT, Flex, Hat channel &        140.00 LF                         0.18               25.20          (0.00)             25.20
      other misc hanging pipe.
      Excludes: Scaffold or ladders.
      250. Electrician - per hour                   0.50 HR                       62.09               31.05          (0.00)             31.05
      Time to clean and inspect junction boxes and other open connections.
      251. Fluorescent light fixture - 6' & 8' -    1.00 EA                       59.27               59.27          (0.00)             59.27
      Detach & reset

     GATJIMWOODSSTRIPMALL                                                                                         10/9/2018             Page: 18
19



                        The Howarth Group




                                                CONTINUED - Food Prep Entry/Loading Bay



       DESCRIPTION                              QUANTITY               UNIT COST          RCV        DEPREC.                 ACV
       252. Clean light fixture - fluorescent       1.00 EA                    8.72        8.72          (0.00)              8.72
       253. Exit sign - Detach & reset              1.00 EA                   39.74       39.74          (0.00)             39.74
       254. Clean light fixture                     1.00 EA                    6.56        6.56          (0.00)              6.56
       Clean the exit signs.
       255. Clean the walls                      670.60 SF                     0.23    154.24            (0.00)            154.24
       256. Seal block with masonry sealer       670.60 SF                     0.63    422.48            (0.00)            422.48
       257. Clean floor                          323.75 SF                     0.27     87.41            (0.00)             87.41
       258. Final cleaning - construction -      323.75 SF                     0.12     38.85            (0.00)             38.85
       Commercial
       259. Content Manipulation charge -           6.00 HR                   31.51    189.06            (0.00)            189.06
       per hour

       Totals: Food Prep Entry/Loading Bay                                            1,163.12             0.00           1,163.12




                                       Food Prep Room for 3 Jimmys                                                    Height: 8'
                                                   1343.59    SF Walls                       1349.15 SF Ceiling
                                                   2692.74    SF Walls & Ceiling             1349.15 SF Floor
                                                    149.91    SY Flooring                     167.95 LF Floor Perimeter
                                                    167.95    LF Ceil. Perimeter



       DESCRIPTION                              QUANTITY               UNIT COST          RCV        DEPREC.                 ACV
      260. Clean metal roofing                   1,349.15 SF                   0.17    229.36            (0.00)            229.36
      Excludes: Scaffold.
      261. Clean bar joist                         192.00 LF                   0.47       90.24          (0.00)             90.24
      Quality: In-place cleaning, all surfaces.
      262. Clean fire suppression pipe lines,      192.00 LF                   0.18       34.56          (0.00)             34.56
      and heads.
      Excludes: Scaffold or ladders.
      263. Clean EMT & Flex electrical             192.00 LF                   0.18       34.56          (0.00)             34.56
      pipe.
      Excludes: Scaffold or ladders.
      264. Electrician - per hour                    2.00 HR                  62.09    124.18            (0.00)            124.18
      Time to clean and inspect junction boxes and other open connections.
      265. Fluorescent light fixture - 6' & 8' -     9.00 EA                  59.27    533.43            (0.00)            533.43
      Detach & reset
     GATJIMWOODSSTRIPMALL                                                                             10/9/2018             Page: 19
20



                       The Howarth Group




                                                 CONTINUED - Food Prep Room for 3 Jimmys



      DESCRIPTION                               QUANTITY                UNIT COST                   RCV          DEPREC.                 ACV
      266. Clean light fixture - fluorescent          9.00 EA                       8.72               78.48            (0.00)            78.48
      267. Detach & Reset Spot light fixture          1.00 EA                     37.26                37.26            (0.00)            37.26
      - double
      268. Clean light fixture                        1.00 EA                       6.56                6.56            (0.00)             6.56
      269. Exit sign - Detach & reset                 2.00 EA                     39.74                79.48            (0.00)            79.48
      270. Clean light fixture                        2.00 EA                       6.56               13.12            (0.00)            13.12
      Clean the exit signs.
      271. Sprinkler head/escutcheon -                9.00 EA                     11.20               100.80            (0.00)           100.80
      Detach & reset
      272. General clean - up                         1.50 HR                     27.37                41.06            (0.00)            41.06
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      273. Suspended ceiling grid - Detach        1,349.15 SF                       0.97            1,308.68            (0.00)         1,308.68
      & reset
      274. Clean suspended ceiling grid           1,349.15 SF                       0.20              269.83            (0.00)           269.83
      275. Paint suspended ceiling grid           1,349.15 SF                       0.29              391.25            (0.00)           391.25
      276. R&R Suspended ceiling tile for         1,349.15 SF                       3.35            4,519.65            (0.00)         4,519.65
      clean room/kitchen - 2' x 4'
      277. Mask the walls per square foot -       1,343.59 SF                       0.18              241.85            (0.00)           241.85
      plastic and tape - 4 mil
      Mask the walls for the painting of the ceiling and the finish of the trim.
      278. Clean the walls                        1,343.59 SF                       0.23              309.03            (0.00)           309.03
      279. Outlet or switch - Detach & reset         16.79 EA                     11.31               189.89            (0.00)           189.89
      A formula of PF/10 was used to determine the amount of outlets and switches.
      280. Clean outlet or switch                    16.79 EA                       2.15               36.10            (0.00)            36.10
      A formula of PF/10 was used to determine the amount of outlets and switches.
      281. Floor protection - cloth - skid        1,349.15 SF                       0.68              917.42            (0.00)           917.42
      resistant, leak proof
      282. Clean floor                            1,349.15 SF                       0.27              364.27            (0.00)           364.27
      283. Final cleaning - construction -        1,349.15 SF                       0.12              161.90            (0.00)           161.90
      Commercial
      284. Content Manipulation charge -             15.00 HR                     31.51               472.65            (0.00)           472.65
      per hour
                                                           HVACs
      285. Remove Ductwork system - hot               1.00 EA                    283.75               283.75            (0.00)           283.75
      or cold air - 901 to 1199 SF home
      Includes: Labor cost to remove a ductwork system and to discard in job-site waste receptacle.
      The duct will need to be removed as it is directly installed under the roof substrate. Removing the duct will allow for a more thorough
      cleaning as well both interior and exterior. After the duct has been re-installed it can be repainted black to match and blend in.


     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018             Page: 20
21



                       The Howarth Group




                                                 CONTINUED - Food Prep Room for 3 Jimmys



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      286. (Install) Ductwork system - hot            1.00 EA                  1,546.47           1,546.47              (0.00)          1,546.47
      or cold air - 901 to 1199 SF home
      Includes: Trunk and branch lines, registers, return air covers, furnace plenum, return air duct, foil tape and/or mastic, duct hanger
      strap, and installation labor.
      287. HVAC Technician - per hour                 3.50 HR                     80.03             280.11              (0.00)            280.11
      Time to clean and inspect the interior and exterior of the duct.
                                                          Odor Removal & Air Cleaning.
      288. Hydroxyl generator - odor                  4.00 DA                    180.00             720.00              (0.00)            720.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      289. Negative air fan/Air scrubber (24          4.00 DA                     74.19             296.76              (0.00)            296.76
      hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      290. Air mover axial fan (per 24 hour          12.00 EA                     28.50             342.00              (0.00)            342.00
      period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      3 fans for a period of 4 days.
      291. Equipment decontamination                  5.00 EA                     25.94             129.70              (0.00)            129.70
      charge - per piece of equipment
      292. Equipment setup, take down, and            2.00 HR                     36.43              72.86              (0.00)             72.86
      monitoring (hourly charge)

      Totals: Food Prep Room for 3 Jimmys                                                       14,257.26                0.00        14,257.26




                                       Food Prep Electrical Area                                                                    Height: 14'
                                                      959.32   SF Walls                                   264.51 SF Ceiling
                                                     1223.83   SF Walls & Ceiling                         264.51 SF Floor
                                                       29.39   SY Flooring                                 68.52 LF Floor Perimeter
                                                       68.52   LF Ceil. Perimeter



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      293. Clean metal roofing                     264.51 SF                       0.17             44.97              (0.00)             44.97
      Excludes: Scaffold.
      294. Clean bar joist                          40.00 LF                       0.47             18.80              (0.00)             18.80
     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 21
22



                      The Howarth Group




                                                 CONTINUED - Food Prep Electrical Area



      DESCRIPTION                             QUANTITY                UNIT COST            RCV        DEPREC.                 ACV
      Quality: In-place cleaning, all surfaces.
      295. Clean fire suppression pipe lines,     40.00 LF                     0.18         7.20          (0.00)               7.20
      and heads.
      Excludes: Scaffold or ladders.
      296. Clean EMT, Flex, Hat channel &        250.00 LF                     0.18       45.00           (0.00)             45.00
      other misc hanging pipe.
      Excludes: Scaffold or ladders.
      297. Electrician - per hour                   8.00 HR                   62.09      496.72           (0.00)            496.72
      Time to clean and inspect junction/panel boxes and other open connections.
      298. Fluorescent light fixture - 6' & 8' -    2.00 EA                   59.27      118.54           (0.00)            118.54
      Detach & reset
      299. Clean light fixture - fluorescent        2.00 EA                    8.72       17.44           (0.00)             17.44
      300. Clean the walls                       959.32 SF                     0.23      220.64           (0.00)            220.64
      301. Seal block with masonry sealer        959.32 SF                     0.63      604.37           (0.00)            604.37
      302. Clean floor                           264.51 SF                     0.27       71.42           (0.00)             71.42
      303. Final cleaning - construction -       264.51 SF                     0.12       31.74           (0.00)             31.74
      Commercial
      304. Content Manipulation charge -            6.00 HR                   31.51      189.06           (0.00)            189.06
      per hour

      Totals: Food Prep Electrical Area                                                 1,865.90            0.00           1,865.90

      Total: Food Prep Area/Room                                                       17,286.28            0.00       17,286.28



                                                    Storage Area/Room/Vegetable Room

                                     3 Jimmys Storage Area                                                            Height: 14'
                                                    884.07   SF Walls                          431.33 SF Ceiling
                                                   1315.40   SF Walls & Ceiling                431.33 SF Floor
                                                     47.93   SY Flooring                        63.15 LF Floor Perimeter
                                                     63.15   LF Ceil. Perimeter




     GATJIMWOODSSTRIPMALL                                                                              10/9/2018             Page: 22
23



                      The Howarth Group




                                     Subroom: Vegetable Room (1)                                                               Height: 14'
                                                    883.53   SF Walls                                430.95 SF Ceiling
                                                   1314.48   SF Walls & Ceiling                      430.95 SF Floor
                                                     47.88   SY Flooring                              63.11 LF Floor Perimeter
                                                     63.11   LF Ceil. Perimeter


      Missing Wall                                     19' 11 7/8" X 14'                  Opens into DEF_3_JIMMYS

      DESCRIPTION                             QUANTITY                UNIT COST                  RCV         DEPREC.                ACV
      305. Clean metal roofing                     862.28 SF                      0.17             146.59             (0.00)        146.59
      Excludes: Scaffold.
      306. Clean bar joist                         220.00 LF                      0.47             103.40             (0.00)        103.40
      Quality: In-place cleaning, all surfaces.
      307. Clean fire suppression pipe lines,      220.00 LF                      0.18              39.60             (0.00)         39.60
      and heads.
      Excludes: Scaffold or ladders.
      308. Clean EMT, Flex, Hat channel &          400.00 LF                      0.18              72.00             (0.00)         72.00
      other misc hanging pipe.
      Excludes: Scaffold or ladders.
      309. Electrician - per hour                    2.50 HR                    62.09              155.23             (0.00)        155.23
      Time to clean and inspect junction boxes and other open connections.
      310. Fluorescent light fixture - 6' & 8' -     2.00 EA                    59.27              118.54             (0.00)        118.54
      Detach & reset
      311. Clean light fixture - fluorescent         2.00 EA                      8.72              17.44             (0.00)         17.44
      312. Clean the walls                       1,767.60 SF                      0.23             406.55             (0.00)        406.55
      313. Seal block with masonry sealer        1,767.60 SF                      0.63           1,113.59             (0.00)      1,113.59
      314. Outlet or switch - Detach & reset        12.63 EA                    11.31              142.85             (0.00)        142.85
      A formula of PF/10 was used to determine the amount of outlets and switches.
      315. Clean outlet or switch                   12.63 EA                      2.15              27.15             (0.00)         27.15
      A formula of PF/10 was used to determine the amount of outlets and switches.
      316. Clean floor                             862.28 SF                      0.27             232.82             (0.00)        232.82
      317. Final cleaning - construction -         862.28 SF                      0.12             103.47             (0.00)        103.47
      Commercial
      318. Content Manipulation charge -            40.00 HR                    31.51            1,260.40             (0.00)      1,260.40
      per hour
      319. Hydroxyl generator - odor                 4.00 DA                   180.00              720.00             (0.00)        720.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      320. Negative air fan/Air scrubber (24         4.00 DA                    74.19              296.76             (0.00)        296.76
      hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).

     GATJIMWOODSSTRIPMALL                                                                                      10/9/2018            Page: 23
24



                        The Howarth Group




                                                    CONTINUED - 3 Jimmys Storage Area



       DESCRIPTION                                QUANTITY               UNIT COST           RCV         DEPREC.                 ACV
       321. Air mover axial fan (per 24 hour       12.00 EA                  28.50           342.00          (0.00)            342.00
       period) - No monitoring
       Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
       3 fans for a period of 4 days.
       322. Equipment decontamination               5.00 EA                  25.94           129.70          (0.00)            129.70
       charge - per piece of equipment
       323. Equipment setup, take down, and         2.00 HR                  36.43            72.86          (0.00)             72.86
       monitoring (hourly charge)

       Totals: 3 Jimmys Storage Area                                                      5,500.95             0.00           5,500.95

       Total: Storage Area/Room/Vegetable Room                                            5,500.95             0.00           5,500.95



                                                                 Main Restaurant

                                       Entry/Dessert Display                                                             Height: 14'
                                                     1233.31   SF Walls                           671.29 SF Ceiling
                                                     1904.60   SF Walls & Ceiling                 671.29 SF Floor
                                                       74.59   SY Flooring                         92.53 LF Floor Perimeter
                                                       89.87   LF Ceil. Perimeter


       Missing Wall - Goes to Ceiling                   9' 6" X 10' 6"                 Opens into MAIN_KITCHEN
       Missing Wall - Goes to Floor                     7' 3" X 6' 8"                  Opens into MAIN_DINING
       Missing Wall - Goes to Floor                     7' 2" X 6' 8"                  Opens into MAIN_DINING
       Missing Wall                                     3' X 14'                       Opens into SERVER_HALL
       Missing Wall - Goes to Ceiling                   7' 7" X 10' 6"                 Opens into MAIN_KITCHEN

       DESCRIPTION                                QUANTITY               UNIT COST           RCV         DEPREC.                 ACV
      324. Clean metal roofing                     671.29 SF                    0.17        114.12           (0.00)            114.12
      Excludes: Scaffold.
      325. Clean bar joist                         132.00 LF                    0.47         62.04           (0.00)             62.04
      Quality: In-place cleaning, all surfaces.
      326. Clean fire suppression pipe lines,      132.00 LF                    0.18         23.76           (0.00)             23.76
      and heads.
      Excludes: Scaffold or ladders.
      327. Clean EMT & Flex electrical              66.00 LF                    0.18         11.88           (0.00)             11.88
      pipe.
     GATJIMWOODSSTRIPMALL                                                                                 10/9/2018             Page: 24
25



                       The Howarth Group




                                                     CONTINUED - Entry/Dessert Display



      DESCRIPTION                              QUANTITY                 UNIT COST                  RCV           DEPREC.        ACV
      Excludes: Scaffold or ladders.
      328. Electrician - per hour                     2.00 HR                  62.09             124.18             (0.00)    124.18
      Time to clean and inspect junction boxes and other open connections.
      329. Recessed light fixture - Detach &         12.00 EA                  64.09             769.08             (0.00)    769.08
      reset entire unit
      330. Clean recessed light fixture              12.00 EA                    6.57             78.84             (0.00)     78.84
      331. Sprinkler head/escutcheon -                6.00 EA                  11.20              67.20             (0.00)     67.20
      Detach & reset
      332. General clean - up                         1.00 HR                  27.37              27.37             (0.00)     27.37
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      333. Detach & Reset Track lighting -            3.00 LF                    5.92             17.76             (0.00)     17.76
      track only - Commercial
      334. Cleaning the track for track               3.00 LF                    0.10              0.30             (0.00)       0.30
      lighting.
      Cleaning of the track for the track lights.
      335. Fixture (can) for track lighting -         3.00 EA                    9.52             28.56             (0.00)     28.56
      Detach & reset
      To include the stage lighting that hangs from the ceiling.
      336. Clean light fixture - high detail          3.00 EA                  13.12              39.36             (0.00)     39.36
      Quality: In-place cleaning, outside surface of fixture. Remove glass cover & bulb, clean, and reinstall.
      337. Detach & Reset Fluorescent -               1.00 EA                  44.38              44.38             (0.00)     44.38
      acoustic grid fixture - two tube, 2'x 4'
      338. Clean light fixture - fluorescent -        1.00 EA                  12.86              12.86             (0.00)     12.86
      Large
      339. Remove Surveillance camera -               1.00 EA                  34.05              34.05             (0.00)     34.05
      color
      340. (Install) Surveillance camera -            1.00 EA                 113.54             113.54             (0.00)    113.54
      color
      341. Clean camera - int. & ext.                 1.00 EA                  54.97              54.97             (0.00)     54.97
      342. Smoke detector - Detach & reset            1.00 EA                  29.60              29.60             (0.00)     29.60
      343. Clean smoke/carbon monoxide                1.00 EA                    3.87              3.87             (0.00)      3.87
      detector
      344. Suspended ceiling grid - Detach         671.29 SF                     0.97            651.15             (0.00)    651.15
      & reset
      345. Clean suspended ceiling grid            671.29 SF                     0.20            134.26             (0.00)     134.26
      346. Paint suspended ceiling grid            671.29 SF                     0.29            194.67             (0.00)     194.67
      347. R&R Suspended ceiling tile - 2' x       671.29 SF                     1.55          1,040.50             (0.00)   1,040.50
      4'
      348. Seal & paint acoustic ceiling tile      671.29 SF                     0.88            590.74             (0.00)    590.74

     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018     Page: 25
26



                       The Howarth Group




                                                     CONTINUED - Entry/Dessert Display



       DESCRIPTION                              QUANTITY                UNIT COST                 RCV          DEPREC.                ACV
      349. Sand wood - interior                       89.87 SF                      3.21            288.48             (0.00)         288.48
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      350. Clean trim - wood                          89.87 LF                      0.22              19.77            (0.00)          19.77
      Trim at the top of the walls.
      351. Finish trim - 1 coat urethane              89.87 LF                      0.73              65.61            (0.00)          65.61
      352. Mask the walls per square foot -        1,233.31 SF                      0.18            222.00             (0.00)         222.00
      plastic and tape - 4 mil
      Mask the walls for the painting of the ceiling and the finish of the trim.
      353. Mask and prep for paint - plastic,         89.87 LF                      0.98              88.07            (0.00)          88.07
      paper, tape (per LF)
      Mask the trim after the new finish has been applied and leave in place until completion of paint work.
      354. Exit sign - Detach & reset                  1.00 EA                     39.74              39.74            (0.00)          39.74
      355. Clean light fixture                         1.00 EA                      6.56               6.56            (0.00)            6.56
      Cleaning of the exit signs.
      356. Outlet or switch - Detach & reset           9.25 EA                     11.31            104.62             (0.00)         104.62
      A formula of PF/10 was used to determine the amount of outlets and switches.
      357. Clean outlet or switch                      9.25 EA                      2.15              19.89            (0.00)          19.89
      A formula of PF/10 was used to determine the amount of outlets and switches.
      358. Clean the walls                         1,233.31 SF                      0.23            283.66             (0.00)         283.66
      Cleaning of the walls after the removal of the mask.
      359. Paint the walls - one coat              1,233.31 SF                      0.46            567.32             (0.00)         567.32
      All of the walls are being painted. It will be necessary to seal the walls behind the paneling for odor control.
      360. Sand wood - interior                       40.00 SF                      3.21            128.40             (0.00)         128.40
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Electrical chase in middle of the room.
      361. Clean trim - wood                          40.00 LF                      0.22               8.80            (0.00)            8.80
      362. Finish trim - 1 coat urethane              40.00 LF                      0.73              29.20            (0.00)          29.20
      363. Sand wood - interior                      181.00 SF                      3.21            581.01             (0.00)         581.01
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Window, jamb, service,chair & baseboard trim.
      364. Clean trim - wood                         181.00 LF                      0.22              39.82            (0.00)          39.82
      365. Finish trim - 1 coat urethane             181.00 LF                      0.73            132.13             (0.00)         132.13
      366. Stain & finish wood shelving,              76.00 LF                      4.06            308.56             (0.00)         308.56
      12"- 24" width
      To include the center style.
     GATJIMWOODSSTRIPMALL                                                                                           10/9/2018          Page: 26
27



                       The Howarth Group




                                                      CONTINUED - Entry/Dessert Display



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      367. Floor protection - cloth - skid           671.29 SF                      0.68              456.48            (0.00)            456.48
      resistant, leak proof
      368. Labor to tape drop cloths                 671.29 SF                      0.12               80.55            (0.00)             80.55
      369. Clean concrete more than the            2,013.87 SF                      0.19              382.64            (0.00)            382.64
      floor
      Cleaning of the tile floor. Extra passes for the clean needed before the sealant application.
      370. Concrete sealer - brush or spray        1,342.58 SF                      0.74              993.51            (0.00)            993.51
      applied
      2 coats.
      371. Content Manipulation charge -               5.00 HR                    31.51               157.55            (0.00)            157.55
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      372. Final cleaning - construction -           671.29 SF                      0.12               80.55            (0.00)             80.55
      Commercial
                                                            HVACs
      373. Remove Ductwork system - hot                1.00 EA                   255.38               255.38            (0.00)            255.38
      or cold air - up to 900 SF home
      Includes: Labor cost to remove a ductwork system and to discard in job-site waste receptacle.
      The duct will need to be removed as it is directly installed under the roof substrate. Removing the duct will allow for a more thorough
      cleaning as well both interior and exterior. After the duct has been re-installed it can be repainted black to match and blend in.
      374. (Install) Ductwork system - hot             1.00 EA                 1,333.83             1,333.83            (0.00)          1,333.83
      or cold air - up to 900 SF home
      Includes: Trunk and branch lines, registers, return air covers, furnace plenum, return air duct, foil tape and/or mastic, duct hanger
      strap, and installation labor.
      375. HVAC Technician - per hour                  3.50 HR                    80.03               280.11            (0.00)            280.11
      Time to clean and inspect the interior and exterior of the duct.
                                                           Odor Removal & Air Cleaning.
      376. Hydroxyl generator - odor                   4.00 DA                   180.00               720.00            (0.00)            720.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      377. Negative air fan/Air scrubber (24           4.00 DA                    74.19               296.76            (0.00)            296.76
      hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      378. Air mover axial fan (per 24 hour           12.00 EA                    28.50               342.00            (0.00)            342.00
      period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      3 fans for a period of 4 days.

     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 27
28



                      The Howarth Group




                                                    CONTINUED - Entry/Dessert Display



      DESCRIPTION                             QUANTITY                UNIT COST                  RCV           DEPREC.               ACV
      379. Equipment decontamination               5.00 EA                    25.94             129.70             (0.00)           129.70
      charge - per piece of equipment
      380. Equipment setup, take down, and         2.00 HR                    36.43              72.86             (0.00)            72.86
      monitoring (hourly charge)

      Totals: Entry/Dessert Display                                                          12,784.60               0.00       12,784.60




                                     Server Hall                                                                               Height: 14'
                                                    661.98   SF Walls                                    69.10 SF Ceiling
                                                    731.08   SF Walls & Ceiling                          69.10 SF Floor
                                                      7.68   SY Flooring                                 44.66 LF Floor Perimeter
                                                     49.66   LF Ceil. Perimeter


      Missing Wall                                     3' X 14'                             Opens into ENTRY_DESSER
      Missing Wall - Goes to Floor                     5' X 6' 8"                           Opens into PIZZA_AREA

      DESCRIPTION                             QUANTITY                UNIT COST                  RCV           DEPREC.               ACV
      381. Clean metal roofing                    69.10 SF                     0.17              11.75             (0.00)            11.75
      Excludes: Scaffold.
      382. Clean bar joist                        36.00 LF                     0.47              16.92             (0.00)            16.92
      Quality: In-place cleaning, all surfaces.
      383. Clean fire suppression pipe lines,     36.00 LF                     0.18               6.48             (0.00)             6.48
      and heads.
      Excludes: Scaffold or ladders.
      384. Clean EMT & Flex electrical            18.00 LF                     0.18               3.24             (0.00)             3.24
      pipe.
      Excludes: Scaffold or ladders.
      385. Electrician - per hour                   0.50 HR                  62.09               31.05             (0.00)            31.05
      Time to clean and inspect junction boxes and other open connections.
      386. Detach & Reset Fluorescent -             2.00 EA                  44.38               88.76             (0.00)            88.76
      acoustic grid fixture - four tube, 2'x 4'
      387. Clean light fixture - fluorescent        2.00 EA                    8.72              17.44             (0.00)            17.44
      388. Sprinkler head/escutcheon -              2.00 EA                  11.20               22.40             (0.00)            22.40
      Detach & reset
      389. General clean - up                       0.33 HR                  27.37                9.03             (0.00)             9.03
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
     GATJIMWOODSSTRIPMALL                                                                                       10/9/2018            Page: 28
29



                       The Howarth Group




                                                           CONTINUED - Server Hall



      DESCRIPTION                               QUANTITY                  UNIT COST                 RCV         DEPREC.               ACV
      390. Suspended ceiling grid - Detach            69.10 SF                     0.97              67.03          (0.00)            67.03
      & reset
      391. Clean suspended ceiling grid               69.10 SF                     0.20              13.82          (0.00)            13.82
      392. Paint suspended ceiling grid               69.10 SF                     0.29              20.04          (0.00)            20.04
      393. R&R Suspended ceiling tile - 2' x          69.10 SF                     1.55             107.10          (0.00)           107.10
      4'
      394. Mask the walls per square foot -          661.98 SF                     0.18             119.16          (0.00)           119.16
      plastic and tape - 4 mil
      Mask the walls for the painting of the ceiling and the finish of the trim.
      395. Floor protection - cloth - skid            69.10 SF                     0.68              46.99          (0.00)            46.99
      resistant, leak proof
      396. Clean concrete more than the              207.31 SF                     0.19              39.39          (0.00)            39.39
      floor
      Cleaning of the tile floor. Extra passes for the clean needed before the sealant application.
      397. Concrete sealer - brush or spray          138.20 SF                     0.74             102.27          (0.00)           102.27
      applied
      2 coats.
      398. Final cleaning - construction -            69.10 SF                     0.12               8.29          (0.00)             8.29
      Commercial

      Totals: Server Hall                                                                         731.16              0.00           731.16




                                      Main Kitchen                                                                              Height: 14'
                                                      910.62   SF Walls                                  426.10 SF Ceiling
                                                     1336.72   SF Walls & Ceiling                        426.10 SF Floor
                                                       47.34   SY Flooring                                77.85 LF Floor Perimeter
                                                       60.78   LF Ceil. Perimeter


      Missing Wall - Goes to Ceiling                     9' 6" X 10' 6"                      Opens into ENTRY_DESSER
      Missing Wall - Goes to Ceiling                     7' 7" X 10' 6"                      Opens into ENTRY_DESSER




     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018            Page: 29
30



                       The Howarth Group




                                       Subroom: Pizza Area (2)                                                            Height: 14'
                                                      693.00   SF Walls                         254.17 SF Ceiling
                                                      947.17   SF Walls & Ceiling               254.17 SF Floor
                                                       28.24   SY Flooring                       46.88 LF Floor Perimeter
                                                       51.88   LF Ceil. Perimeter


      Missing Wall                                      2' X 14'                       Opens into DISHWASHING_
      Missing Wall                                      1' 4" X 14'                    Opens into DISHWASHING_
      Missing Wall - Goes to Floor                      5' X 6' 8"                     Opens into SERVER_HALL
      Missing Wall                                      5' 11" X 14'                   Opens into MAIN_KITCHEN
      Missing Wall                                      3' 4 15/16" X 14'              Opens into MAIN_KITCHEN

                                       Subroom: Dishwashing Room (3)                                                      Height: 14'
                                                      344.95   SF Walls                             72.31 SF Ceiling
                                                      417.26   SF Walls & Ceiling                   72.31 SF Floor
                                                        8.03   SY Flooring                          24.64 LF Floor Perimeter
                                                       24.64   LF Ceil. Perimeter


      Missing Wall                                      1' 4" X 14'                    Opens into PIZZA_AREA
      Missing Wall                                      6' 4 11/16" X 14'              Opens into DISHWASHING_
      Missing Wall                                      2' X 14'                       Opens into PIZZA_AREA

                                       Subroom: Dishwashing Offset (1)                                                    Height: 14'
                                                      153.70   SF Walls                              9.14 SF Ceiling
                                                      162.84   SF Walls & Ceiling                    9.14 SF Floor
                                                        1.02   SY Flooring                          10.98 LF Floor Perimeter
                                                       10.98   LF Ceil. Perimeter


      Missing Wall                                      6' 4 11/16" X 14'              Opens into DISHWASHING_

      DESCRIPTION                                 QUANTITY              UNIT COST           RCV           DEPREC.               ACV
      399. Clean metal roofing                     761.72 SF                    0.17       129.49             (0.00)           129.49
      Excludes: Scaffold.
      400. Clean bar joist                         192.00 LF                    0.47        90.24             (0.00)            90.24
      Quality: In-place cleaning, all surfaces.
      401. Clean fire suppression pipe lines,      192.00 LF                    0.18        34.56             (0.00)            34.56
      and heads.
      Excludes: Scaffold or ladders.
      402. Clean EMT & Flex electrical             192.00 LF                    0.18        34.56             (0.00)            34.56
      pipe.
      Excludes: Scaffold or ladders.

     GATJIMWOODSSTRIPMALL                                                                                  10/9/2018            Page: 30
31



                      The Howarth Group




                                                        CONTINUED - Main Kitchen



      DESCRIPTION                             QUANTITY                UNIT COST                RCV     DEPREC.        ACV
      403. Electrician - per hour                   2.50 HR                  62.09           155.23       (0.00)    155.23
      Time to clean and inspect junction boxes and other open connections.
      404. Recessed light fixture - Detach &        8.00 EA                  64.09           512.72       (0.00)    512.72
      reset entire unit
      405. Clean recessed light fixture             8.00 EA                    6.57           52.56       (0.00)     52.56
      406. Detach & Reset Fluorescent -             2.00 EA                  44.38            88.76       (0.00)     88.76
      acoustic grid fixture, 2' x 2'
      407. Detach & Reset Fluorescent -           13.00 EA                   44.38           576.94       (0.00)    576.94
      acoustic grid fixture - four tube, 2'x 4'
      408. Remove Light diffusing panel -         48.00 SF                     0.12             5.76      (0.00)       5.76
      Premium grade (i.e., egg crate)
      409. (Install) Light diffusing panel -      48.00 SF                     0.58           27.84       (0.00)     27.84
      Premium grade (i.e., egg crate)
      410. Clean light diffusing panel            48.00 SF                     0.40           19.20       (0.00)     19.20
      411. Clean light fixture - fluorescent      11.00 EA                     8.72           95.92       (0.00)     95.92
      412. Detach & Reset Light fixture -           3.00 EA                  37.26           111.78       (0.00)    111.78
      Standard grade
      413. Clean light fixture                      3.00 EA                    6.56           19.68       (0.00)     19.68
      414. Exit sign - Detach & reset               2.00 EA                  39.74            79.48       (0.00)     79.48
      415. Clean light fixture                      2.00 EA                    6.56           13.12       (0.00)     13.12
      Clean the exit signs.
      416. Remove Surveillance camera -             3.00 EA                  34.05           102.15       (0.00)    102.15
      color
      417. (Install) Surveillance camera -          3.00 EA                 113.54           340.62       (0.00)    340.62
      color
      418. Clean camera - int. & ext.               3.00 EA                  54.97           164.91       (0.00)    164.91
      419. Detach & Reset Spot light fixture        2.00 EA                  37.26            74.52       (0.00)     74.52
      - double
      420. Clean light fixture                      2.00 EA                    6.56           13.12       (0.00)     13.12
      421. Sprinkler head/escutcheon -            10.00 EA                   11.20           112.00       (0.00)    112.00
      Detach & reset
      422. General clean - up                       1.67 HR                  27.37            45.71       (0.00)     45.71
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      423. Suspended ceiling grid - Detach       761.72 SF                     0.97          738.87       (0.00)    738.87
      & reset
      424. Clean suspended ceiling grid          761.72 SF                     0.20           152.34      (0.00)     152.34
      425. Paint suspended ceiling grid          761.72 SF                     0.29           220.90      (0.00)     220.90
      426. R&R Suspended ceiling tile - 2' x     761.72 SF                     1.55         1,180.67      (0.00)   1,180.67
      4'

     GATJIMWOODSSTRIPMALL                                                                              10/9/2018     Page: 31
32



                       The Howarth Group




                                                          CONTINUED - Main Kitchen



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      427. Mask the walls per square foot -       2,102.27 SF                       0.18              378.41            (0.00)            378.41
      plastic and tape - 4 mil
      Mask the walls for the painting of the ceiling and the finish of the trim.
      428. Clean the walls                        2,102.27 SF                       0.23              483.52            (0.00)            483.52
      429. Outlet or switch - Detach & reset         16.03 EA                     11.31               181.30            (0.00)            181.30
      A formula of PF/10 was used to determine the amount of outlets and switches.
      430. Clean outlet or switch                    16.03 EA                       2.15               34.46            (0.00)             34.46
      A formula of PF/10 was used to determine the amount of outlets and switches.
      431. Floor protection - cloth - skid          761.72 SF                       0.68              517.97            (0.00)            517.97
      resistant, leak proof
      432. Final cleaning - construction -          761.72 SF                       0.12               91.41            (0.00)             91.41
      Commercial
                                                           HVACs
      433. Remove Ductwork system - hot               1.00 EA                    255.38               255.38            (0.00)            255.38
      or cold air - up to 900 SF home
      Includes: Labor cost to remove a ductwork system and to discard in job-site waste receptacle.
      The duct will need to be removed as it is directly installed under the roof substrate. Removing the duct will allow for a more thorough
      cleaning as well both interior and exterior. After the duct has been re-installed it can be repainted black to match and blend in.
      434. (Install) Ductwork system - hot            1.00 EA                  1,333.83             1,333.83            (0.00)          1,333.83
      or cold air - up to 900 SF home
      Includes: Trunk and branch lines, registers, return air covers, furnace plenum, return air duct, foil tape and/or mastic, duct hanger
      strap, and installation labor.
      435. HVAC Technician - per hour                 3.50 HR                     80.03               280.11            (0.00)            280.11
      Time to clean and inspect the interior and exterior of the duct.
                                                           Odor Removal & Air Cleaning.
      436. Hydroxyl generator - odor                  4.00 DA                    180.00               720.00            (0.00)            720.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      437. Negative air fan/Air scrubber (24          4.00 DA                     74.19               296.76            (0.00)            296.76
      hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      438. Air mover axial fan (per 24 hour          12.00 EA                     28.50               342.00            (0.00)            342.00
      period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      3 fans for a period of 4 days.
      439. Equipment decontamination                  5.00 EA                     25.94               129.70            (0.00)            129.70
      charge - per piece of equipment

     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 32
33



                       The Howarth Group




                                                           CONTINUED - Main Kitchen



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV           DEPREC.                 ACV
      440. Equipment setup, take down, and            2.00 HR                     36.43              72.86              (0.00)             72.86
      monitoring (hourly charge)

      Totals: Main Kitchen                                                                       10,311.36                0.00        10,311.36




                                       Electrical Chase                                                                              Height: 14'
                                                       316.33   SF Walls                                     26.34 SF Ceiling
                                                       342.67   SF Walls & Ceiling                           26.34 SF Floor
                                                         2.93   SY Flooring                                  21.54 LF Floor Perimeter
                                                        21.54   LF Ceil. Perimeter



                                       Subroom: Dead (1)                                                                              Height: 8'
                                                       121.43   SF Walls                                      8.69 SF Ceiling
                                                       130.12   SF Walls & Ceiling                            8.69 SF Floor
                                                         0.97   SY Flooring                                  15.18 LF Floor Perimeter
                                                        15.18   LF Ceil. Perimeter


      Missing Wall                                        2' 5 7/16" X 8'                     Opens into ELECTRICAL_C

      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV           DEPREC.                 ACV
      441. Electrician - per hour                     8.00 HR                      62.09             496.72              (0.00)            496.72
      Time for the electrician to during the course of his work here assist in the access to the cavity of this main electrical chase. This will
      allow for the remediation of it.
      442. General clean - up                         3.00 HR                      27.37              82.11              (0.00)             82.11
      443. Cleaning (Bid Item)                        1.00 EA                      20.00              20.00              (0.00)             20.00
      Cleaning materials.

      Totals: Electrical Chase                                                                      598.83                0.00           598.83




     GATJIMWOODSSTRIPMALL                                                                                           10/9/2018              Page: 33
34



                      The Howarth Group




                                      Mechanical                                                                                 Height: 14'
                                                      473.38   SF Walls                                  61.87 SF Ceiling
                                                      535.25   SF Walls & Ceiling                        61.87 SF Floor
                                                        6.87   SY Flooring                               33.81 LF Floor Perimeter
                                                       33.81   LF Ceil. Perimeter



      DESCRIPTION                              QUANTITY                 UNIT COST                  RCV          DEPREC.                ACV
      444. Clean metal roofing                       61.87 SF                     0.17            10.52              (0.00)            10.52
      Excludes: Scaffold.
      445. Clean bar joist                           36.00 LF                     0.47            16.92              (0.00)            16.92
      Quality: In-place cleaning, all surfaces.
      446. Clean fire suppression pipe lines,        36.00 LF                     0.18              6.48             (0.00)              6.48
      and heads.
      Excludes: Scaffold or ladders.
      447. Clean EMT & Flex electrical               18.00 LF                     0.18              3.24             (0.00)              3.24
      pipe.
      Excludes: Scaffold or ladders.
      448. Electrician - per hour                     0.50 HR                    62.09            31.05              (0.00)            31.05
      Time to clean and inspect junction boxes and other open connections.
      449. Recessed light fixture - Detach &          2.00 EA                    64.09           128.18              (0.00)           128.18
      reset entire unit
      450. Clean recessed light fixture               2.00 EA                     6.57            13.14              (0.00)            13.14
      451. Sprinkler head/escutcheon -                1.00 EA                    11.20            11.20              (0.00)            11.20
      Detach & reset
      452. General clean - up                         0.17 HR                    27.37              4.65             (0.00)              4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      453. Suspended ceiling grid - Detach           61.87 SF                     0.97            60.01              (0.00)            60.01
      & reset
      454. Clean suspended ceiling grid              61.87 SF                     0.20            12.37              (0.00)            12.37
      455. Paint suspended ceiling grid              61.87 SF                     0.29            17.94              (0.00)            17.94
      456. R&R Suspended ceiling tile - 2' x         61.87 SF                     1.55            95.90              (0.00)            95.90
      4'
      457. Mask the walls per square foot -        473.38 SF                      0.18            85.21              (0.00)            85.21
      plastic and tape - 4 mil
      Mask the walls for the painting of the ceiling and the finish of the trim.
      458. Paint the walls - one coat              473.38 SF                      0.46           217.75              (0.00)           217.75
      459. Sand wood - interior                      42.00 SF                     3.21           134.82              (0.00)           134.82
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Doors.
      460. Clean door (per side)                      2.00 EA                     4.49              8.98             (0.00)              8.98
      461. Finish door slab only - 1 coat             2.00 EA                    18.88            37.76              (0.00)            37.76
      urethane (per side)
     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018             Page: 34
35



                      The Howarth Group




                                                        CONTINUED - Mechanical



      DESCRIPTION                            QUANTITY                  UNIT COST          RCV           DEPREC.                 ACV
      462. Finish door/win trim & jamb - 1         2.00 EA                   16.38        32.76             (0.00)             32.76
      coat urethane (per side)
      463. Door lockset - Detach & reset         1.00 EA                     16.45        16.45             (0.00)             16.45
      464. Floor protection - cloth - skid      61.87 SF                      0.68        42.07             (0.00)             42.07
      resistant, leak proof
      465. Clean floor                          61.87 SF                      0.27        16.70             (0.00)             16.70
      466. Final cleaning - construction -      61.87 SF                      0.12         7.42             (0.00)              7.42
      Commercial

      Totals: Mechanical                                                               1,011.52               0.00           1,011.52




                                     Main Dining                                                                        Height: 14'
                                                   1531.67   SF Walls                        1547.69 SF Ceiling
                                                   3079.37   SF Walls & Ceiling              1547.69 SF Floor
                                                    171.97   SY Flooring                      116.12 LF Floor Perimeter
                                                    113.47   LF Ceil. Perimeter


      Missing Wall - Goes to Floor                    7' 3" X 6' 8"                  Opens into ENTRY_DESSER
      Missing Wall                                    23' 7 15/16" X 14'             Opens into REAR_DINING
      Missing Wall - Goes to Floor                    7' 2" X 6' 8"                  Opens into ENTRY_DESSER

                                     Subroom: Piano (1)                                                                  Height: 8'
                                                     72.98   SF Walls                             18.89 SF Ceiling
                                                     91.87   SF Walls & Ceiling                   18.89 SF Floor
                                                      2.10   SY Flooring                           8.86 LF Floor Perimeter
                                                     17.54   LF Ceil. Perimeter


      Missing Wall                                    4' 1 7/8" X 8'                 Opens into MAIN_DINING
      Missing Wall                                    2' 11 1/4" X 8'                Opens into MAIN_DINING
      Missing Wall - Goes to Floor                    1' 7" X 6' 8"                  Opens into REAR_DINING




     GATJIMWOODSSTRIPMALL                                                                                10/9/2018             Page: 35
36



                       The Howarth Group




                                      Subroom: Stage (2)                                                                       Height: 14'
                                                      706.49   SF Walls                                 242.01 SF Ceiling
                                                      948.50   SF Walls & Ceiling                       242.01 SF Floor
                                                       26.89   SY Flooring                               68.59 LF Floor Perimeter
                                                       44.42   LF Ceil. Perimeter


      Missing Wall - Goes to Ceiling                    24' 2" X 10' 6"                     Opens into MAIN_DINING

      DESCRIPTION                              QUANTITY                 UNIT COST                  RCV           DEPREC.               ACV
      467. Clean metal roofing                    1,808.59 SF                    0.17            307.46             (0.00)           307.46
      Excludes: Scaffold.
      468. Clean bar joist                          414.90 LF                    0.47            195.00             (0.00)           195.00
      Quality: In-place cleaning, all surfaces.
      469. Clean fire suppression pipe lines,       414.00 LF                    0.18             74.52             (0.00)            74.52
      and heads.
      Excludes: Scaffold or ladders.
      470. Clean EMT & Flex electrical              207.00 LF                    0.18             37.26             (0.00)            37.26
      pipe.
      Excludes: Scaffold or ladders.
      471. Electrician - per hour                     4.00 HR                  62.09             248.36             (0.00)           248.36
      Time to clean and inspect junction boxes and other open connections.
      472. Recessed light fixture - Detach &         40.00 EA                  64.09           2,563.60             (0.00)          2,563.60
      reset entire unit
      473. Clean recessed light fixture              40.00 EA                    6.57            262.80             (0.00)           262.80
      474. In-wall / In-ceiling speaker -             6.00 EA                  11.04              66.24             (0.00)            66.24
      Detach & reset
      475. Clean stereo - components -                6.00 EA                  59.59             357.54             (0.00)           357.54
      speakers - int. & ext.
      476. Sprinkler head/escutcheon -               21.00 EA                  11.20             235.20             (0.00)           235.20
      Detach & reset
      477. General clean - up                         3.50 HR                  27.37              95.80             (0.00)            95.80
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      478. Detach & Reset Track lighting -            3.00 LF                    5.92             17.76             (0.00)            17.76
      track only - Commercial
      479. Cleaning the track for track               3.00 LF                    0.10              0.30             (0.00)              0.30
      lighting.
      Cleaning of the track for the track lights.
      480. Fixture (can) for track lighting -        12.00 EA                    9.52            114.24             (0.00)           114.24
      Detach & reset
      To include the stage lighting that hangs from the ceiling.
      481. Clean light fixture - high detail         12.00 EA                  13.12             157.44             (0.00)           157.44
      Quality: In-place cleaning, outside surface of fixture. Remove glass cover & bulb, clean, and reinstall.
      482. Detach & Reset Hanging light               8.00 EA                  37.26             298.08             (0.00)           298.08
      fixture

     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018            Page: 36
37



                      The Howarth Group




                                                         CONTINUED - Main Dining



      DESCRIPTION                              QUANTITY                UNIT COST                  RCV          DEPREC.                ACV
      483. Clean light fixture - high detail           8.00 EA                   13.12            104.96            (0.00)            104.96
      Quality: In-place cleaning, outside surface of fixture. Remove glass cover & bulb, clean, and reinstall.
      484. Remove Surveillance camera -                5.00 EA                   34.05            170.25            (0.00)            170.25
      color
      485. (Install) Surveillance camera -             5.00 EA                  113.54            567.70            (0.00)            567.70
      color
      486. Clean camera - int. & ext.                  5.00 EA                   54.97            274.85            (0.00)            274.85
      487. R&R Built-in theater projector -            2.00 EA                5,046.35         10,092.70            (0.00)         10,092.70
      LCD
      Quality: VHS compatible projector. Projector was replaced at time of inspection.
      488. R&R Built-in projection screen -            2.00 EA                1,040.79          2,081.58            (0.00)          2,081.58
      motorized with remote
      489. Smoke detector - Detach & reset             3.00 EA                   29.60             88.80            (0.00)             88.80
      490. Clean smoke/carbon monoxide                 3.00 EA                     3.87            11.61            (0.00)             11.61
      detector
      491. Light fixture - Detach & reset -            3.00 EA                   56.21            168.63            (0.00)            168.63
      Large
      Round fixtures installed on grid.
      492. Clean light fixture - high detail -         3.00 EA                   18.42             55.26            (0.00)             55.26
      Heavy
      Heavy used for the size of the fixture.
      493. Suspended ceiling grid - Detach        1,808.59 SF                      0.97         1,754.33            (0.00)          1,754.33
      & reset
      494. Clean suspended ceiling grid           1,808.59 SF                      0.20           361.72            (0.00)            361.72
      495. Paint suspended ceiling grid           1,808.59 SF                      0.29           524.49            (0.00)            524.49
      496. R&R Suspended ceiling tile - 2' x 1,808.59 SF                           1.55         2,803.31            (0.00)          2,803.31
      4'
      497. Seal & paint acoustic ceiling tile     1,808.59 SF                      0.88         1,591.56            (0.00)          1,591.56
      498. Sand wood - interior                       88.00 SF                     3.21           282.48            (0.00)            282.48
      The trim boards that make up the large hanging fixture over the bar.To screen the wood and remove any loose finish or stuck on soot
      and dirt. This will allow for the new finish to properly adhere to the wood.
      499. Clean trim - wood                          88.00 LF                     0.22            19.36            (0.00)             19.36
      The trim boards that make up the large hanging fixture over the bar. This will need to be opened up and cleaned as well as removed
      for the grid work.
      500. Finish wood siding - 1 coat                88.00 SF                     0.66            58.08            (0.00)             58.08
      urethane
      Quality: One coat of polyurethane finish.
      501. Finish Hardware Installer - per             5.00 HR                   44.94            224.70            (0.00)            224.70
      hour
      Time to remove the wall mounted/hanging televisions and brackets. Time to re-install them after cleaning and inspection.
     GATJIMWOODSSTRIPMALL                                                                                       10/9/2018             Page: 37
38



                      The Howarth Group




                                                         CONTINUED - Main Dining



      DESCRIPTION                              QUANTITY                UNIT COST                  RCV          DEPREC.                ACV
      502. General clean - up                          2.50 HR                     27.37              68.43            (0.00)          68.43
      Time to clean the wall mounted/hanging televisions and brackets.
      503. Sand wood - interior                       83.39 SF                      3.21             267.68            (0.00)         267.68
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      504. Clean trim - wood                         166.77 LF                      0.22              36.69            (0.00)          36.69
      Trim at the top of the walls.
      505. Finish trim - 1 coat urethane             175.43 LF                      0.73             128.06            (0.00)         128.06
      506. Mask the walls per square foot -        2,311.15 SF                      0.18             416.01            (0.00)         416.01
      plastic and tape - 4 mil
      Mask the walls for the painting of the ceiling and the finish of the trim.
      507. Mask and prep for paint - plastic,        175.43 LF                      0.98             171.92            (0.00)         171.92
      paper, tape (per LF)
      Mask the trim after the new finish has been applied and leave in place until completion of paint work.
      508. Exit sign - Detach & reset                  2.00 EA                     39.74              79.48            (0.00)          79.48
      509. Clean light fixture                         2.00 EA                      6.56              13.12            (0.00)          13.12
      Cleaning of the exit signs.
      510. Outlet or switch - Detach & reset          19.36 EA                     11.31             218.96            (0.00)         218.96
      A formula of PF/10 was used to determine the amount of outlets and switches.
      511. Clean outlet or switch                     19.36 EA                      2.15              41.62            (0.00)          41.62
      A formula of PF/10 was used to determine the amount of outlets and switches.
      512. In-wall / In-ceiling speaker -              2.00 EA                     11.04              22.08            (0.00)          22.08
      Detach & reset
      513. Clean stereo - components -                 2.00 EA                     59.59             119.18            (0.00)         119.18
      speakers - int. & ext.
      514. Detach & Reset Spot light fixture           5.00 EA                     37.26             186.30            (0.00)         186.30
      - double
      515. Clean light fixture - high detail           5.00 EA                     13.12              65.60            (0.00)          65.60
      516. Finish Hardware Installer - per             2.00 HR                     44.94              89.88            (0.00)          89.88
      hour
      Time to remove the wall mounted fans. Time to re-install them after cleaning and inspection.
      517. General clean - up                          0.50 HR                     27.37              13.69            (0.00)          13.69
      Time to clean the wall mounted fans.
      518. Clean the walls                         2,311.15 SF                      0.23             531.56            (0.00)         531.56
      Cleaning of the walls after the removal of the mask and the paneling.
      519. Paint the walls - one coat              2,311.15 SF                      0.46           1,063.13            (0.00)       1,063.13
      All of the walls are being painted. It will be necessary to seal the walls behind the paneling for odor control.
      520. Sand wood - interior                       96.79 SF                      3.21             310.70            (0.00)         310.70
     GATJIMWOODSSTRIPMALL                                                                                       10/9/2018             Page: 38
39



                      The Howarth Group




                                                         CONTINUED - Main Dining



      DESCRIPTION                              QUANTITY                UNIT COST                  RCV          DEPREC.                ACV
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Chair rail trim.
      521. Clean trim - wood                         193.57 LF                     0.22              42.59           (0.00)            42.59
      522. Finish trim - 1 coat urethane             193.57 LF                     0.73             141.31           (0.00)           141.31
      523. Remove Wall/roof panel - ribbed - 1,155.57 SF                           0.34             392.89           (0.00)           392.89
      26 gauge - up to 1"
      524. Remove Wall/roof panel - ribbed - 1,155.57 SF                           0.34             392.89           (0.00)           392.89
      26 gauge - up to 1"
      525. Clean paneling                          2,311.15 SF                     0.25             577.79           (0.00)           577.79
      This is for the cleaning of both the front and back of the paneling.
      526. Sand wood - interior                      387.14 SF                     3.21           1,242.72           (0.00)         1,242.72
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Window, door, knee wall & baseboard trim. To include the skirtboard of the raised floor.
      527. Clean trim - wood                         387.14 LF                     0.22              85.17           (0.00)            85.17
      528. Finish trim - 1 coat urethane             387.14 LF                     0.73             282.61           (0.00)           282.61
      529. Floor protection - cloth - skid         1,385.08 SF                     0.68             941.85           (0.00)           941.85
      resistant, leak proof
      530. Labor to tape drop cloths               1,385.08 SF                     0.12             166.21           (0.00)           166.21
      531. Clean concrete more than the            5,425.76 SF                     0.19           1,030.89           (0.00)         1,030.89
      floor
      Cleaning of the tile floor. Extra passes for the clean needed before the sealant application.
      532. Concrete sealer - brush or spray        3,617.18 SF                     0.74           2,676.71           (0.00)         2,676.71
      applied
      2 coats.
      533. Content Manipulation charge -              24.00 HR                    31.51             756.24           (0.00)           756.24
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      534. Final cleaning - construction -         1,808.59 SF                     0.12             217.03           (0.00)           217.03
      Commercial
                                                            Stage & booth area of raised floor remediation extras.
      535. R&R Maple floor - #3 grade - no           242.01 SF                     8.59           2,078.87           (0.00)         2,078.87
      finish
      It will be necessary to remove the wood flooring to expose the cavity of the stage floor for remediation.
      This is for the stage area only.
      536. Sand, stain, and finish wood floor        242.01 SF                     3.36             813.15           (0.00)           813.15


     GATJIMWOODSSTRIPMALL                                                                                       10/9/2018             Page: 39
40



                       The Howarth Group




                                                           CONTINUED - Main Dining



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      537. R&R Glue down carpet - heavy            181.50 SF                       4.95            898.43              (0.00)           898.43
      traffic
      This is for the booth area only.
      538. R&R Sheathing - plywood - 3/4"          423.51 SF                       2.38          1,007.95              (0.00)          1,007.95
      CDX
      539. Clean floor or roof joist system        423.51 SF                       0.60            254.11              (0.00)            254.11
      540. Seal floor or ceiling joist system      423.51 SF                       0.89            376.92              (0.00)            376.92
      541. Clean concrete more than the          5,425.76 SF                       0.19          1,030.89              (0.00)          1,030.89
      floor
                                                          HVACs
      542. Remove Ductwork system - hot               1.00 EA                    340.50               340.50            (0.00)            340.50
      or cold air - 1600 to 2199 SF home
      Includes: Labor cost to remove a ductwork system and to discard in job-site waste receptacle.
      The duct will need to be removed as it is directly installed under the roof substrate. Removing the duct will allow for a more thorough
      cleaning as well both interior and exterior. After the duct has been re-installed it can be repainted black to match and blend in.
      543. (Install) Ductwork system - hot            1.00 EA                  2,540.64             2,540.64            (0.00)          2,540.64
      or cold air - 1600 to 2199 SF home
      Includes: Trunk and branch lines, registers, return air covers, furnace plenum, return air duct, foil tape and/or mastic, duct hanger
      strap, and installation labor.
      544. HVAC Technician - per hour                 8.00 HR                     80.03               640.24            (0.00)            640.24
      Time to clean and inspect the interior and exterior of the duct.
                                                           Odor Removal & Air Cleaning.
      545. Hydroxyl generator - odor                  4.00 DA                    180.00               720.00            (0.00)            720.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      546. Negative air fan/Air scrubber (24          4.00 DA                     74.19               296.76            (0.00)            296.76
      hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      547. Air mover axial fan (per 24 hour          12.00 EA                     28.50               342.00            (0.00)            342.00
      period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      3 fans for a period of 4 days.
      548. Equipment decontamination                  5.00 EA                     25.94               129.70            (0.00)            129.70
      charge - per piece of equipment
      549. Equipment setup, take down, and            2.00 HR                     36.43                72.86            (0.00)             72.86
      monitoring (hourly charge)

      Totals: Main Dining                                                                       50,601.98                0.00        50,601.98

     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 40
41



                      The Howarth Group




                                      Restroom Hallway                                                                         Height: 14'
                                                     650.63   SF Walls                                   79.71 SF Ceiling
                                                     730.34   SF Walls & Ceiling                         79.71 SF Floor
                                                       8.86   SY Flooring                                46.47 LF Floor Perimeter
                                                      46.47   LF Ceil. Perimeter



      DESCRIPTION                              QUANTITY                UNIT COST                  RCV          DEPREC.               ACV
      550. Clean metal roofing                       79.71 SF                     0.17             13.55           (0.00)            13.55
      Excludes: Scaffold.
      551. Clean bar joist                           36.00 LF                     0.47             16.92           (0.00)            16.92
      Quality: In-place cleaning, all surfaces.
      552. Clean fire suppression pipe lines,        36.00 LF                     0.18              6.48           (0.00)             6.48
      and heads.
      Excludes: Scaffold or ladders.
      553. Clean EMT & Flex electrical               18.00 LF                     0.18              3.24           (0.00)             3.24
      pipe.
      Excludes: Scaffold or ladders.
      554. Electrician - per hour                     0.50 HR                    62.09             31.05           (0.00)            31.05
      Time to clean and inspect junction boxes and other open connections.
      555. Detach & Reset Fluorescent -               1.00 EA                    44.38             44.38           (0.00)            44.38
      acoustic grid fixture, 2' x 2'
      556. Detach & Reset Fluorescent -               1.00 EA                    44.38             44.38           (0.00)            44.38
      acoustic grid fixture - two tube, 2'x 4'
      557. Clean light fixture - fluorescent          2.00 EA                     8.72             17.44           (0.00)            17.44
      558. Sprinkler head/escutcheon -                2.00 EA                    11.20             22.40           (0.00)            22.40
      Detach & reset
      559. General clean - up                         0.33 HR                    27.37              9.03           (0.00)             9.03
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      560. Exit sign - Detach & reset                 1.00 EA                    39.74             39.74           (0.00)            39.74
      561. Clean light fixture                        1.00 EA                     6.56              6.56           (0.00)             6.56
      Cleaning of the exit sign.
      562. Suspended ceiling grid - Detach           79.71 SF                     0.97             77.32           (0.00)            77.32
      & reset
      563. Clean suspended ceiling grid              79.71 SF                     0.20             15.94           (0.00)            15.94
      564. Paint suspended ceiling grid              79.71 SF                     0.29             23.12           (0.00)            23.12
      565. R&R Suspended ceiling tile - 2' x         79.71 SF                     1.55            123.55           (0.00)           123.55
      4'
      566. Mask the walls per square foot -        650.63 SF                      0.18            117.11           (0.00)           117.11
      plastic and tape - 4 mil
      Mask the walls for the painting of the ceiling and the finish of the trim.
      567. Mask and prep for paint - plastic,        46.47 LF                     0.98             45.54           (0.00)            45.54
      paper, tape (per LF)
      Mask the trim after the new finish has been applied and leave in place until completion of paint work.
     GATJIMWOODSSTRIPMALL                                                                                       10/9/2018            Page: 41
42



                      The Howarth Group




                                                       CONTINUED - Restroom Hallway



      DESCRIPTION                              QUANTITY                 UNIT COST                  RCV          DEPREC.                ACV
      568. Clean the walls                           650.63 SF                      0.23            149.64             (0.00)         149.64
      Cleaning of the walls after the removal of the mask.
      569. Paint part of the walls - one coat        325.32 SF                      0.46            149.65             (0.00)         149.65
      All of the walls are being painted. It will be necessary to seal the walls behind the paneling for odor control.
      570. Paint paneling - one coat                 325.32 SF                      0.57            185.43             (0.00)         185.43
      571. Sand wood - interior                       46.47 SF                      3.21            149.17             (0.00)         149.17
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Chair rail trim.
      572. Clean trim - wood                          46.47 LF                      0.22              10.22            (0.00)          10.22
      573. Finish trim - 1 coat urethane              46.47 LF                      0.73              33.92            (0.00)          33.92
      574. Sand wood - interior                       67.47 SF                      3.21            216.58             (0.00)         216.58
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Window, door, knee wall & baseboard trim. To include the skirtboard of the raised floor.
      575. Clean trim - wood                          67.47 LF                      0.22              14.84            (0.00)          14.84
      576. Finish trim - 1 coat urethane              67.47 LF                      0.73              49.25            (0.00)          49.25
      577. Finish base shoe or quarter round          46.47 LF                      0.44              20.45            (0.00)          20.45
      - 1 coat urethane
      578. Floor protection - cloth - skid            79.71 SF                      0.68              54.20            (0.00)          54.20
      resistant, leak proof
      579. Labor to tape drop cloths                  79.71 SF                      0.12               9.57            (0.00)            9.57
      580. Clean ceramic tile                         79.71 SF                      0.33              26.30            (0.00)          26.30
      581. Final cleaning - construction -            79.71 SF                      0.12               9.57            (0.00)            9.57
      Commercial

      Totals: Restroom Hallway                                                                 1,736.54               0.00          1,736.54




                                      Mens Room                                                                                  Height: 14'
                                                      726.43   SF Walls                                 118.94 SF Ceiling
                                                      845.37   SF Walls & Ceiling                       118.94 SF Floor
                                                       13.22   SY Flooring                               51.89 LF Floor Perimeter
                                                       51.89   LF Ceil. Perimeter



      DESCRIPTION                              QUANTITY                 UNIT COST                  RCV          DEPREC.                ACV
     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018             Page: 42
43



                      The Howarth Group




                                                         CONTINUED - Mens Room



      DESCRIPTION                             QUANTITY                UNIT COST              RCV     DEPREC.      ACV
      582. Clean metal roofing                   118.94 SF                     0.17          20.22      (0.00)    20.22
      Excludes: Scaffold.
      583. Clean bar joist                        36.00 LF                     0.47          16.92      (0.00)    16.92
      Quality: In-place cleaning, all surfaces.
      584. Clean fire suppression pipe lines,     36.00 LF                     0.18           6.48      (0.00)     6.48
      and heads.
      Excludes: Scaffold or ladders.
      585. Clean EMT & Flex electrical            18.00 LF                     0.18           3.24      (0.00)     3.24
      pipe.
      Excludes: Scaffold or ladders.
      586. Electrician - per hour                   0.50 HR                  62.09           31.05      (0.00)    31.05
      Time to clean and inspect junction boxes and other open connections.
      587. Detach & Reset Fluorescent -             1.00 EA                  44.38           44.38      (0.00)    44.38
      acoustic grid fixture, 2' x 2'
      588. Remove Light diffusing panel -           4.00 SF                    0.12           0.48      (0.00)     0.48
      Premium grade (i.e., egg crate)
      589. (Install) Light diffusing panel -        4.00 SF                    0.58           2.32      (0.00)     2.32
      Premium grade (i.e., egg crate)
      590. Clean light diffusing panel              4.00 SF                    0.40           1.60      (0.00)     1.60
      591. Detach & Reset Fluorescent -             3.00 EA                  44.38          133.14      (0.00)   133.14
      acoustic grid fixture - two tube, 2'x 4'
      592. Remove Light diffusing panel -         16.00 SF                     0.12           1.92      (0.00)     1.92
      Premium grade (i.e., egg crate)
      593. (Install) Light diffusing panel -      16.00 SF                     0.58           9.28      (0.00)     9.28
      Premium grade (i.e., egg crate)
      594. Clean light diffusing panel            16.00 SF                     0.40           6.40      (0.00)     6.40
      595. Clean light fixture - fluorescent        2.00 EA                    8.72          17.44      (0.00)    17.44
      596. Sprinkler head/escutcheon -              3.00 EA                  11.20           33.60      (0.00)    33.60
      Detach & reset
      597. General clean - up                       0.50 HR                  27.37           13.69      (0.00)    13.69
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      598. Detach & Reset Spot light fixture        1.00 EA                  37.26           37.26      (0.00)    37.26
      - double
      599. Clean light fixture                      1.00 EA                    6.56           6.56      (0.00)     6.56
      600. Suspended ceiling grid - Detach       118.94 SF                     0.97         115.37      (0.00)   115.37
      & reset
      601. Clean suspended ceiling grid          118.94 SF                     0.20          23.79      (0.00)    23.79
      602. Paint suspended ceiling grid          118.94 SF                     0.29          34.49      (0.00)    34.49


     GATJIMWOODSSTRIPMALL                                                                            10/9/2018    Page: 43
44



                      The Howarth Group




                                                          CONTINUED - Mens Room



      DESCRIPTION                              QUANTITY                UNIT COST                   RCV          DEPREC.                ACV
      603. R&R Suspended ceiling tile - 2' x       118.94 SF                       1.55          184.36              (0.00)           184.36
      4'
      604. Mask the walls per square foot -        726.43 SF                       0.18          130.76              (0.00)           130.76
      plastic and tape - 4 mil
      Mask the walls for the painting of the ceiling and the finish of the trim.
      605. Clean ceramic tile                      726.43 SF                       0.33          239.72              (0.00)           239.72
      Cleaning of the walls after the removal of the mask.
      606. Sand wood - interior                      70.00 SF                      3.21          224.70              (0.00)           224.70
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Doors.
      607. Clean door (per side)                      4.00 EA                      4.49           17.96              (0.00)            17.96
      608. Finish door slab only - 1 coat             4.00 EA                     18.88           75.52              (0.00)            75.52
      urethane (per side)
      609. Finish door/win trim & jamb - 1            4.00 EA                     16.38           65.52              (0.00)            65.52
      coat urethane (per side)
      610. Door lockset - Detach & reset              1.00 EA                     16.45           16.45              (0.00)            16.45
      611. Detach & Reset Door push plate,            1.00 EA                      9.59             9.59             (0.00)              9.59
      4" x 16"
      612. Door closer - Commercial grade -           1.00 EA                     23.97           23.97              (0.00)            23.97
      Detach & reset
      613. Door kick plate - Detach & reset           2.00 EA                     11.50           23.00              (0.00)            23.00
      Represents the vent at the bottom of the door.
      614. Outlet or switch - Detach & reset          5.19 EA                     11.31           58.70              (0.00)            58.70
      A formula of PF/10 was used to determine the amount of outlets and switches.
      615. Clean outlet or switch                     5.19 EA                      2.15           11.16              (0.00)            11.16
      A formula of PF/10 was used to determine the amount of outlets and switches.
      616. Floor protection - cloth - skid         118.94 SF                       0.68           80.88              (0.00)            80.88
      resistant, leak proof
      617. Labor to tape drop cloths               118.94 SF                       0.12           14.27              (0.00)            14.27
      618. Clean ceramic tile                      118.94 SF                       0.33           39.25              (0.00)            39.25
      619. Final cleaning - construction -         118.94 SF                       0.12           14.27              (0.00)            14.27
      Commercial
                                                          Odor Removal & Air Cleaning.
      620. Hydroxyl generator - odor                  4.00 DA                    180.00          720.00              (0.00)           720.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.


     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018             Page: 44
45



                       The Howarth Group




                                                           CONTINUED - Mens Room



      DESCRIPTION                              QUANTITY                 UNIT COST                  RCV           DEPREC.                 ACV
      621. Negative air fan/Air scrubber (24        4.00 DA                     74.19              296.76             (0.00)           296.76
      hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      622. Air mover axial fan (per 24 hour        12.00 EA                     28.50              342.00             (0.00)           342.00
      period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      3 fans for a period of 4 days.
      623. Equipment decontamination                5.00 EA                     25.94              129.70             (0.00)           129.70
      charge - per piece of equipment
      624. Equipment setup, take down, and          2.00 HR                     36.43               72.86             (0.00)            72.86
      monitoring (hourly charge)

      Totals: Mens Room                                                                         3,351.03               0.00           3,351.03




                                      Mens Room Storage Area/Room                                                                Height: 14'
                                                      693.96   SF Walls                                    84.68 SF Ceiling
                                                      778.64   SF Walls & Ceiling                          84.68 SF Floor
                                                        9.41   SY Flooring                                 49.57 LF Floor Perimeter
                                                       49.57   LF Ceil. Perimeter



      DESCRIPTION                              QUANTITY                 UNIT COST                  RCV           DEPREC.                 ACV
      625. Clean metal roofing                    84.68 SF                       0.17              14.40             (0.00)             14.40
      Excludes: Scaffold.
      626. Clean bar joist                        15.00 LF                       0.47               7.05             (0.00)               7.05
      Quality: In-place cleaning, all surfaces.
      627. Clean fire suppression pipe lines,     15.00 LF                       0.18               2.70             (0.00)               2.70
      and heads.
      Excludes: Scaffold or ladders.
      628. Clean EMT & Flex electrical              8.00 LF                      0.18               1.44             (0.00)               1.44
      pipe.
      Excludes: Scaffold or ladders.
      629. Electrician - per hour                   0.25 HR                     62.09              15.52             (0.00)             15.52
      Time to clean and inspect junction boxes and other open connections.


     GATJIMWOODSSTRIPMALL                                                                                         10/9/2018             Page: 45
46



                      The Howarth Group




                                              CONTINUED - Mens Room Storage Area/Room



      DESCRIPTION                             QUANTITY                UNIT COST              RCV        DEPREC.               ACV
      630. Detach & Reset Fluorescent -            1.00 EA                   44.38           44.38          (0.00)            44.38
      acoustic grid fixture, 2' x 2'
      631. Remove Light diffusing panel -          4.00 SF                     0.12           0.48          (0.00)             0.48
      Premium grade (i.e., egg crate)
      632. (Install) Light diffusing panel -       4.00 SF                     0.58           2.32          (0.00)             2.32
      Premium grade (i.e., egg crate)
      633. Clean light diffusing panel             4.00 SF                     0.40           1.60          (0.00)             1.60
      634. Sprinkler head/escutcheon -             1.00 EA                   11.20           11.20          (0.00)            11.20
      Detach & reset
      635. General clean - up                      0.17 HR                   27.37            4.65          (0.00)             4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      636. Suspended ceiling grid - Detach       84.68 SF                      0.97          82.14          (0.00)            82.14
      & reset
      637. Clean suspended ceiling grid          84.68 SF                      0.20          16.94          (0.00)            16.94
      638. Paint suspended ceiling grid          84.68 SF                      0.29          24.56          (0.00)            24.56
      639. R&R Suspended ceiling tile - 2' x     84.68 SF                      1.55         131.26          (0.00)           131.26
      4'
      640. Clean the walls                     693.96 SF                       0.23         159.61          (0.00)           159.61
      641. Seal the walls w/PVA primer -       693.96 SF                       0.40         277.58          (0.00)           277.58
      one coat
      642. Floor protection - cloth - skid       84.68 SF                      0.68          57.58          (0.00)            57.58
      resistant, leak proof
      643. Final cleaning - construction -       84.68 SF                      0.12          10.16          (0.00)            10.16
      Commercial

      Totals: Mens Room Storage Area/Room                                                   865.57            0.00           865.57




                                     Womens Room                                                                        Height: 14'
                                                    600.24   SF Walls                            113.95 SF Ceiling
                                                    714.20   SF Walls & Ceiling                  113.95 SF Floor
                                                     12.66   SY Flooring                          42.87 LF Floor Perimeter
                                                     42.87   LF Ceil. Perimeter



      DESCRIPTION                             QUANTITY                UNIT COST              RCV        DEPREC.               ACV
      644. Clean metal roofing                   113.95 SF                     0.17          19.37          (0.00)            19.37
      Excludes: Scaffold.
     GATJIMWOODSSTRIPMALL                                                                                10/9/2018            Page: 46
47



                      The Howarth Group




                                                        CONTINUED - Womens Room



      DESCRIPTION                              QUANTITY                UNIT COST                   RCV          DEPREC.                ACV
      645. Clean bar joist                           36.00 LF                     0.47            16.92              (0.00)            16.92
      Quality: In-place cleaning, all surfaces.
      646. Clean fire suppression pipe lines,        36.00 LF                     0.18              6.48             (0.00)              6.48
      and heads.
      Excludes: Scaffold or ladders.
      647. Clean EMT & Flex electrical               18.00 LF                     0.18              3.24             (0.00)              3.24
      pipe.
      Excludes: Scaffold or ladders.
      648. Electrician - per hour                     0.50 HR                    62.09            31.05              (0.00)            31.05
      Time to clean and inspect junction boxes and other open connections.
      649. Detach & Reset Fluorescent -               4.00 EA                    44.38           177.52              (0.00)           177.52
      acoustic grid fixture - two tube, 2'x 4'
      650. Remove Light diffusing panel -             8.00 SF                     0.12              0.96             (0.00)              0.96
      Premium grade (i.e., egg crate)
      651. (Install) Light diffusing panel -          8.00 SF                     0.58              4.64             (0.00)              4.64
      Premium grade (i.e., egg crate)
      652. Clean light diffusing panel                8.00 SF                     0.40              3.20             (0.00)              3.20
      653. Clean light fixture - fluorescent          4.00 EA                     8.72            34.88              (0.00)            34.88
      654. Sprinkler head/escutcheon -                2.00 EA                    11.20            22.40              (0.00)            22.40
      Detach & reset
      655. General clean - up                         0.33 HR                    27.37              9.03             (0.00)              9.03
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      656. Detach & Reset Spot light fixture          2.00 EA                    37.26            74.52              (0.00)            74.52
      - double
      657. Clean light fixture                        2.00 EA                     6.56            13.12              (0.00)            13.12
      658. Suspended ceiling grid - Detach         113.95 SF                      0.97           110.53              (0.00)           110.53
      & reset
      659. Clean suspended ceiling grid            113.95 SF                      0.20            22.79              (0.00)            22.79
      660. Paint suspended ceiling grid            113.95 SF                      0.29            33.05              (0.00)            33.05
      661. R&R Suspended ceiling tile - 2' x       113.95 SF                      1.55           176.62              (0.00)           176.62
      4'
      662. Mask the walls per square foot -        600.24 SF                      0.18           108.04              (0.00)           108.04
      plastic and tape - 4 mil
      Mask the walls for the painting of the ceiling and the finish of the trim.
      663. Clean ceramic tile                      600.24 SF                      0.33           198.08              (0.00)           198.08
      Cleaning of the walls after the removal of the mask.
      664. Sand wood - interior                      21.00 SF                     3.21            67.41              (0.00)            67.41
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.

     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018             Page: 47
48



                      The Howarth Group




                                                      CONTINUED - Womens Room



      DESCRIPTION                            QUANTITY                UNIT COST          RCV        DEPREC.                 ACV
      Doors.
      665. Clean door (per side)                     2.00 EA                  4.49      8.98           (0.00)              8.98
      666. Finish door slab only - 1 coat            2.00 EA                 18.88     37.76           (0.00)             37.76
      urethane (per side)
      667. Finish door/win trim & jamb - 1           2.00 EA                 16.38     32.76           (0.00)             32.76
      coat urethane (per side)
      668. Detach & Reset Door push plate,           1.00 EA                  9.59       9.59          (0.00)               9.59
      4" x 16"
      669. Door closer - Commercial grade -          1.00 EA                 23.97     23.97           (0.00)             23.97
      Detach & reset
      670. Door kick plate - Detach & reset          1.00 EA                 11.50     11.50           (0.00)             11.50
      Represents the vent at the bottom of the door.
      671. Outlet or switch - Detach & reset         4.29 EA                 11.31     48.52           (0.00)             48.52
      A formula of PF/10 was used to determine the amount of outlets and switches.
      672. Clean outlet or switch                    4.29 EA                  2.15       9.22          (0.00)               9.22
      A formula of PF/10 was used to determine the amount of outlets and switches.
      673. Floor protection - cloth - skid        113.95 SF                   0.68     77.49           (0.00)             77.49
      resistant, leak proof
      674. Labor to tape drop cloths              113.95 SF                   0.12     13.67           (0.00)             13.67
      675. Clean ceramic tile                     113.95 SF                   0.33     37.60           (0.00)             37.60
      676. Final cleaning - construction -        113.95 SF                   0.12     13.67           (0.00)             13.67
      Commercial

      Totals: Womens Room                                                            1,458.58            0.00           1,458.58




                                    Office                                                                         Height: 14'
                                                   751.84   SF Walls                        163.87 SF Ceiling
                                                   915.71   SF Walls & Ceiling              163.87 SF Floor
                                                    18.21   SY Flooring                      53.70 LF Floor Perimeter
                                                    53.70   LF Ceil. Perimeter



      DESCRIPTION                            QUANTITY                UNIT COST          RCV        DEPREC.                 ACV
      677. Clean metal roofing                  163.87 SF                    0.17      27.86           (0.00)             27.86
      Excludes: Scaffold.
      678. Clean bar joist                       36.00 LF                    0.47      16.92           (0.00)             16.92
     GATJIMWOODSSTRIPMALL                                                                           10/9/2018             Page: 48
49



                      The Howarth Group




                                                             CONTINUED - Office



      DESCRIPTION                              QUANTITY                UNIT COST                   RCV          DEPREC.                ACV
      Quality: In-place cleaning, all surfaces.
      679. Clean fire suppression pipe lines,        36.00 LF                     0.18              6.48             (0.00)              6.48
      and heads.
      Excludes: Scaffold or ladders.
      680. Clean EMT & Flex electrical               18.00 LF                     0.18              3.24             (0.00)              3.24
      pipe.
      Excludes: Scaffold or ladders.
      681. Electrician - per hour                     0.50 HR                    62.09            31.05              (0.00)            31.05
      Time to clean and inspect junction boxes and other open connections.
      682. Detach & Reset Fluorescent -               3.00 EA                    44.38           133.14              (0.00)           133.14
      acoustic grid fixture - two tube, 2'x 4'
      683. Clean light fixture - fluorescent          3.00 EA                     8.72            26.16              (0.00)            26.16
      684. Sprinkler head/escutcheon -                1.00 EA                    11.20            11.20              (0.00)            11.20
      Detach & reset
      685. General clean - up                         0.17 HR                    27.37              4.65             (0.00)              4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      686. Suspended ceiling grid - Detach         163.87 SF                      0.97           158.95              (0.00)           158.95
      & reset
      687. Clean suspended ceiling grid            163.87 SF                      0.20            32.77              (0.00)            32.77
      688. Paint suspended ceiling grid            163.87 SF                      0.29            47.52              (0.00)            47.52
      689. R&R Suspended ceiling tile - 2' x       163.87 SF                      1.55           254.00              (0.00)           254.00
      4'
      690. Mask the walls per square foot -        751.84 SF                      0.18           135.33              (0.00)           135.33
      plastic and tape - 4 mil
      Mask the walls for the painting of the ceiling and the finish of the trim.
      691. Paint the walls - one coat              751.84 SF                      0.46           345.85              (0.00)           345.85
      692. Sand wood - interior                      35.00 SF                     3.21           112.35              (0.00)           112.35
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Doors.
      693. Clean door (per side)                      2.00 EA                     4.49              8.98             (0.00)              8.98
      694. Finish door slab only - 1 coat             2.00 EA                    18.88            37.76              (0.00)            37.76
      urethane (per side)
      695. Finish door/win trim & jamb - 1            2.00 EA                    16.38            32.76              (0.00)            32.76
      coat urethane (per side)
      696. Door lockset - Detach & reset              1.00 EA                    16.45            16.45              (0.00)            16.45
      697. Door kick plate - Detach & reset           1.00 EA                    11.50            11.50              (0.00)            11.50
      698. Outlet or switch - Detach & reset          5.37 EA                    11.31            60.73              (0.00)            60.73
      A formula of PF/10 was used to determine the amount of outlets and switches.
     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018             Page: 49
50



                        The Howarth Group




                                                                 CONTINUED - Office



      DESCRIPTION                                  QUANTITY               UNIT COST           RCV        DEPREC.                 ACV
      699. Clean outlet or switch                  5.37 EA                    2.15            11.55            (0.00)           11.55
      A formula of PF/10 was used to determine the amount of outlets and switches.
      700. Floor protection - cloth - skid      163.87 SF                     0.68           111.43            (0.00)          111.43
      resistant, leak proof
      701. Labor to tape drop cloths            163.87 SF                     0.12            19.66            (0.00)           19.66
      702. Clean floor                          163.87 SF                     0.27            44.24            (0.00)           44.24
      703. Final cleaning - construction -      163.87 SF                     0.12            19.66            (0.00)           19.66
      Commercial

      Totals: Office                                                                       1,722.19             0.00          1,722.19




                                        Rear Dining                                                                      Height: 14'
                                                      2338.18    SF Walls                        1605.41 SF Ceiling
                                                      3943.59    SF Walls & Ceiling              1605.52 SF Floor
                                                       178.39    SY Flooring                      166.18 LF Floor Perimeter
                                                       167.77    LF Ceil. Perimeter


      Missing Wall - Goes to Floor                        1' 7" X 6' 8"                  Opens into PIANO
      Missing Wall                                        23' 7 15/16" X 14'             Opens into MAIN_DINING

      DESCRIPTION                                  QUANTITY               UNIT COST           RCV        DEPREC.                 ACV
      704. Clean metal roofing                     1,605.41 SF                    0.17       272.92            (0.00)          272.92
      Excludes: Scaffold.
      705. Paint metal roofing - 1 coat            1,605.41 SF                    0.46       738.49            (0.00)          738.49
      706. Clean bar joist                           258.75 LF                    0.47       121.61            (0.00)          121.61
      Quality: In-place cleaning, all surfaces.
      707. Paint steel truss / bar joist - 8" to    258.75 LF                     3.42       884.93            (0.00)          884.93
      24"
      708. Clean fire suppression pipe lines,       258.00 LF                     0.18        46.44            (0.00)           46.44
      and heads.
      Excludes: Scaffold or ladders.
      709. Prime & paint pipe, 1" to 3"             258.00 LF                     0.49       126.42            (0.00)          126.42
      diameter
      710. Clean EMT & Flex electrical              125.00 LF                     0.18        22.50            (0.00)           22.50
      pipe.
      Excludes: Scaffold or ladders.
     GATJIMWOODSSTRIPMALL                                                                                   10/9/2018           Page: 50
51



                       The Howarth Group




                                                          CONTINUED - Rear Dining



      DESCRIPTION                              QUANTITY                 UNIT COST                  RCV           DEPREC.        ACV
      711. Prime & paint pipe, 1" to 3"            125.00 LF                     0.49             61.25             (0.00)     61.25
      diameter
      712. Electrician - per hour                     4.00 HR                  62.09             248.36             (0.00)    248.36
      Time to clean and inspect junction boxes and other open connections.
      713. Recessed light fixture - Detach &         11.00 EA                  64.09             704.99             (0.00)    704.99
      reset entire unit
      714. Clean recessed light fixture              11.00 EA                    6.57             72.27             (0.00)     72.27
      715. In-wall / In-ceiling speaker -             3.00 EA                  11.04              33.12             (0.00)     33.12
      Detach & reset
      716. Clean stereo - components -                3.00 EA                  59.59             178.77             (0.00)    178.77
      speakers - int. & ext.
      717. Sprinkler head/escutcheon -                6.00 EA                  11.20              67.20             (0.00)     67.20
      Detach & reset
      718. General clean - up                         1.00 HR                  27.37              27.37             (0.00)     27.37
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      719. Remove Cubicle curtains, tracks,          46.50 LF                    0.64             29.76             (0.00)     29.76
      & hardware
      720. (Install) Cubicle curtains, tracks,       46.50 LF                    3.39            157.64             (0.00)    157.64
      & hardware
      721. Detach & Reset Track lighting -           21.00 LF                    5.92            124.32             (0.00)    124.32
      track only - Commercial
      722. Cleaning the track for track              21.00 LF                    0.10              2.10             (0.00)       2.10
      lighting.
      Cleaning of the track for the track lights.
      723. Fixture (can) for track lighting -        21.00 EA                    9.52            199.92             (0.00)    199.92
      Detach & reset
      724. Clean light fixture - high detail         21.00 EA                  13.12             275.52             (0.00)    275.52
      Quality: In-place cleaning, outside surface of fixture. Remove glass cover & bulb, clean, and reinstall.
      725. Detach & Reset Hanging light              13.00 EA                  37.26             484.38             (0.00)    484.38
      fixture
      726. Clean light fixture - high detail         13.00 EA                  13.12             170.56             (0.00)    170.56
      Quality: In-place cleaning, outside surface of fixture. Remove glass cover & bulb, clean, and reinstall.
      727. Remove Surveillance camera -               2.00 EA                  34.05              68.10             (0.00)     68.10
      color
      728. (Install) Surveillance camera -            2.00 EA                 113.54             227.08             (0.00)    227.08
      color
      729. Clean camera - int. & ext.                 2.00 EA                  54.97             109.94             (0.00)     109.94
      730. R&R Built-in theater projector -           1.00 EA               5,046.35           5,046.35             (0.00)   5,046.35
      LCD
      Quality: VHS compatible projector. Projector was replaced at time of inspection.

     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018     Page: 51
52



                       The Howarth Group




                                                          CONTINUED - Rear Dining



       DESCRIPTION                              QUANTITY                UNIT COST                 RCV          DEPREC.                ACV
      731. R&R Built-in projection screen -           1.00 EA                  1,040.79        1,040.79              (0.00)         1,040.79
      motorized with remote
      732. Smoke detector - Detach & reset            1.00 EA                     29.60            29.60             (0.00)            29.60
      733. Clean smoke/carbon monoxide                1.00 EA                      3.87             3.87             (0.00)              3.87
      detector
      734. Light fixture - Detach & reset             2.00 EA                     37.26            74.52             (0.00)            74.52
      LED light bars.
      735. Clean light fixture                        2.00 EA                      6.56            13.12             (0.00)            13.12
      Cleaning the exterior of the light bars.
      736. Suspended ceiling grid - Detach          700.00 SF                      0.97           679.00             (0.00)           679.00
      & reset
      737. Clean suspended ceiling grid             700.00 SF                      0.20           140.00             (0.00)           140.00
      738. Paint suspended ceiling grid             700.00 SF                      0.29           203.00             (0.00)           203.00
      739. R&R Suspended ceiling tile -             700.00 SF                      1.81        1,267.00              (0.00)         1,267.00
      High grade - 2' x 2'
      740. Seal & paint acoustic ceiling tile       700.00 SF                      0.88           616.00             (0.00)           616.00
      741. Sand wood - interior                     352.00 SF                      3.21        1,129.92              (0.00)         1,129.92
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      742. Clean paneling                           352.00 SF                      0.25            88.00             (0.00)            88.00
      The of paneling that hangs from the ceiling for the grid.
      743. Finish wood siding - 1 coat              352.00 SF                      0.66           232.32             (0.00)           232.32
      urethane
      Quality: One coat of polyurethane finish.
      744. Clean stud wall                          352.00 SF                      0.48           168.96             (0.00)           168.96
      Cleaning the inside of the cavity behinfd the hanging paneling.
      745. Seal stud wall for odor control          352.00 SF                      0.63           221.76             (0.00)           221.76
      746. Sand wood - interior                      83.39 SF                      3.21           267.68             (0.00)           267.68
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      747. Clean trim - wood                        166.77 LF                      0.22            36.69             (0.00)            36.69
      Trim at the top of the walls.
      748. Finish trim - 1 coat urethane            167.77 LF                      0.73           122.47             (0.00)           122.47
      749. Mask the walls per square foot -       2,338.18 SF                      0.18           420.87             (0.00)           420.87
      plastic and tape - 4 mil
      Mask the walls for the painting of the ceiling and the finish of the trim.
      750. Mask and prep for paint - plastic,       167.77 LF                      0.98           164.41             (0.00)           164.41
      paper, tape (per LF)
      Mask the trim after the new finish has been applied and leave in place until completion of paint work.
     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018             Page: 52
53



                      The Howarth Group




                                                          CONTINUED - Rear Dining



      DESCRIPTION                              QUANTITY                UNIT COST                  RCV          DEPREC.                ACV
      751. Exit sign - Detach & reset                3.00 EA                   39.74             119.22              (0.00)           119.22
      752. Clean light fixture                       3.00 EA                    6.56              19.68              (0.00)            19.68
      Cleaning of the exit signs.
      753. Outlet or switch - Detach & reset        16.62 EA                   11.31             187.97              (0.00)           187.97
      A formula of PF/10 was used to determine the amount of outlets and switches.
      754. Clean outlet or switch                   16.62 EA                    2.15              35.73              (0.00)            35.73
      A formula of PF/10 was used to determine the amount of outlets and switches.
      755. In-wall / In-ceiling speaker -            2.00 EA                   11.04              22.08              (0.00)            22.08
      Detach & reset
      756. Clean stereo - components -               2.00 EA                   59.59             119.18              (0.00)           119.18
      speakers - int. & ext.
      757. Detach & Reset Spot light fixture         1.00 EA                   37.26              37.26              (0.00)            37.26
      - double
      758. Clean light fixture - high detail         1.00 EA                   13.12              13.12              (0.00)            13.12
      759. Clean the walls                       2,338.18 SF                    0.23             537.78              (0.00)           537.78
      Cleaning of the walls after the removal of the mask.
      760. Paint the walls - one coat            2,338.18 SF                    0.46           1,075.56              (0.00)         1,075.56
      761. Sand wood - interior                     83.09 SF                    3.21             266.72              (0.00)           266.72
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Chair rail trim.
      762. Clean trim - wood                       166.18 LF                    0.22              36.56              (0.00)            36.56
      763. Finish trim - 1 coat urethane           166.18 LF                    0.73             121.31              (0.00)           121.31
      764. Sand wood - interior                    498.55 SF                    3.21           1,600.35              (0.00)         1,600.35
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Paneling under the chair rail.
      765. Clean paneling                          581.64 SF                    0.25             145.41              (0.00)           145.41
      The of paneling that hangs from the ceiling for the grid.
      766. Finish wood siding - 1 coat             581.64 SF                    0.66             383.88              (0.00)           383.88
      urethane
      Quality: One coat of polyurethane finish.
      767. Sand wood - interior                     83.09 SF                    3.21             266.72              (0.00)           266.72
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Baseboard trim.
      768. Clean trim - wood                       166.18 LF                    0.22              36.56              (0.00)            36.56
      769. Finish trim - 1 coat urethane           166.18 LF                    0.73             121.31              (0.00)           121.31
     GATJIMWOODSSTRIPMALL                                                                                       10/9/2018             Page: 53
54



                       The Howarth Group




                                                           CONTINUED - Rear Dining



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      770. Finish Carpenter - per hour                 8.00 HR                    48.08               384.64            (0.00)            384.64
      Time to remove the large mantel around the rear bar. Time to reset the mantel after the repair/remediation.
      771. General clean - up                          1.00 HR                    27.37                27.37            (0.00)             27.37
      Time to clean the rear interior cavity of the bar mantel.
      772. Sand wood - interior                       98.50 SF                      3.21              316.19            (0.00)            316.19
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Screening the large mantel in the rear bar area for the new finish. Also screening the front of the bar to match all the new finish.
      773. Clean paneling                             98.50 SF                      0.25               24.63            (0.00)             24.63
      Large mantel.
      774. Finish wood siding - 1 coat                98.50 SF                      0.66               65.01            (0.00)             65.01
      urethane
      Quality: One coat of polyurethane finish.
      775. Floor protection - cloth - skid         1,605.52 SF                      0.68            1,091.75            (0.00)          1,091.75
      resistant, leak proof
      776. Labor to tape drop cloths               1,605.52 SF                      0.12              192.66            (0.00)            192.66
      777. Clean concrete more than the            4,816.56 SF                      0.19              915.15            (0.00)            915.15
      floor
      Cleaning of the tile floor. Extra passes for the clean needed before the sealant application.
      778. Concrete sealer - brush or spray        3,211.04 SF                      0.74            2,376.17            (0.00)          2,376.17
      applied
      2 coats.
      779. Content Manipulation charge -              24.00 HR                    31.51               756.24            (0.00)            756.24
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      780. Final cleaning - construction -         1,605.52 SF                      0.12              192.66            (0.00)            192.66
      Commercial
                                                            HVACs
      781. Remove Ductwork system - hot                1.00 EA                   340.50               340.50            (0.00)            340.50
      or cold air - 1600 to 2199 SF home
      Includes: Labor cost to remove a ductwork system and to discard in job-site waste receptacle.
      The duct will need to be removed as it is directly installed under the roof substrate. Removing the duct will allow for a more thorough
      cleaning as well both interior and exterior. After the duct has been re-installed it can be repainted black to match and blend in.
      782. (Install) Ductwork system - hot             1.00 EA                 2,540.64             2,540.64            (0.00)          2,540.64
      or cold air - 1600 to 2199 SF home
      Includes: Trunk and branch lines, registers, return air covers, furnace plenum, return air duct, foil tape and/or mastic, duct hanger
      strap, and installation labor.
      783. HVAC Technician - per hour                  8.00 HR                    80.03               640.24            (0.00)            640.24

     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 54
55



                        The Howarth Group




                                                          CONTINUED - Rear Dining



       DESCRIPTION                                QUANTITY              UNIT COST                 RCV         DEPREC.                ACV
       Time to clean and inspect the interior and exterior of the duct.
       784. Prime & paint ductwork system -           1.00 EA                   625.77              625.77             (0.00)        625.77
       hot or cold air
                                                           Odor Removal & Air Cleaning.
       785. Hydroxyl generator - odor                 4.00 DA                   180.00              720.00             (0.00)        720.00
       counteractant - 2 optics
       Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
       and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
       786. Negative air fan/Air scrubber (24         4.00 DA                    74.19              296.76             (0.00)        296.76
       hr period) - No monit.
       For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
       Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
       787. Air mover axial fan (per 24 hour         12.00 EA                    28.50              342.00             (0.00)        342.00
       period) - No monitoring
       Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
       3 fans for a period of 4 days.
       788. Equipment decontamination                 5.00 EA                    25.94              129.70             (0.00)        129.70
       charge - per piece of equipment
       789. Equipment setup, take down, and           2.00 HR                    36.43               72.86             (0.00)         72.86
       monitoring (hourly charge)

       Totals: Rear Dining                                                                   34,619.63               0.00        34,619.63




                                       Storage Area/Room                                                                        Height: 14'
                                                      633.48   SF Walls                               112.46 SF Ceiling
                                                      745.93   SF Walls & Ceiling                     112.46 SF Floor
                                                       12.50   SY Flooring                             45.25 LF Floor Perimeter
                                                       45.25   LF Ceil. Perimeter



       DESCRIPTION                                QUANTITY              UNIT COST                 RCV         DEPREC.                ACV
      790. Clean metal roofing                     112.46 SF                    0.17             19.12             (0.00)            19.12
      Excludes: Scaffold.
      791. Clean bar joist                          36.00 LF                    0.47             16.92             (0.00)            16.92
      Quality: In-place cleaning, all surfaces.
      792. Clean fire suppression pipe lines,       36.00 LF                    0.18               6.48            (0.00)             6.48
      and heads.
     GATJIMWOODSSTRIPMALL                                                                                       10/9/2018            Page: 55
56



                      The Howarth Group




                                                      CONTINUED - Storage Area/Room



      DESCRIPTION                              QUANTITY                UNIT COST                   RCV          DEPREC.                ACV
      Excludes: Scaffold or ladders.
      793. Clean EMT & Flex electrical               18.00 LF                     0.18              3.24             (0.00)              3.24
      pipe.
      Excludes: Scaffold or ladders.
      794. Electrician - per hour                     0.50 HR                    62.09            31.05              (0.00)            31.05
      Time to clean and inspect junction boxes and other open connections.
      795. Recessed light fixture - Detach &          2.00 EA                    64.09           128.18              (0.00)           128.18
      reset entire unit
      796. Clean recessed light fixture               2.00 EA                     6.57            13.14              (0.00)            13.14
      797. Sprinkler head/escutcheon -                1.00 EA                    11.20            11.20              (0.00)            11.20
      Detach & reset
      798. General clean - up                         0.17 HR                    27.37              4.65             (0.00)              4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      799. Suspended ceiling grid - Detach         112.46 SF                      0.97           109.09              (0.00)           109.09
      & reset
      800. Clean suspended ceiling grid            112.46 SF                      0.20            22.49              (0.00)            22.49
      801. Paint suspended ceiling grid            112.46 SF                      0.29            32.61              (0.00)            32.61
      802. R&R Suspended ceiling tile - 2' x       112.46 SF                      1.55           174.31              (0.00)           174.31
      4'
      803. Mask the walls per square foot -        633.48 SF                      0.18           114.03              (0.00)           114.03
      plastic and tape - 4 mil
      Mask the walls for the painting of the ceiling and the finish of the trim.
      804. Paint the walls - one coat              633.48 SF                      0.46           291.40              (0.00)           291.40
      805. Sand wood - interior                      42.00 SF                     3.21           134.82              (0.00)           134.82
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Doors.
      806. Clean door (per side)                      2.00 EA                     4.49              8.98             (0.00)              8.98
      807. Finish door slab only - 1 coat             2.00 EA                    18.88            37.76              (0.00)            37.76
      urethane (per side)
      808. Finish door/win trim & jamb - 1            2.00 EA                    16.38            32.76              (0.00)            32.76
      coat urethane (per side)
      809. Door lockset - Detach & reset              1.00 EA                    16.45            16.45              (0.00)            16.45
      810. Floor protection - cloth - skid         112.46 SF                      0.68            76.47              (0.00)            76.47
      resistant, leak proof
      811. Clean floor                             112.46 SF                      0.27            30.36              (0.00)            30.36
      812. Final cleaning - construction -         112.46 SF                      0.12            13.50              (0.00)            13.50
      Commercial

      Totals: Storage Area/Room                                                                1,329.01               0.00          1,329.01
     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018             Page: 56
57



                      The Howarth Group




                                      No Access                                                                                  Height: 14'
                                                      355.01   SF Walls                                  39.12 SF Ceiling
                                                      394.13   SF Walls & Ceiling                        39.12 SF Floor
                                                        4.35   SY Flooring                               25.36 LF Floor Perimeter
                                                       25.36   LF Ceil. Perimeter



      DESCRIPTION                              QUANTITY                 UNIT COST                  RCV          DEPREC.                ACV
      813. Clean metal roofing                       39.12 SF                     0.17              6.65             (0.00)              6.65
      Excludes: Scaffold.
      814. Clean bar joist                           36.00 LF                     0.47            16.92              (0.00)            16.92
      Quality: In-place cleaning, all surfaces.
      815. Clean fire suppression pipe lines,        36.00 LF                     0.18              6.48             (0.00)              6.48
      and heads.
      Excludes: Scaffold or ladders.
      816. Clean EMT & Flex electrical               18.00 LF                     0.18              3.24             (0.00)              3.24
      pipe.
      Excludes: Scaffold or ladders.
      817. Electrician - per hour                     0.50 HR                    62.09            31.05              (0.00)            31.05
      Time to clean and inspect junction boxes and other open connections.
      818. Detach & Reset Fluorescent -               3.00 EA                    44.38           133.14              (0.00)           133.14
      acoustic grid fixture - two tube, 2'x 4'
      819. Clean light fixture - fluorescent          3.00 EA                     8.72            26.16              (0.00)            26.16
      820. Sprinkler head/escutcheon -                1.00 EA                    11.20            11.20              (0.00)            11.20
      Detach & reset
      821. General clean - up                         0.17 HR                    27.37              4.65             (0.00)              4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      822. Suspended ceiling grid - Detach           39.12 SF                     0.97            37.95              (0.00)            37.95
      & reset
      823. Clean suspended ceiling grid              39.12 SF                     0.20              7.82             (0.00)              7.82
      824. Paint suspended ceiling grid              39.12 SF                     0.29            11.34              (0.00)            11.34
      825. R&R Suspended ceiling tile - 2' x         39.12 SF                     1.55            60.64              (0.00)            60.64
      4'
      826. Mask the walls per square foot -        355.01 SF                      0.18            63.90              (0.00)            63.90
      plastic and tape - 4 mil
      Mask the walls for the painting of the ceiling and the finish of the trim.
      827. Paint the walls - one coat              355.01 SF                      0.46           163.30              (0.00)           163.30
      828. Sand wood - interior                      35.00 SF                     3.21           112.35              (0.00)           112.35
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Doors.
      829. Clean door (per side)                      2.00 EA                     4.49              8.98             (0.00)              8.98
      830. Finish door slab only - 1 coat             2.00 EA                    18.88            37.76              (0.00)            37.76
      urethane (per side)
     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018             Page: 57
58



                        The Howarth Group




                                                             CONTINUED - No Access



      DESCRIPTION                                  QUANTITY               UNIT COST             RCV        DEPREC.                 ACV
      831. Finish door/win trim & jamb - 1             2.00 EA                   16.38          32.76          (0.00)             32.76
      coat urethane (per side)
      832. Door lockset - Detach & reset              1.00 EA                    16.45          16.45          (0.00)             16.45
      833. Door kick plate - Detach & reset           1.00 EA                    11.50          11.50          (0.00)             11.50
      834. Floor protection - cloth - skid           39.12 SF                     0.68          26.60          (0.00)             26.60
      resistant, leak proof
      835. Labor to tape drop cloths                 39.12 SF                       0.12         4.69          (0.00)              4.69
      836. Clean floor                               39.12 SF                       0.27        10.56          (0.00)             10.56
      837. Final cleaning - construction -           39.12 SF                       0.12         4.69          (0.00)              4.69
      Commercial

      Totals: No Access                                                                       850.78             0.00            850.78




      Total: Main Restaurant                                                               121,972.78            0.00      121,972.78

      Total: 3 Jimmys                                                                      144,760.01            0.00      144,760.01
                                                                    Discount Cigs

                                        Discount Cigs & Beer                                                               Height: 14'
                                                      2557.50    SF Walls                          1649.16 SF Ceiling
                                                      4206.66    SF Walls & Ceiling                1649.16 SF Floor
                                                       183.24    SY Flooring                        182.68 LF Floor Perimeter
                                                       182.68    LF Ceil. Perimeter



      DESCRIPTION                                  QUANTITY               UNIT COST             RCV        DEPREC.                 ACV
      838. Clean metal roofing                     1,649.16 SF                      0.17      280.36           (0.00)            280.36
      Excludes: Scaffold.
      839. Paint metal roofing - 1 coat            1,649.16 SF                      0.46      758.61           (0.00)            758.61
      840. Clean bar joist                           434.00 LF                      0.47      203.98           (0.00)            203.98
      Quality: In-place cleaning, all surfaces.
      841. Paint steel truss / bar joist - 8" to    434.00 LF                       3.42     1,484.28          (0.00)           1,484.28
      24"
      842. Clean EMT & Flex electrical              434.00 LF                       0.18        78.12          (0.00)             78.12
      pipe.
      Excludes: Scaffold or ladders.
     GATJIMWOODSSTRIPMALL                                                                                   10/9/2018             Page: 58
59



                       The Howarth Group




                                                     CONTINUED - Discount Cigs & Beer



      DESCRIPTION                              QUANTITY                 UNIT COST                  RCV           DEPREC.      ACV
      843. Electrician - per hour                      8.00 HR                 62.09             496.72             (0.00)   496.72
      Time to clean and inspect junction boxes and other open connections.
      844. In-wall / In-ceiling speaker -              5.00 EA                 11.04              55.20             (0.00)    55.20
      Detach & reset
      845. Clean stereo - components -                 5.00 EA                 59.59             297.95             (0.00)   297.95
      speakers - int. & ext.
      846. Detach & Reset Hanging light                5.00 EA                 37.26             186.30             (0.00)   186.30
      fixture
      847. Clean light fixture - high detail           5.00 EA                 13.12              65.60             (0.00)    65.60
      Quality: In-place cleaning, outside surface of fixture. Remove glass cover & bulb, clean, and reinstall.
      848. Remove Surveillance camera -                4.00 EA                 34.05             136.20             (0.00)   136.20
      color
      849. (Install) Surveillance camera -             4.00 EA                113.54             454.16             (0.00)   454.16
      color
      850. Clean camera - int. & ext.                  4.00 EA                 54.97             219.88             (0.00)   219.88
      851. Remove Commercial security                  1.00 EA                 15.37              15.37             (0.00)    15.37
      system - motion detector
      852. (Install) Commercial security               1.00 EA                212.83             212.83             (0.00)   212.83
      system - motion detector
      853. Ceiling fan - Detach & reset                4.00 EA                112.30             449.20             (0.00)   449.20
      854. Clean ceiling fan w/out light               4.00 EA                 10.73              42.92             (0.00)    42.92
      855. Exit sign - Detach & reset                  2.00 EA                 39.74              79.48             (0.00)    79.48
      856. Clean light fixture                         2.00 EA                   6.56             13.12             (0.00)    13.12
      Cleaning of the exit signs.
      857. Outlet or switch - Detach & reset          18.27 EA                 11.31             206.63             (0.00)   206.63
      A formula of PF/10 was used to determine the amount of outlets and switches.
      858. Clean outlet or switch                     18.27 EA                   2.15             39.28             (0.00)    39.28
      A formula of PF/10 was used to determine the amount of outlets and switches.
      859. Detach & Reset Spot light fixture           2.00 EA                 37.26              74.52             (0.00)    74.52
      - double
      860. Clean light fixture - high detail           2.00 EA                 13.12              26.24             (0.00)    26.24
      861. Clean the walls                         2,557.50 SF                   0.23            588.23             (0.00)   588.23
      Cleaning of the walls after the removal of the mask.
      862. Remove Wall/roof panel - ribbed - 1,826.78 SF                         0.34            621.11             (0.00)   621.11
      26 gauge - up to 1"
      863. Remove Wall/roof panel - ribbed - 1,826.78 SF                         0.34            621.11             (0.00)   621.11
      26 gauge - up to 1"
      864. Clean paneling                          3,653.57 SF                   0.25            913.39             (0.00)   913.39
      This is for the cleaning of both the front and back of the paneling.
     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018    Page: 59
60



                       The Howarth Group




                                                      CONTINUED - Discount Cigs & Beer



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      865. Paint masonry                            730.71 SF                       0.63              460.35            (0.00)            460.35
      866. Floor protection - cloth - skid        1,649.16 SF                       0.68            1,121.43            (0.00)          1,121.43
      resistant, leak proof
      867. Labor to tape drop cloths              1,649.16 SF                       0.12              197.90            (0.00)            197.90
      868. Clean floor                            1,249.16 SF                       0.27              337.27            (0.00)            337.27
      869. Clean and deodorize carpet               400.00 SF                       0.30              120.00            (0.00)            120.00
      870. Content Manipulation charge -             48.00 HR                     31.51             1,512.48            (0.00)          1,512.48
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      871. Final cleaning - construction -        1,649.16 SF                       0.12              197.90            (0.00)            197.90
      Commercial
                                                           HVACs
      872. Remove Ductwork system - hot               1.00 EA                    340.50               340.50            (0.00)            340.50
      or cold air - 1600 to 2199 SF home
      Includes: Labor cost to remove a ductwork system and to discard in job-site waste receptacle.
      The duct will need to be removed as it is directly installed under the roof substrate. Removing the duct will allow for a more thorough
      cleaning as well both interior and exterior. After the duct has been re-installed it can be repainted black to match and blend in.
      873. (Install) Ductwork system - hot            1.00 EA                  2,540.64             2,540.64            (0.00)          2,540.64
      or cold air - 1600 to 2199 SF home
      Includes: Trunk and branch lines, registers, return air covers, furnace plenum, return air duct, foil tape and/or mastic, duct hanger
      strap, and installation labor.
      874. HVAC Technician - per hour                 8.00 HR                     80.03               640.24            (0.00)            640.24
      Time to clean and inspect the interior and exterior of the duct.
                                                           Odor Removal & Air Cleaning.
      875. Hydroxyl generator - odor                  8.00 DA                    180.00             1,440.00            (0.00)          1,440.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      876. Negative air fan/Air scrubber (24          8.00 DA                     74.19               593.52            (0.00)            593.52
      hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      877. Air mover axial fan (per 24 hour          24.00 EA                     28.50               684.00            (0.00)            684.00
      period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      6 fans for a period of 4 days.
      878. Equipment decontamination                  5.00 EA                     25.94               129.70            (0.00)            129.70
      charge - per piece of equipment

     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 60
61



                      The Howarth Group




                                                    CONTINUED - Discount Cigs & Beer



      DESCRIPTION                             QUANTITY                 UNIT COST           RCV           DEPREC.               ACV
      879. Equipment setup, take down, and         4.00 HR                   36.43       145.72              (0.00)           145.72
      monitoring (hourly charge)

      Totals: Discount Cigs & Beer                                                     19,082.44               0.00       19,082.44




                                     Discount Hallway To Back Area                                                        Height: 8'
                                                    329.89   SF Walls                              90.58 SF Ceiling
                                                    420.47   SF Walls & Ceiling                    90.58 SF Floor
                                                     10.06   SY Flooring                           39.75 LF Floor Perimeter
                                                     48.67   LF Ceil. Perimeter


      Missing Wall - Goes to Floor                     5' 5" X 6' 8"                 Opens into DISCOUNT_BAC
      Missing Wall - Goes to Floor                     3' 6" X 6' 8"                 Opens into DISCOUNT_SIN

      DESCRIPTION                             QUANTITY                 UNIT COST           RCV           DEPREC.               ACV
      880. Clean deck sheathing                       90.58 SF                0.19        17.21              (0.00)            17.21
      Cleaning the underside of the 2nd floor sheathing.
      881. Paint plywood sheathing                    90.58 SF                0.41        37.14              (0.00)            37.14
      882. Clean floor or roof joist system           90.58 SF                0.60        54.35              (0.00)            54.35
      883. Seal floor or ceiling joist system         90.58 SF                0.89        80.62              (0.00)            80.62
      884. Clean EMT & Flex electrical                40.00 LF                0.18         7.20              (0.00)             7.20
      pipe.
      885. Electrician - per hour                      0.25 HR               62.09        15.52              (0.00)            15.52
      Time to clean and inspect junction boxes and other open connections.
      886. Fluorescent light fixture - 6' & 8' -       2.00 EA               59.27       118.54              (0.00)           118.54
      Detach & reset
      887. Clean light fixture - fluorescent           2.00 EA                8.72        17.44              (0.00)            17.44
      888. Remove Wall/roof panel - ribbed -        329.89 SF                 0.34       112.16              (0.00)           112.16
      26 gauge - up to 1"
      889. Remove Wall/roof panel - ribbed -        329.89 SF                 0.34       112.16              (0.00)           112.16
      26 gauge - up to 1"
      890. Clean paneling                           795.00 SF                 0.25       198.75              (0.00)           198.75
      This is for the cleaning of both the front and back of the paneling.
      891. Seal the walls w/PVA primer -            329.89 SF                 0.40       131.96              (0.00)           131.96
      one coat
      Seal the drywall underneath the paneling.
     GATJIMWOODSSTRIPMALL                                                                                 10/9/2018            Page: 61
62



                      The Howarth Group




                                              CONTINUED - Discount Hallway To Back Area



      DESCRIPTION                             QUANTITY                 UNIT COST          RCV           DEPREC.               ACV
      892. Floor protection - cloth - skid        90.58 SF                    0.68        61.59             (0.00)            61.59
      resistant, leak proof
      893. Clean floor                             0.00 SF                    0.27         0.00             (0.00)             0.00
      894. Final cleaning - construction -        90.58 SF                    0.12        10.87             (0.00)            10.87
      Commercial

      Totals: Discount Hallway To Back Area                                              975.51               0.00           975.51




                                      Discount Sink Room                                                                 Height: 8'
                                                    180.00   SF Walls                             47.92 SF Ceiling
                                                    227.92   SF Walls & Ceiling                   47.92 SF Floor
                                                      5.32   SY Flooring                          21.33 LF Floor Perimeter
                                                     28.33   LF Ceil. Perimeter


      Missing Wall - Goes to Floor                     3' 6" X 6' 8"                 Opens into DISCOUNT_STO
      Missing Wall - Goes to Floor                     3' 6" X 6' 8"                 Opens into DISCOUNT_HAL

      DESCRIPTION                             QUANTITY                 UNIT COST          RCV           DEPREC.               ACV
      895. Clean deck sheathing                    47.92 SF                   0.19         9.10             (0.00)             9.10
      Cleaning the underside of the 2nd floor sheathing.
      896. Paint plywood sheathing                 47.92 SF                   0.41        19.65             (0.00)            19.65
      897. Clean floor or roof joist system        47.92 SF                   0.60        28.75             (0.00)            28.75
      898. Seal floor or ceiling joist system      47.92 SF                   0.89        42.65             (0.00)            42.65
      899. Clean EMT & Flex electrical             40.00 LF                   0.18         7.20             (0.00)             7.20
      pipe.
      900. Electrician - per hour                    0.25 HR                 62.09        15.52             (0.00)            15.52
      Time to clean and inspect junction boxes and other open connections.
      901. Fluorescent light fixture - 6' & 8' -     1.00 EA                 59.27        59.27             (0.00)            59.27
      Detach & reset
      902. Clean light fixture - fluorescent         1.00 EA                  8.72         8.72             (0.00)             8.72
      903. Paint the walls - one coat             180.00 SF                   0.46        82.80             (0.00)            82.80
      904. Floor protection - cloth - skid         47.92 SF                   0.68        32.59             (0.00)            32.59
      resistant, leak proof
      905. Clean floor                               0.00 SF                  0.27         0.00             (0.00)             0.00
      906. Final cleaning - construction -         47.92 SF                   0.12         5.75             (0.00)             5.75
      Commercial
     GATJIMWOODSSTRIPMALL                                                                                10/9/2018            Page: 62
63



                      The Howarth Group




                                                    CONTINUED - Discount Sink Room



      DESCRIPTION                             QUANTITY                 UNIT COST           RCV           DEPREC.               ACV
      Totals: Discount Sink Room                                                          312.00               0.00           312.00




                                      Discount Storage Hall                                                               Height: 8'
                                                    199.33    SF Walls                             51.67 SF Ceiling
                                                    251.00    SF Walls & Ceiling                   51.67 SF Floor
                                                      5.74    SY Flooring                          23.83 LF Floor Perimeter
                                                     30.33    LF Ceil. Perimeter


      Missing Wall - Goes to Floor                     3' 6" X 6' 8"                  Opens into DISCOUNT_SIN
      Missing Wall - Goes to Floor                     3' X 6' 8"                     Opens into DISCOUNT_BAT

      DESCRIPTION                             QUANTITY                 UNIT COST           RCV           DEPREC.               ACV
      907. Clean deck sheathing                    51.67 SF                    0.19         9.82             (0.00)             9.82
      Cleaning the underside of the 2nd floor sheathing.
      908. Paint plywood sheathing                 51.67 SF                    0.41        21.18             (0.00)            21.18
      909. Clean floor or roof joist system        51.67 SF                    0.60        31.00             (0.00)            31.00
      910. Seal floor or ceiling joist system      51.67 SF                    0.89        45.99             (0.00)            45.99
      911. Clean EMT & Flex electrical             40.00 LF                    0.18         7.20             (0.00)             7.20
      pipe.
      912. Electrician - per hour                    0.25 HR                  62.09        15.52             (0.00)            15.52
      Time to clean and inspect junction boxes and other open connections.
      913. Fluorescent light fixture - 6' & 8' -     1.00 EA                  59.27        59.27             (0.00)            59.27
      Detach & reset
      914. Clean light fixture - fluorescent         1.00 EA                   8.72         8.72             (0.00)             8.72
      915. Paint the walls - one coat             199.33 SF                    0.46        91.69             (0.00)            91.69
      916. Floor protection - cloth - skid         51.67 SF                    0.68        35.14             (0.00)            35.14
      resistant, leak proof
      917. Clean floor                               0.00 SF                   0.27         0.00             (0.00)             0.00
      918. Final cleaning - construction -         51.67 SF                    0.12         6.20             (0.00)             6.20
      Commercial

      Totals: Discount Storage Hall                                                       331.73               0.00           331.73




     GATJIMWOODSSTRIPMALL                                                                                 10/9/2018            Page: 63
64



                      The Howarth Group




                                     Discount Bathroom                                                                   Height: 8'
                                                    185.33   SF Walls                             39.61 SF Ceiling
                                                    224.94   SF Walls & Ceiling                   39.61 SF Floor
                                                      4.40   SY Flooring                          22.67 LF Floor Perimeter
                                                     25.67   LF Ceil. Perimeter


      Missing Wall - Goes to Floor                     3' X 6' 8"                    Opens into DISCOUNT_STO

      DESCRIPTION                             QUANTITY                 UNIT COST          RCV           DEPREC.               ACV
      919. Clean deck sheathing                    39.61 SF                   0.19         7.53             (0.00)             7.53
      Cleaning the underside of the 2nd floor sheathing.
      920. Paint plywood sheathing                 39.61 SF                   0.41        16.24             (0.00)            16.24
      921. Clean floor or roof joist system        39.61 SF                   0.60        23.77             (0.00)            23.77
      922. Seal floor or ceiling joist system      39.61 SF                   0.89        35.25             (0.00)            35.25
      923. Clean EMT & Flex electrical             40.00 LF                   0.18         7.20             (0.00)             7.20
      pipe.
      924. Electrician - per hour                    0.25 HR                 62.09        15.52             (0.00)            15.52
      Time to clean and inspect junction boxes and other open connections.
      925. Fluorescent light fixture - 6' & 8' -     1.00 EA                 59.27        59.27             (0.00)            59.27
      Detach & reset
      926. Clean light fixture - fluorescent         1.00 EA                  8.72         8.72             (0.00)             8.72
      927. Paint the walls - one coat             185.33 SF                   0.46        85.25             (0.00)            85.25
      928. Floor protection - cloth - skid         39.61 SF                   0.68        26.93             (0.00)            26.93
      resistant, leak proof
      929. Clean floor                               0.00 SF                  0.27         0.00             (0.00)             0.00
      930. Final cleaning - construction -         39.61 SF                   0.12         4.75             (0.00)             4.75
      Commercial

      Totals: Discount Bathroom                                                          290.43               0.00           290.43




                                     Discount Back Room                                                                  Height: 8'
                                                    366.56   SF Walls                         146.19 SF Ceiling
                                                    512.75   SF Walls & Ceiling               146.19 SF Floor
                                                     16.24   SY Flooring                       44.92 LF Floor Perimeter
                                                     53.50   LF Ceil. Perimeter


      Missing Wall                                     3' 2" X 8'                    Opens into STAIRS
      Missing Wall - Goes to Floor                     5' 5" X 6' 8"                 Opens into DISCOUNT_HAL

      DESCRIPTION                             QUANTITY                 UNIT COST          RCV           DEPREC.               ACV
      931. Clean metal roofing                   146.19 SF                    0.17        24.85             (0.00)            24.85
     GATJIMWOODSSTRIPMALL                                                                                10/9/2018            Page: 64
65



                       The Howarth Group




                                                     CONTINUED - Discount Back Room



       DESCRIPTION                             QUANTITY                UNIT COST                  RCV          DEPREC.               ACV
      Excludes: Scaffold.
      932. Paint metal roofing - 1 coat            146.19 SF                     0.46              67.25             (0.00)           67.25
      933. Clean bar joist                         186.00 LF                     0.47              87.42             (0.00)           87.42
      Quality: In-place cleaning, all surfaces.
      934. Paint steel truss / bar joist - 8" to   186.00 LF                     3.42            636.12              (0.00)          636.12
      24"
      935. Clean EMT & Flex electrical             186.00 LF                     0.18              33.48             (0.00)           33.48
      pipe.
      Excludes: Scaffold or ladders.
      936. Electrician - per hour                     1.50 HR                   62.09              93.14             (0.00)           93.14
      Time to clean and inspect junction boxes and other open connections.
      937. Fluorescent light fixture - 6' & 8' -      2.00 EA                   59.27            118.54              (0.00)          118.54
      Detach & reset
      938. Clean light fixture - fluorescent          2.00 EA                    8.72              17.44             (0.00)           17.44
      939. Exit sign - Detach & reset                 1.00 EA                   39.74              39.74             (0.00)           39.74
      940. Clean light fixture                        1.00 EA                    6.56               6.56             (0.00)            6.56
      Cleaning of the exit signs.
      941. Outlet or switch - Detach & reset          4.49 EA                   11.31              50.78             (0.00)           50.78
      A formula of PF/10 was used to determine the amount of outlets and switches.
      942. Clean outlet or switch                     4.49 EA                    2.15               9.65             (0.00)            9.65
      A formula of PF/10 was used to determine the amount of outlets and switches.
      943. Clean the walls                         366.56 SF                     0.23              84.31             (0.00)           84.31
      Cleaning of the walls after the removal of the mask.
      944. Paint masonry                           366.56 SF                     0.63            230.93              (0.00)          230.93
      945. Floor protection - cloth - skid         146.19 SF                     0.68              99.41             (0.00)           99.41
      resistant, leak proof
      946. Labor to tape drop cloths               146.19 SF                     0.12              17.54             (0.00)           17.54
      947. Clean concrete the floor                146.19 SF                     0.19              27.78             (0.00)           27.78
      948. Content Manipulation charge -              5.00 HR                   31.51            157.55              (0.00)          157.55
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      949. Final cleaning - construction -         146.19 SF                     0.12              17.54             (0.00)           17.54
      Commercial
                                                          Odor Removal & Air Cleaning.
      950. Hydroxyl generator - odor                  4.00 DA                 180.00             720.00              (0.00)          720.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
     GATJIMWOODSSTRIPMALL                                                                                        10/9/2018            Page: 65
66



                       The Howarth Group




                                                      CONTINUED - Discount Back Room



      DESCRIPTION                              QUANTITY                 UNIT COST                  RCV           DEPREC.                 ACV
      951. Negative air fan/Air scrubber (24        4.00 DA                     74.19              296.76             (0.00)           296.76
      hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      952. Air mover axial fan (per 24 hour        12.00 EA                     28.50              342.00             (0.00)           342.00
      period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      3 fans for a period of 4 days.
      953. Equipment decontamination                5.00 EA                     25.94              129.70             (0.00)           129.70
      charge - per piece of equipment
      954. Equipment setup, take down, and          4.00 HR                     36.43              145.72             (0.00)           145.72
      monitoring (hourly charge)

      Totals: Discount Back Room                                                                3,454.21               0.00           3,454.21




                                      Discount Upperlevel Security Room/Area                                                      Height: 8'
                                                      764.17   SF Walls                                 516.65 SF Ceiling
                                                     1280.83   SF Walls & Ceiling                       516.65 SF Floor
                                                       57.41   SY Flooring                               95.52 LF Floor Perimeter
                                                       98.69   LF Ceil. Perimeter


      Missing Wall                                      7' 11 3/16" X 8'                    Opens into Exterior
      Missing Wall                                      15' 11" X 8'                        Opens into Exterior

                                      Subroom: Stairs1 (2)                                                                       Height: 17'
                                                      167.86   SF Walls                                    36.63 SF Ceiling
                                                      204.50   SF Walls & Ceiling                          54.18 SF Floor
                                                        6.02   SY Flooring                                 12.47 LF Floor Perimeter
                                                       11.58   LF Ceil. Perimeter


      Missing Wall                                      3' 2" X 17'                         Opens into Exterior
      Missing Wall                                      11' 6 13/16" X 17'                  Opens into DISCOUNT_UPP
      Missing Wall                                      3' 2" X 17'                         Opens into DISCOUNT_UPP



     GATJIMWOODSSTRIPMALL                                                                                         10/9/2018             Page: 66
67



                      The Howarth Group




                                     Subroom: Upper Storage (1)                                                                  Height: 8'
                                                     137.75   SF Walls                                   18.28 SF Ceiling
                                                     156.03   SF Walls & Ceiling                         18.28 SF Floor
                                                       2.03   SY Flooring                                17.22 LF Floor Perimeter
                                                      17.22   LF Ceil. Perimeter



      DESCRIPTION                              QUANTITY                UNIT COST                 RCV           DEPREC.                 ACV
      955. Clean metal roofing                      571.57 SF                    0.17              97.17             (0.00)           97.17
      Excludes: Scaffold.
      956. Paint metal roofing - 1 coat             571.57 SF                    0.46            262.92              (0.00)          262.92
      957. Clean bar joist                          186.00 LF                    0.47              87.42             (0.00)           87.42
      Quality: In-place cleaning, all surfaces.
      958. Paint steel truss / bar joist - 8" to    186.00 LF                    3.42            636.12              (0.00)          636.12
      24"
      959. Clean EMT & Flex electrical              186.00 LF                    0.18              33.48             (0.00)           33.48
      pipe.
      Excludes: Scaffold or ladders.
      960. Electrician - per hour                     1.50 HR                   62.09              93.14             (0.00)           93.14
      Time to clean and inspect junction boxes and other open connections.
      961. Fluorescent light fixture - 6' & 8' -      2.00 EA                   59.27            118.54              (0.00)          118.54
      Detach & reset
      962. Clean light fixture - fluorescent          2.00 EA                    8.72              17.44             (0.00)           17.44
      963. Outlet or switch - Detach & reset         12.52 EA                   11.31            141.60              (0.00)          141.60
      A formula of PF/10 was used to determine the amount of outlets and switches.
      964. Clean outlet or switch                    12.52 EA                    2.15              26.92             (0.00)           26.92
      A formula of PF/10 was used to determine the amount of outlets and switches.
      965. Clean the walls                        1,069.78 SF                    0.23            246.05              (0.00)          246.05
      Cleaning of the walls after the removal of the mask.
      966. Paint masonry                          1,069.78 SF                    0.63            673.96              (0.00)          673.96
      967. Floor protection - cloth - skid          589.11 SF                    0.68            400.59              (0.00)          400.59
      resistant, leak proof
      968. Labor to tape drop cloths                589.11 SF                    0.12              70.69             (0.00)           70.69
      969. Clean concrete the floor                 589.11 SF                    0.19            111.93              (0.00)          111.93
      970. Content Manipulation charge -              5.00 HR                   31.51            157.55              (0.00)          157.55
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      971. Final cleaning - construction -          589.11 SF                    0.12              70.69             (0.00)           70.69
      Commercial

      Totals: Discount Upperlevel Security Room/Area                                          3,246.21               0.00           3,246.21

      Total: Discount Cigs                                                                   27,692.53               0.00        27,692.53
     GATJIMWOODSSTRIPMALL                                                                                       10/9/2018             Page: 67
68



                       The Howarth Group




                                                                  Fine Wines

                                      Fine WIne & Liquor/Main Area                                                     Height: 14'
                                                   2206.35   SF Walls                          3808.57 SF Ceiling
                                                   6014.92   SF Walls & Ceiling                3808.57 SF Floor
                                                    423.17   SY Flooring                        154.72 LF Floor Perimeter
                                                    160.22   LF Ceil. Perimeter


       Missing Wall - Goes to Floor                    5' 6" X 6' 8"                   Opens into LIQUOR_REAR_

                                      Subroom: Liquor Cooler Offset (2)                                                Height: 14'
                                                   1329.09   SF Walls                           399.90 SF Ceiling
                                                   1729.00   SF Walls & Ceiling                 399.90 SF Floor
                                                     44.43   SY Flooring                         94.94 LF Floor Perimeter
                                                     94.94   LF Ceil. Perimeter


       Missing Wall                                    4' 5" X 14'                     Opens into LIQUOR_ENTRY
       Missing Wall                                    90' 6 3/16" X 14'               Opens into FINE_WINE__

                                      Subroom: Liquor Entry Offset (1)                                                 Height: 14'
                                                   1009.05   SF Walls                           608.14 SF Ceiling
                                                   1617.18   SF Walls & Ceiling                 608.14 SF Floor
                                                     67.57   SY Flooring                         72.07 LF Floor Perimeter
                                                     72.07   LF Ceil. Perimeter


       Missing Wall                                    40' 8 3/8" X 14'                Opens into FINE_WINE__
       Missing Wall                                    4' 5" X 14'                     Opens into LIQUOR_COOLE

       DESCRIPTION                            QUANTITY                 UNIT COST            RCV        DEPREC.               ACV
      972. Clean metal roofing                  4,816.61 SF                     0.17       818.82          (0.00)           818.82
      Excludes: Scaffold.
      973. Clean bar joist                      1,035.00 LF                     0.47       486.45          (0.00)           486.45
      Quality: In-place cleaning, all surfaces.
      974. Clean fire suppression pipe lines, 1,035.00 LF                       0.18       186.30          (0.00)           186.30
      and heads.
      Excludes: Scaffold or ladders.
      975. Clean EMT & Flex electrical          1,035.00 LF                     0.18       186.30          (0.00)           186.30
      pipe.
      Excludes: Scaffold or ladders.
      976. Electrician - per hour                   6.00 HR                    62.09       372.54          (0.00)           372.54
      Time to clean and inspect junction boxes and other open connections.
      977. Sprinkler head/escutcheon -             25.00 EA                    11.20       280.00          (0.00)           280.00
      Detach & reset
     GATJIMWOODSSTRIPMALL                                                                               10/9/2018            Page: 68
69



                      The Howarth Group




                                              CONTINUED - Fine WIne & Liquor/Main Area



      DESCRIPTION                             QUANTITY                UNIT COST                RCV     DEPREC.        ACV
      978. General clean - up                        4.17 HR                 27.37           114.13       (0.00)    114.13
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      979. Remove Surveillance camera -              4.00 EA                 34.05           136.20       (0.00)    136.20
      color
      980. (Install) Surveillance camera -           4.00 EA                113.54           454.16       (0.00)    454.16
      color
      981. Clean camera - int. & ext.                4.00 EA                 54.97           219.88       (0.00)    219.88
      982. Remove Commercial security                1.00 EA                 15.37            15.37       (0.00)     15.37
      system - motion detector
      983. (Install) Commercial security             1.00 EA                212.83           212.83       (0.00)    212.83
      system - motion detector
      984. Smoke detector - Detach & reset           1.00 EA                 29.60            29.60       (0.00)     29.60
      985. Clean smoke/carbon monoxide               1.00 EA                   3.87            3.87       (0.00)      3.87
      detector
      986. Fluorescent light fixture - 6' & 8' -    57.00 EA                 59.27          3,378.39      (0.00)   3,378.39
      Detach & reset
      987. Clean light fixture - fluorescent        57.00 EA                   8.72          497.04       (0.00)    497.04
      988. Detach & Reset Fluorescent -              5.00 EA                 44.38           221.90       (0.00)    221.90
      acoustic grid fixture - two tube, 2'x 4'
      989. Clean light fixture - fluorescent         5.00 EA                   8.72           43.60       (0.00)     43.60
      990. Remove Light diffusing panel (i.e.       40.00 SF                   0.12            4.80       (0.00)      4.80
      , cracked ice)
      991. (Install) Light diffusing panel (i.e.    40.00 SF                   0.58           23.20       (0.00)     23.20
      , cracked ice)
      992. Clean light diffusing panel              40.00 SF                   0.40            16.00      (0.00)      16.00
      993. Suspended ceiling grid - Detach       4,816.61 SF                   0.97         4,672.11      (0.00)   4,672.11
      & reset
      994. Clean suspended ceiling grid          4,816.61 SF                   0.20           963.32      (0.00)     963.32
      995. Paint suspended ceiling grid          4,816.61 SF                   0.29         1,396.82      (0.00)   1,396.82
      996. R&R Suspended ceiling tile - 2' x 4,816.61 SF                       1.55         7,465.75      (0.00)   7,465.75
      4'
      997. Mask the walls per square foot -      4,544.49 SF                   0.18          818.01       (0.00)    818.01
      plastic and tape - 4 mil
      Mask the walls for the painting.
      998. Exit sign - Detach & reset                1.00 EA                 39.74            39.74       (0.00)     39.74
      999. Clean light fixture                       1.00 EA                   6.56            6.56       (0.00)      6.56
      Cleaning of the exit signs.
      1,000. Outlet or switch - Detach &            32.17 EA                 11.31           363.84       (0.00)    363.84
      reset
      A formula of PF/10 was used to determine the amount of outlets and switches.
     GATJIMWOODSSTRIPMALL                                                                              10/9/2018     Page: 69
70



                       The Howarth Group




                                                CONTINUED - Fine WIne & Liquor/Main Area



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      1,001. Clean outlet or switch                  32.17 EA                       2.15               69.17            (0.00)             69.17
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,002. Detach & Reset Spot light                2.00 EA                     37.26                74.52            (0.00)             74.52
      fixture - double
      1,003. Clean light fixture - high detail        2.00 EA                     13.12                26.24            (0.00)             26.24
      1,004. Paint the walls - one coat           4,544.49 SF                       0.46            2,090.47            (0.00)          2,090.47
      1,005. Thermostat - Detach & reset              1.00 EA                     36.82                36.82            (0.00)             36.82
      1,006. Sand wood - interior                    84.00 SF                       3.21              269.64            (0.00)            269.64
      To screen the wood and remove any loose finish or stuck on soot and dirt. This will allow for the new finish to properly adhere to the
      wood.
      Doors.
      1,007. Clean door (per side)                    4.00 EA                       4.49               17.96            (0.00)             17.96
      1,008. Finish door slab only - 1 coat           4.00 EA                     18.88                75.52            (0.00)             75.52
      urethane (per side)
      1,009. Clean door / window opening              6.00 EA                       8.07               48.42            (0.00)             48.42
      (per side)
      1,010. Door lockset - Detach & reset            2.00 EA                     16.45                32.90            (0.00)             32.90
      1,011. Clean door hardware                      2.00 EA                       4.16                8.32            (0.00)              8.32
      1,012. Floor protection - cloth - skid      4,816.61 SF                       0.68            3,275.29            (0.00)          3,275.29
      resistant, leak proof
      1,013. Labor to tape drop cloths            4,816.61 SF                       0.12              577.99            (0.00)            577.99
      1,014. Clean floor, strip & wax             4,816.61 SF                       0.58            2,793.63            (0.00)          2,793.63
      Excludes: Baseboards, content manipulation.
      1,015. Content Manipulation charge -           48.00 HR                     31.51             1,512.48            (0.00)          1,512.48
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      1,016. Final cleaning - construction -      4,816.61 SF                       0.12              577.99            (0.00)            577.99
      Commercial
                                                           HVACs
      1,017. Remove Ductwork system - hot             2.00 EA                    378.33               756.66            (0.00)            756.66
      or cold air - 2200 to 2500 SF home
      Includes: Labor cost to remove a ductwork system and to discard in job-site waste receptacle.
      The duct will need to be removed as it is directly installed under the roof substrate. Removing the duct will allow for a more thorough
      cleaning as well both interior and exterior. After the duct has been re-installed it can be repainted black to match and blend in.
      1,018. (Install) Ductwork system - hot          2.00 EA                  2,736.07             5,472.14            (0.00)          5,472.14
      or cold air - 2200 to 2500 SF home
      Includes: Trunk and branch lines, registers, return air covers, furnace plenum, return air duct, foil tape and/or mastic, duct hanger
      strap, and installation labor.

     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 70
71



                       The Howarth Group




                                                  CONTINUED - Fine WIne & Liquor/Main Area



      DESCRIPTION                                 QUANTITY               UNIT COST               RCV           DEPREC.              ACV
      1,019. HVAC Technician - per hour             16.00 HR                    80.03            1,280.48             (0.00)      1,280.48
      Time to clean and inspect the interior and exterior of the duct.
                                                          Odor Removal & Air Cleaning.
      1,020. Hydroxyl generator - odor              12.00 DA                   180.00            2,160.00             (0.00)      2,160.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      1,021. Negative air fan/Air scrubber          12.00 DA                    74.19              890.28             (0.00)        890.28
      (24 hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      1,022. Air mover axial fan (per 24            36.00 EA                    28.50            1,026.00             (0.00)      1,026.00
      hour period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      9 fans for a period of 4 days.
      1,023. Equipment decontamination              15.00 EA                    25.94              389.10             (0.00)        389.10
      charge - per piece of equipment
      1,024. Equipment setup, take down,             6.00 HR                    36.43              218.58             (0.00)        218.58
      and monitoring (hourly charge)

      Totals: Fine WIne & Liquor/Main Area                                                  47,108.13                0.00       47,108.13




                                       Liquor Private No Access                                                                Height: 14'
                                                       387.33   SF Walls                                 47.50 SF Ceiling
                                                       434.83   SF Walls & Ceiling                       47.50 SF Floor
                                                         5.28   SY Flooring                              27.67 LF Floor Perimeter
                                                        27.67   LF Ceil. Perimeter



      DESCRIPTION                                 QUANTITY               UNIT COST               RCV           DEPREC.              ACV
      1,025. Clean metal roofing                     47.50 SF                    0.17             8.08             (0.00)            8.08
      Excludes: Scaffold.
      1,026. Clean bar joist                         10.00 LF                    0.47             4.70             (0.00)            4.70
      Quality: In-place cleaning, all surfaces.
      1,027. Clean fire suppression pipe             10.00 LF                    0.18             1.80             (0.00)            1.80
      lines, and heads.

     GATJIMWOODSSTRIPMALL                                                                                       10/9/2018           Page: 71
72



                      The Howarth Group




                                                  CONTINUED - Liquor Private No Access



      DESCRIPTION                             QUANTITY                UNIT COST              RCV           DEPREC.               ACV
      Excludes: Scaffold or ladders.
      1,028. Clean EMT & Flex electrical          15.00 LF                     0.18           2.70             (0.00)             2.70
      pipe.
      Excludes: Scaffold or ladders.
      1,029. Electrician - per hour                 0.25 HR                  62.09           15.52             (0.00)            15.52
      Time to clean and inspect junction boxes and other open connections.
      1,030. Sprinkler head/escutcheon -            1.00 EA                  11.20           11.20             (0.00)            11.20
      Detach & reset
      1,031. General clean - up                     0.17 HR                  27.37            4.65             (0.00)             4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      1,032. Fluorescent light fixture - 2' &       1.00 EA                  44.38           44.38             (0.00)            44.38
      4' - Detach & reset
      1,033. Clean light fixture - fluorescent      1.00 EA                    8.72           8.72             (0.00)             8.72
      1,034. Bathroom ventilation fan -             1.00 EA                  57.67           57.67             (0.00)            57.67
      Detach & reset
      1,035. Clean bathroom fan                     1.00 EA                  17.37           17.37             (0.00)            17.37
      1,036. Outlet or switch - Detach &            2.00 EA                  11.31           22.62             (0.00)            22.62
      reset
      1,037. Clean outlet or switch                 2.00 EA                    2.15           4.30             (0.00)             4.30
      1,038. Paint the walls - one coat          387.33 SF                     0.46         178.17             (0.00)           178.17
      1,039. Clean cove base molding -            27.67 LF                     0.19           5.26             (0.00)             5.26
      rubber or vinyl
      1,040. Clean floor, strip & wax             47.50 SF                     0.58          27.55             (0.00)            27.55
      1,041. Floor protection - cloth - skid      47.50 SF                     0.68          32.30             (0.00)            32.30
      resistant, leak proof
      1,042. Final cleaning - construction -      47.50 SF                     0.12           5.70             (0.00)             5.70
      Commercial

      Totals: Liquor Private No Access                                                      452.69               0.00           452.69




                                     Liquor Bathroom                                                                       Height: 14'
                                                    381.24   SF Walls                                46.12 SF Ceiling
                                                    427.37   SF Walls & Ceiling                      46.12 SF Floor
                                                      5.12   SY Flooring                             27.23 LF Floor Perimeter
                                                     27.23   LF Ceil. Perimeter



     GATJIMWOODSSTRIPMALL                                                                                   10/9/2018            Page: 72
73



                      The Howarth Group




      DESCRIPTION                             QUANTITY                UNIT COST              RCV     DEPREC.      ACV
      1,043. Clean metal roofing                  46.12 SF                     0.17           7.84      (0.00)     7.84
      Excludes: Scaffold.
      1,044. Clean bar joist                      10.00 LF                     0.47           4.70      (0.00)     4.70
      Quality: In-place cleaning, all surfaces.
      1,045. Clean fire suppression pipe          10.00 LF                     0.18           1.80      (0.00)     1.80
      lines, and heads.
      Excludes: Scaffold or ladders.
      1,046. Clean EMT & Flex electrical          15.00 LF                     0.18           2.70      (0.00)     2.70
      pipe.
      Excludes: Scaffold or ladders.
      1,047. Electrician - per hour                 0.25 HR                  62.09           15.52      (0.00)    15.52
      Time to clean and inspect junction boxes and other open connections.
      1,048. Sprinkler head/escutcheon -            1.00 EA                  11.20           11.20      (0.00)    11.20
      Detach & reset
      1,049. General clean - up                     0.17 HR                  27.37            4.65      (0.00)     4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      1,050. Fluorescent light fixture - 2' &       1.00 EA                  44.38           44.38      (0.00)    44.38
      4' - Detach & reset
      1,051. Clean light fixture - fluorescent      1.00 EA                    8.72           8.72      (0.00)     8.72
      1,052. Bathroom ventilation fan -             1.00 EA                  57.67           57.67      (0.00)    57.67
      Detach & reset
      1,053. Clean bathroom fan                     1.00 EA                  17.37           17.37      (0.00)    17.37
      1,054. Outlet or switch - Detach &            2.00 EA                  11.31           22.62      (0.00)    22.62
      reset
      1,055. Clean outlet or switch                 2.00 EA                    2.15           4.30      (0.00)     4.30
      1,056. Paint the walls - one coat          381.24 SF                     0.46         175.37      (0.00)   175.37
      1,057. Toilet - Detach & reset                1.00 EA                 168.99          168.99      (0.00)   168.99
      Removal of the toilet for the painting.
      1,058. Clean toilet                           1.00 EA                  13.50           13.50      (0.00)    13.50
      1,059. R&R Toilet seat                        1.00 EA                  52.65           52.65      (0.00)    52.65
      1,060. R&R Angle stop valve                   1.00 EA                  29.26           29.26      (0.00)    29.26
      1,061. R&R Plumbing fixture supply            1.00 EA                  18.34           18.34      (0.00)    18.34
      line
      1,062. Clean cove base molding -            27.23 LF                     0.19           5.17      (0.00)     5.17
      rubber or vinyl
      1,063. Clean floor, strip & wax             46.12 SF                     0.58          26.75      (0.00)    26.75
      1,064. Floor protection - cloth - skid      46.12 SF                     0.68          31.36      (0.00)    31.36
      resistant, leak proof
      1,065. Final cleaning - construction -      46.12 SF                     0.12           5.53      (0.00)     5.53
      Commercial

      Totals: Liquor Bathroom                                                               730.39       0.00    730.39




     GATJIMWOODSSTRIPMALL                                                                            10/9/2018    Page: 73
74



                      The Howarth Group




                                     Liquor Electrical Room                                                             Height: 14'
                                                    961.33   SF Walls                         177.33 SF Ceiling
                                                   1138.67   SF Walls & Ceiling               177.33 SF Floor
                                                     19.70   SY Flooring                       68.67 LF Floor Perimeter
                                                     68.67   LF Ceil. Perimeter



      DESCRIPTION                             QUANTITY                 UNIT COST          RCV           DEPREC.                 ACV
      1,066. Clean metal roofing                 177.33 SF                    0.17        30.15             (0.00)             30.15
      Excludes: Scaffold.
      1,067. Clean bar joist                      10.00 LF                    0.47         4.70             (0.00)               4.70
      Quality: In-place cleaning, all surfaces.
      1,068. Clean fire suppression pipe          10.00 LF                    0.18         1.80             (0.00)               1.80
      lines, and heads.
      Excludes: Scaffold or ladders.
      1,069. Clean EMT & Flex electrical          15.00 LF                    0.18         2.70             (0.00)               2.70
      pipe.
      Excludes: Scaffold or ladders.
      1,070. Electrician - per hour                 4.00 HR                  62.09       248.36             (0.00)            248.36
      Time to clean and inspect junction boxes and other open connections.
      1,071. Fluorescent light fixture - 6' &       4.00 EA                  59.27       237.08             (0.00)            237.08
      8' - Detach & reset
      1,072. Clean light fixture - fluorescent      4.00 EA                   8.72        34.88             (0.00)             34.88
      1,073. Paint the walls - one coat          961.33 SF                    0.46       442.21             (0.00)            442.21
      1,074. Clean concrete the floor            177.33 SF                    0.19        33.69             (0.00)             33.69
      1,075. Concrete sealer - brush or spray    177.33 SF                    0.74       131.22             (0.00)            131.22
      applied
      1,076. Final cleaning - construction -     177.33 SF                    0.12        21.28             (0.00)             21.28
      Commercial

      Totals: Liquor Electrical Room                                                   1,188.07               0.00           1,188.07




                                     Liquor Rear Storage                                                                Height: 14'
                                                    418.33   SF Walls                             59.56 SF Ceiling
                                                    477.89   SF Walls & Ceiling                   59.56 SF Floor
                                                      6.62   SY Flooring                          27.00 LF Floor Perimeter
                                                     32.50   LF Ceil. Perimeter


      Missing Wall - Goes to Floor                     5' 6" X 6' 8"                 Opens into FINE_WINE__

      DESCRIPTION                             QUANTITY                 UNIT COST          RCV           DEPREC.                 ACV

     GATJIMWOODSSTRIPMALL                                                                                10/9/2018             Page: 74
75



                      The Howarth Group




                                                    CONTINUED - Liquor Rear Storage



      DESCRIPTION                             QUANTITY                UNIT COST              RCV        DEPREC.               ACV
      1,077. Clean metal roofing                  59.56 SF                     0.17          10.13          (0.00)            10.13
      Excludes: Scaffold.
      1,078. Clean bar joist                      10.00 LF                     0.47           4.70          (0.00)             4.70
      Quality: In-place cleaning, all surfaces.
      1,079. Clean fire suppression pipe          10.00 LF                     0.18           1.80          (0.00)             1.80
      lines, and heads.
      Excludes: Scaffold or ladders.
      1,080. Clean EMT & Flex electrical          15.00 LF                     0.18           2.70          (0.00)             2.70
      pipe.
      Excludes: Scaffold or ladders.
      1,081. Electrician - per hour                 0.25 HR                  62.09           15.52          (0.00)            15.52
      Time to clean and inspect junction boxes and other open connections.
      1,082. Sprinkler head/escutcheon -            1.00 EA                  11.20           11.20          (0.00)            11.20
      Detach & reset
      1,083. General clean - up                     0.17 HR                  27.37            4.65          (0.00)             4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      1,084. Fluorescent light fixture - 2' &       1.00 EA                  44.38           44.38          (0.00)            44.38
      4' - Detach & reset
      1,085. Clean light fixture - fluorescent      1.00 EA                    8.72           8.72          (0.00)             8.72
      1,086. Outlet or switch - Detach &            2.00 EA                  11.31           22.62          (0.00)            22.62
      reset
      1,087. Clean outlet or switch                 2.00 EA                    2.15           4.30          (0.00)             4.30
      1,088. Paint the walls - one coat          418.33 SF                     0.46         192.43          (0.00)           192.43
      1,089. Floor protection - cloth - skid      59.56 SF                     0.68          40.50          (0.00)            40.50
      resistant, leak proof
      1,090. Final cleaning - construction -      59.56 SF                     0.12           7.15          (0.00)             7.15
      Commercial

      Totals: Liquor Rear Storage                                                           370.80            0.00           370.80




                                     Liquor Office1                                                                     Height: 14'
                                                    883.74   SF Walls                            164.04 SF Ceiling
                                                   1047.78   SF Walls & Ceiling                  164.08 SF Floor
                                                     18.23   SY Flooring                          63.12 LF Floor Perimeter
                                                     63.12   LF Ceil. Perimeter


     GATJIMWOODSSTRIPMALL                                                                                10/9/2018            Page: 75
76



                      The Howarth Group




      DESCRIPTION                             QUANTITY                UNIT COST              RCV     DEPREC.      ACV
      1,091. Clean metal roofing                 164.04 SF                     0.17          27.89      (0.00)    27.89
      Excludes: Scaffold.
      1,092. Clean bar joist                      60.00 LF                     0.47          28.20      (0.00)    28.20
      Quality: In-place cleaning, all surfaces.
      1,093. Clean fire suppression pipe          60.00 LF                     0.18          10.80      (0.00)    10.80
      lines, and heads.
      Excludes: Scaffold or ladders.
      1,094. Clean EMT & Flex electrical          60.00 LF                     0.18          10.80      (0.00)    10.80
      pipe.
      Excludes: Scaffold or ladders.
      1,095. Electrician - per hour                 0.25 HR                  62.09           15.52      (0.00)    15.52
      Time to clean and inspect junction boxes and other open connections.
      1,096. Sprinkler head/escutcheon -            2.00 EA                  11.20           22.40      (0.00)    22.40
      Detach & reset
      1,097. General clean - up                     0.33 HR                  27.37            9.03      (0.00)     9.03
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      1,098. Detach & Reset Fluorescent -           2.00 EA                  44.38           88.76      (0.00)    88.76
      acoustic grid fixture - two tube, 2'x 4'
      1,099. Clean light fixture - fluorescent      2.00 EA                    8.72          17.44      (0.00)    17.44
      1,100. Remove Light diffusing panel         16.00 SF                     0.12           1.92      (0.00)     1.92
      (i.e., cracked ice)
      1,101. (Install) Light diffusing panel (i.  16.00 SF                     0.58           9.28      (0.00)     9.28
      e., cracked ice)
      1,102. Clean light diffusing panel          16.00 SF                     0.40           6.40      (0.00)     6.40
      1,103. Suspended ceiling grid - Detach     164.04 SF                     0.97         159.12      (0.00)   159.12
      & reset
      1,104. Clean suspended ceiling grid        164.04 SF                     0.20          32.81      (0.00)    32.81
      1,105. Paint suspended ceiling grid        164.04 SF                     0.29          47.57      (0.00)    47.57
      1,106. R&R Suspended ceiling tile - 2'     164.04 SF                     1.55         254.27      (0.00)   254.27
      x 4'
      1,107. Mask the walls per square foot -    883.74 SF                     0.18         159.07      (0.00)   159.07
      plastic and tape - 4 mil
      Mask the walls for the painting.
      1,108. Outlet or switch - Detach &            6.31 EA                  11.31           71.37      (0.00)    71.37
      reset
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,109. Clean outlet or switch                 6.31 EA                    2.15          13.57      (0.00)    13.57
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,110. Paint the walls - one coat          883.74 SF                     0.46         406.52      (0.00)   406.52
      1,111. Clean concrete the floor            164.08 SF                     0.19          31.18      (0.00)    31.18
      1,112. Concrete sealer - brush or spray    164.08 SF                     0.74         121.42      (0.00)   121.42
      applied
      1,113. Content Manipulation charge -          6.00 HR                  31.51          189.06      (0.00)   189.06
      per hour

     GATJIMWOODSSTRIPMALL                                                                            10/9/2018    Page: 76
77



                       The Howarth Group




                                                        CONTINUED - Liquor Office1



      DESCRIPTION                                 QUANTITY              UNIT COST                RCV          DEPREC.                ACV
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      1,114. Final cleaning - construction -       164.08 SF                      0.12              19.69             (0.00)          19.69
      Commercial
                                                          Odor Removal & Air Cleaning.
      1,115. Hydroxyl generator - odor                4.00 DA                  180.00              720.00             (0.00)         720.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      1,116. Negative air fan/Air scrubber            4.00 DA                   74.19              296.76             (0.00)         296.76
      (24 hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      1,117. Air mover axial fan (per 24             12.00 EA                   28.50              342.00             (0.00)         342.00
      hour period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      3 fans for a period of 4 days.
      1,118. Equipment decontamination                5.00 EA                   25.94              129.70             (0.00)         129.70
      charge - per piece of equipment
      1,119. Equipment setup, take down,              2.00 HR                   36.43               72.86             (0.00)          72.86
      and monitoring (hourly charge)

      Totals: Liquor Office1                                                                  3,315.41               0.00         3,315.41




                                       Liquor High Voltage                                                                     Height: 14'
                                                      711.67   SF Walls                               111.33 SF Ceiling
                                                      823.00   SF Walls & Ceiling                     111.33 SF Floor
                                                       12.37   SY Flooring                             50.83 LF Floor Perimeter
                                                       50.83   LF Ceil. Perimeter



      DESCRIPTION                                 QUANTITY              UNIT COST                RCV          DEPREC.                ACV
      1,120. Clean metal roofing                   111.33 SF                    0.17             18.93             (0.00)            18.93
      Excludes: Scaffold.
      1,121. Clean bar joist                        10.00 LF                    0.47              4.70             (0.00)             4.70
      Quality: In-place cleaning, all surfaces.

     GATJIMWOODSSTRIPMALL                                                                                      10/9/2018             Page: 77
78



                      The Howarth Group




                                                    CONTINUED - Liquor High Voltage



      DESCRIPTION                             QUANTITY                UNIT COST                 RCV        DEPREC.               ACV
      1,122. Clean fire suppression pipe          10.00 LF                     0.18              1.80          (0.00)             1.80
      lines, and heads.
      Excludes: Scaffold or ladders.
      1,123. Clean EMT & Flex electrical          15.00 LF                     0.18              2.70          (0.00)             2.70
      pipe.
      Excludes: Scaffold or ladders.
      1,124. Electrician - per hour                 0.25 HR                  62.09             15.52           (0.00)            15.52
      Time to clean and inspect junction boxes and other open connections.
      1,125. Sprinkler head/escutcheon -            1.00 EA                  11.20             11.20           (0.00)            11.20
      Detach & reset
      1,126. General clean - up                     0.17 HR                  27.37               4.65          (0.00)             4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      1,127. Fluorescent light fixture - 2' &       1.00 EA                  44.38             44.38           (0.00)            44.38
      4' - Detach & reset
      1,128. Clean light fixture - fluorescent      1.00 EA                    8.72             8.72           (0.00)             8.72
      1,129. Outlet or switch - Detach &            2.00 EA                  11.31             22.62           (0.00)            22.62
      reset
      1,130. Clean outlet or switch                 2.00 EA                    2.15             4.30           (0.00)             4.30
      1,131. Paint the walls - one coat          711.67 SF                     0.46           327.37           (0.00)           327.37
      1,132. Floor protection - cloth - skid     111.33 SF                     0.68            75.70           (0.00)            75.70
      resistant, leak proof
      1,133. Final cleaning - construction -     111.33 SF                     0.12            13.36           (0.00)            13.36
      Commercial

      Totals: Liquor High Voltage                                                             555.95             0.00           555.95

      Total: Fine Wines                                                                     53,721.44            0.00       53,721.44



                                                                 Radio Shack

                                     Radio Shack Main Area                                                                 Height: 14'
                                                   1442.16   SF Walls                               644.41 SF Ceiling
                                                   2086.57   SF Walls & Ceiling                     644.41 SF Floor
                                                     71.60   SY Flooring                            103.01 LF Floor Perimeter
                                                    103.01   LF Ceil. Perimeter



      DESCRIPTION                             QUANTITY                UNIT COST                 RCV        DEPREC.               ACV
     GATJIMWOODSSTRIPMALL                                                                                   10/9/2018            Page: 78
79



                       The Howarth Group




                                                   CONTINUED - Radio Shack Main Area



       DESCRIPTION                            QUANTITY                UNIT COST         RCV     DEPREC.      ACV

      1,134. Clean metal roofing                 644.41 SF                     0.17    109.55      (0.00)   109.55
      Excludes: Scaffold.
      1,135. Clean bar joist                     126.00 LF                     0.47     59.22      (0.00)    59.22
      Quality: In-place cleaning, all surfaces.
      1,136. Clean EMT & Flex electrical         126.00 LF                     0.18     22.68      (0.00)    22.68
      pipe.
      Excludes: Scaffold or ladders.
      1,137. Electrician - per hour                 2.00 HR                   62.09    124.18      (0.00)   124.18
      Time to clean and inspect junction boxes and other open connections.
      1,138. Remove Surveillance camera -           5.00 EA                   34.05    170.25      (0.00)   170.25
      color
      1,139. (Install) Surveillance camera -        5.00 EA                  113.54    567.70      (0.00)   567.70
      color
      1,140. Clean camera - int. & ext.             5.00 EA                   54.97    274.85      (0.00)   274.85
      1,141. Remove Commercial security             2.00 EA                   15.37     30.74      (0.00)    30.74
      system - motion detector
      1,142. (Install) Commercial security          2.00 EA                  212.83    425.66      (0.00)   425.66
      system - motion detector
      1,143. Detach & Reset Fluorescent -         11.00 EA                    44.38    488.18      (0.00)   488.18
      acoustic grid fixture - two tube, 2'x 4'
      1,144. Clean light fixture - fluorescent    11.00 EA                     8.72     95.92      (0.00)    95.92
      1,145. Remove Light diffusing panel         88.00 SF                     0.12     10.56      (0.00)    10.56
      (i.e., cracked ice)
      1,146. (Install) Light diffusing panel (i.  88.00 SF                     0.58     51.04      (0.00)    51.04
      e., cracked ice)
      1,147. Clean light diffusing panel          88.00 SF                     0.40     35.20      (0.00)    35.20
      1,148. In-wall / In-ceiling speaker -         2.00 EA                   11.04     22.08      (0.00)    22.08
      Detach & reset
      1,149. Clean stereo - components -            2.00 EA                   59.59    119.18      (0.00)   119.18
      speakers - int. & ext.
      1,150. Suspended ceiling grid - Detach     644.41 SF                     0.97    625.08      (0.00)   625.08
      & reset
      1,151. Clean suspended ceiling grid        644.41 SF                     0.20    128.88      (0.00)   128.88
      1,152. Paint suspended ceiling grid        644.41 SF                     0.29    186.88      (0.00)   186.88
      1,153. R&R Suspended ceiling tile - 2'     644.41 SF                     1.55    998.84      (0.00)   998.84
      x 4'
      1,154. Mask the walls per square foot - 1,442.16 SF                      0.18    259.59      (0.00)   259.59
      plastic and tape - 4 mil
      Mask the walls for the painting.
      1,155. Exit sign - Detach & reset             1.00 EA                   39.74     39.74      (0.00)    39.74
     GATJIMWOODSSTRIPMALL                                                                       10/9/2018    Page: 79
80



                       The Howarth Group




                                                     CONTINUED - Radio Shack Main Area



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      1,156. Clean light fixture                      1.00 EA                       6.56                6.56            (0.00)              6.56
      Cleaning of the exit signs.
      1,157. Outlet or switch - Detach &             10.30 EA                     11.31               116.49            (0.00)            116.49
      reset
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,158. Clean outlet or switch                  10.30 EA                       2.15               22.15            (0.00)             22.15
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,159. Clean the walls                      1,442.16 SF                       0.23              331.70            (0.00)            331.70
      Cleaning of the walls after the mask is removed. It will necessary to clean the walls from the tape and dust as a result of the prior
      work and painting.
      1,160. Paint the walls - one coat           1,442.16 SF                       0.46              663.39            (0.00)            663.39
      1,161. Interior door - Detach & reset -         1.00 EA                     12.82                12.82            (0.00)             12.82
      slab only
      1,162. Door lockset - Detach & reset            2.00 EA                     16.45                32.90            (0.00)             32.90
      1,163. Clean door hardware                      2.00 EA                       4.16                8.32            (0.00)              8.32
      1,164. Paint door slab only - 2 coats           2.00 EA                     26.54                53.08            (0.00)             53.08
      (per side)
      1,165. Paint door/window trim &                 2.00 EA                     21.93                43.86            (0.00)             43.86
      jamb - 2 coats (per side)
      1,166. Floor protection - cloth - skid        644.41 SF                       0.68              438.20            (0.00)            438.20
      resistant, leak proof
      1,167. Labor to tape drop cloths              644.41 SF                       0.12               77.33            (0.00)             77.33
      1,168. Clean and deodorize carpet             644.41 SF                       0.30              193.32            (0.00)            193.32
      Excludes: Baseboards, content manipulation.
      1,169. Content Manipulation charge -           48.00 HR                     31.51             1,512.48            (0.00)          1,512.48
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      1,170. Final cleaning - construction -        644.41 SF                       0.12               77.33            (0.00)             77.33
      Commercial
                                                           HVACs
      1,171. Remove Ductwork system - hot             1.00 EA                    255.38               255.38            (0.00)            255.38
      or cold air - up to 900 SF home
      Includes: Labor cost to remove a ductwork system and to discard in job-site waste receptacle.
      The duct will need to be removed as it is directly installed under the roof substrate. Removing the duct will allow for a more thorough
      cleaning as well both interior and exterior. After the duct has been re-installed it can be repainted black to match and blend in.
      1,172. (Install) Ductwork system - hot          1.00 EA                  1,333.83             1,333.83            (0.00)          1,333.83
      or cold air - up to 900 SF home
      Includes: Trunk and branch lines, registers, return air covers, furnace plenum, return air duct, foil tape and/or mastic, duct hanger
      strap, and installation labor.
     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 80
81



                      The Howarth Group




                                                   CONTINUED - Radio Shack Main Area



      DESCRIPTION                             QUANTITY                UNIT COST                  RCV          DEPREC.               ACV
      1,173. HVAC Technician - per hour              6.00 HR                    80.03              480.18             (0.00)        480.18
      Time to clean and inspect the interior and exterior of the duct.
                                                          Odor Removal & Air Cleaning.
      1,174. Hydroxyl generator - odor               8.00 DA                   180.00            1,440.00             (0.00)      1,440.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      1,175. Negative air fan/Air scrubber           8.00 DA                    74.19              593.52             (0.00)        593.52
      (24 hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      1,176. Air mover axial fan (per 24            24.00 EA                    28.50              684.00             (0.00)        684.00
      hour period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      3 fans for a period of 4 days.
      1,177. Equipment decontamination              10.00 EA                    25.94              259.40             (0.00)        259.40
      charge - per piece of equipment
      1,178. Equipment setup, take down,             4.00 HR                    36.43              145.72             (0.00)        145.72
      and monitoring (hourly charge)

      Totals: Radio Shack Main Area                                                         13,627.96               0.00        13,627.96




                                     Radio Hallway                                                                              Height: 8'
                                                    234.67   SF Walls                                   48.72 SF Ceiling
                                                    283.38   SF Walls & Ceiling                         48.72 SF Floor
                                                      5.41   SY Flooring                                29.33 LF Floor Perimeter
                                                     29.33   LF Ceil. Perimeter



                                     Subroom: Radio Closet (1)                                                                  Height: 8'
                                                    178.67   SF Walls                                   30.92 SF Ceiling
                                                    209.59   SF Walls & Ceiling                         30.92 SF Floor
                                                      3.44   SY Flooring                                22.33 LF Floor Perimeter
                                                     22.33   LF Ceil. Perimeter



     GATJIMWOODSSTRIPMALL                                                                                      10/9/2018            Page: 81
82



                       The Howarth Group




      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      1,179. Clean metal roofing                   79.64 SF                        0.17             13.54              (0.00)              13.54
      Excludes: Scaffold.
      1,180. Clean bar joist                       25.00 LF                        0.47             11.75              (0.00)              11.75
      Quality: In-place cleaning, all surfaces.
      1,181. Clean EMT & Flex electrical           25.00 LF                        0.18               4.50             (0.00)               4.50
      pipe.
      Excludes: Scaffold or ladders.
      1,182. Electrician - per hour                 0.25 HR                      62.09              15.52              (0.00)              15.52
      Time to clean and inspect junction boxes and other open connections.
      1,183. Detach & Reset Fluorescent -           1.00 EA                      44.38              44.38              (0.00)              44.38
      acoustic grid fixture - two tube, 2'x 4'
      1,184. Clean light fixture - fluorescent      1.00 EA                        8.72               8.72             (0.00)               8.72
      1,185. Remove Light diffusing panel           8.00 SF                        0.12               0.96             (0.00)               0.96
      (i.e., cracked ice)
      1,186. (Install) Light diffusing panel (i.    8.00 SF                        0.58               4.64             (0.00)               4.64
      e., cracked ice)
      1,187. Clean light diffusing panel            8.00 SF                        0.40               3.20             (0.00)               3.20
      1,188. Suspended ceiling grid - Detach       79.64 SF                        0.97             77.25              (0.00)              77.25
      & reset
      1,189. Clean suspended ceiling grid          79.64 SF                        0.20             15.93              (0.00)              15.93
      1,190. Paint suspended ceiling grid          79.64 SF                        0.29             23.10              (0.00)              23.10
      1,191. R&R Suspended ceiling tile - 2'       79.64 SF                        1.55            123.44              (0.00)            123.44
      x 4'
      1,192. Mask the walls per square foot -     413.33 SF                        0.18             74.40              (0.00)              74.40
      plastic and tape - 4 mil
      Mask the walls for the painting.
      1,193. Clean the walls                      413.33 SF                        0.23             95.07              (0.00)              95.07
      Cleaning of the walls after the mask is removed. It will necessary to clean the walls from the tape and dust as a result of the prior
      work and painting.
      1,194. Paint the walls - one coat           413.33 SF                        0.46            190.13              (0.00)            190.13
      1,195. Interior door - Detach & reset -       1.00 EA                      12.82              12.82              (0.00)              12.82
      slab only
      1,196. Door lockset - Detach & reset          2.00 EA                      16.45              32.90              (0.00)              32.90
      1,197. Clean door hardware                    2.00 EA                        4.16               8.32             (0.00)               8.32
      1,198. Paint door slab only - 2 coats         2.00 EA                      26.54              53.08              (0.00)              53.08
      (per side)
      1,199. Paint door/window trim &               2.00 EA                      21.93              43.86              (0.00)              43.86
      jamb - 2 coats (per side)
      1,200. Floor protection - cloth - skid       79.64 SF                        0.68             54.16              (0.00)              54.16
      resistant, leak proof
      1,201. Labor to tape drop cloths             79.64 SF                        0.12               9.56             (0.00)               9.56
      1,202. Clean and deodorize carpet            79.64 SF                        0.30             23.89              (0.00)              23.89
      Excludes: Baseboards, content manipulation.
      1,203. Content Manipulation charge -          4.00 HR                      31.51             126.04              (0.00)            126.04
      per hour
     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 82
83



                      The Howarth Group




                                                        CONTINUED - Radio Hallway



      DESCRIPTION                              QUANTITY                UNIT COST                 RCV           DEPREC.                 ACV
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      1,204. Final cleaning - construction -         79.64 SF                    0.12               9.56             (0.00)            9.56
      Commercial

      Totals: Radio Hallway                                                                   1,080.72               0.00           1,080.72




                                     Radio Bathroom                                                                              Height: 8'
                                                     178.67   SF Walls                                   30.92 SF Ceiling
                                                     209.59   SF Walls & Ceiling                         30.92 SF Floor
                                                       3.44   SY Flooring                                22.33 LF Floor Perimeter
                                                      22.33   LF Ceil. Perimeter



      DESCRIPTION                              QUANTITY                UNIT COST                 RCV           DEPREC.                 ACV
      1,205. Clean metal roofing                  30.92 SF                     0.17               5.26             (0.00)               5.26
      Excludes: Scaffold.
      1,206. Clean bar joist                      10.00 LF                     0.47               4.70             (0.00)               4.70
      Quality: In-place cleaning, all surfaces.
      1,207. Clean fire suppression pipe          10.00 LF                     0.18               1.80             (0.00)               1.80
      lines, and heads.
      Excludes: Scaffold or ladders.
      1,208. Clean EMT & Flex electrical          15.00 LF                     0.18               2.70             (0.00)               2.70
      pipe.
      Excludes: Scaffold or ladders.
      1,209. Electrician - per hour                 0.25 HR                  62.09               15.52             (0.00)             15.52
      Time to clean and inspect junction boxes and other open connections.
      1,210. Sprinkler head/escutcheon -            1.00 EA                  11.20               11.20             (0.00)             11.20
      Detach & reset
      1,211. General clean - up                     0.17 HR                  27.37                4.65             (0.00)               4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      1,212. Fluorescent light fixture - 2' &       1.00 EA                  44.38               44.38             (0.00)             44.38
      4' - Detach & reset
      1,213. Clean light fixture - fluorescent      1.00 EA                    8.72               8.72             (0.00)              8.72
      1,214. Bathroom ventilation fan -             1.00 EA                  57.67               57.67             (0.00)             57.67
      Detach & reset

     GATJIMWOODSSTRIPMALL                                                                                       10/9/2018             Page: 83
84



                       The Howarth Group




                                                        CONTINUED - Radio Bathroom



      DESCRIPTION                                 QUANTITY               UNIT COST       RCV        DEPREC.               ACV
      1,215. Clean bathroom fan                       1.00 EA                   17.37    17.37          (0.00)            17.37
      1,216. Outlet or switch - Detach &              2.00 EA                   11.31    22.62          (0.00)            22.62
      reset
      1,217. Clean outlet or switch                  2.00 EA                     2.15     4.30          (0.00)             4.30
      1,218. Paint the walls - one coat            178.67 SF                     0.46    82.19          (0.00)            82.19
      1,219. Toilet - Detach & reset                 1.00 EA                   168.99   168.99          (0.00)           168.99
      Removal of the toilet for the painting.
      1,220. Clean toilet                             1.00 EA                   13.50    13.50          (0.00)            13.50
      1,221. R&R Toilet seat                          1.00 EA                   52.65    52.65          (0.00)            52.65
      1,222. R&R Angle stop valve                     1.00 EA                   29.26    29.26          (0.00)            29.26
      1,223. R&R Plumbing fixture supply              1.00 EA                   18.34    18.34          (0.00)            18.34
      line
      1,224. Clean cove base molding -              22.33 LF                     0.19     4.24          (0.00)             4.24
      rubber or vinyl
      1,225. Clean floor, strip & wax               30.92 SF                     0.58    17.93          (0.00)            17.93
      1,226. Floor protection - cloth - skid        30.92 SF                     0.68    21.03          (0.00)            21.03
      resistant, leak proof
      1,227. Final cleaning - construction -        30.92 SF                     0.12     3.71          (0.00)             3.71
      Commercial

      Totals: Radio Bathroom                                                            612.73            0.00           612.73




                                       Radio/Office                                                                  Height: 8'
                                                      352.00    SF Walls                     104.95 SF Ceiling
                                                      456.95    SF Walls & Ceiling           104.95 SF Floor
                                                       11.66    SY Flooring                   44.00 LF Floor Perimeter
                                                       44.00    LF Ceil. Perimeter



      DESCRIPTION                                 QUANTITY               UNIT COST       RCV        DEPREC.               ACV
      1,228. Clean metal roofing                   104.95 SF                     0.17    17.84          (0.00)            17.84
      Excludes: Scaffold.
      1,229. Clean bar joist                       126.00 LF                     0.47    59.22          (0.00)            59.22
      Quality: In-place cleaning, all surfaces.
      1,230. Clean EMT & Flex electrical           126.00 LF                     0.18    22.68          (0.00)            22.68
      pipe.
     GATJIMWOODSSTRIPMALL                                                                            10/9/2018            Page: 84
85



                       The Howarth Group




                                                           CONTINUED - Radio/Office



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      Excludes: Scaffold or ladders.
      1,231. Electrician - per hour                 2.00 HR                      62.09             124.18              (0.00)            124.18
      Time to clean and inspect junction boxes and other open connections.
      1,232. Detach & Reset Fluorescent -           2.00 EA                      44.38              88.76              (0.00)              88.76
      acoustic grid fixture - two tube, 2'x 4'
      1,233. Clean light fixture - fluorescent      2.00 EA                        8.72             17.44              (0.00)              17.44
      1,234. Remove Light diffusing panel          16.00 SF                        0.12               1.92             (0.00)               1.92
      (i.e., cracked ice)
      1,235. (Install) Light diffusing panel (i.   16.00 SF                        0.58               9.28             (0.00)               9.28
      e., cracked ice)
      1,236. Clean light diffusing panel           16.00 SF                        0.40               6.40             (0.00)               6.40
      1,237. Suspended ceiling grid - Detach      104.95 SF                        0.97            101.80              (0.00)            101.80
      & reset
      1,238. Clean suspended ceiling grid         104.95 SF                        0.20             20.99              (0.00)              20.99
      1,239. Paint suspended ceiling grid         104.95 SF                        0.29             30.44              (0.00)              30.44
      1,240. R&R Suspended ceiling tile - 2'      104.95 SF                        1.55            162.67              (0.00)            162.67
      x 4'
      1,241. Mask the walls per square foot -     352.00 SF                        0.18             63.36              (0.00)              63.36
      plastic and tape - 4 mil
      Mask the walls for the painting.
      1,242. Outlet or switch - Detach &            4.40 EA                      11.31              49.76              (0.00)              49.76
      reset
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,243. Clean outlet or switch                 4.40 EA                        2.15               9.46             (0.00)               9.46
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,244. Clean the walls                      352.00 SF                        0.23             80.96              (0.00)              80.96
      Cleaning of the walls after the mask is removed. It will necessary to clean the walls from the tape and dust as a result of the prior
      work and painting.
      1,245. Paint the walls - one coat           352.00 SF                        0.46            161.92              (0.00)            161.92
      1,246. Interior door - Detach & reset -       1.00 EA                      12.82              12.82              (0.00)              12.82
      slab only
      1,247. Door lockset - Detach & reset          2.00 EA                      16.45              32.90              (0.00)              32.90
      1,248. Clean door hardware                    2.00 EA                        4.16               8.32             (0.00)               8.32
      1,249. Paint door slab only - 2 coats         2.00 EA                      26.54              53.08              (0.00)              53.08
      (per side)
      1,250. Paint door/window trim &               2.00 EA                      21.93              43.86              (0.00)              43.86
      jamb - 2 coats (per side)
      1,251. Floor protection - cloth - skid      104.95 SF                        0.68             71.37              (0.00)              71.37
      resistant, leak proof

     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 85
86



                      The Howarth Group




                                                         CONTINUED - Radio/Office



      DESCRIPTION                              QUANTITY                UNIT COST                 RCV          DEPREC.                ACV
      1,252. Labor to tape drop cloths             104.95 SF                     0.12              12.59             (0.00)           12.59
      1,253. Clean and deodorize carpet            104.95 SF                     0.30              31.49             (0.00)           31.49
      Excludes: Baseboards, content manipulation.
      1,254. Content Manipulation charge -            6.00 HR                   31.51            189.06              (0.00)          189.06
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      1,255. Final cleaning - construction -       104.95 SF                     0.12              12.59             (0.00)           12.59
      Commercial

      Totals: Radio/Office                                                                    1,497.16               0.00         1,497.16

      Total: Radio Shack                                                                     16,818.57               0.00        16,818.57



                                                                   Super Suds

                                     Coin Laundry                                                                              Height: 14'
                                                    2240.69   SF Walls                                923.70 SF Ceiling
                                                    3164.39   SF Walls & Ceiling                      923.70 SF Floor
                                                     102.63   SY Flooring                             160.05 LF Floor Perimeter
                                                     160.05   LF Ceil. Perimeter



      DESCRIPTION                              QUANTITY                UNIT COST                 RCV          DEPREC.                ACV
      1,256. Clean metal roofing                 923.70 SF                       0.17           157.03             (0.00)           157.03
      Excludes: Scaffold.
      1,257. Clean bar joist                     180.00 LF                       0.47            84.60             (0.00)            84.60
      Quality: In-place cleaning, all surfaces.
      1,258. Clean EMT & Flex electrical         180.00 LF                       0.18            32.40             (0.00)            32.40
      pipe.
      Excludes: Scaffold or ladders.
      1,259. Electrician - per hour                 2.00 HR                     62.09           124.18             (0.00)           124.18
      Time to clean and inspect junction boxes and other open connections.
      1,260. Remove Surveillance camera -           5.00 EA                     34.05           170.25             (0.00)           170.25
      color
      1,261. (Install) Surveillance camera -        5.00 EA                  113.54             567.70             (0.00)           567.70
      color
     GATJIMWOODSSTRIPMALL                                                                                      10/9/2018             Page: 86
87



                       The Howarth Group




                                                          CONTINUED - Coin Laundry



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      1,262. Clean camera - int. & ext.              5.00 EA                     54.97             274.85              (0.00)            274.85
      1,263. Remove Commercial security              1.00 EA                     15.37              15.37              (0.00)              15.37
      system - motion detector
      1,264. (Install) Commercial security           1.00 EA                    212.83             212.83              (0.00)            212.83
      system - motion detector
      1,265. Finish Hardware Installer - per         4.00 HR                     44.94             179.76              (0.00)            179.76
      hour
      Time to remove the wall mounted/hanging televisions and brackets. Time to re-install them after cleaning and inspection.
      1,266. General clean - up                      1.00 HR                     27.37              27.37              (0.00)              27.37
      Time to clean the wall mounted/hanging televisions and brackets.
      1,267. Detach & Reset Fluorescent -           11.00 EA                     44.38             488.18              (0.00)            488.18
      acoustic grid fixture - two tube, 2'x 4'
      1,268. Clean light fixture - fluorescent      11.00 EA                       8.72             95.92              (0.00)              95.92
      1,269. Remove Light diffusing panel           88.00 SF                       0.12             10.56              (0.00)              10.56
      (i.e., cracked ice)
      1,270. (Install) Light diffusing panel (i.    88.00 SF                       0.58             51.04              (0.00)              51.04
      e., cracked ice)
      1,271. Clean light diffusing panel            88.00 SF                       0.40             35.20              (0.00)              35.20
      1,272. Suspended ceiling grid - Detach       923.70 SF                       0.97            895.99              (0.00)            895.99
      & reset
      1,273. Clean suspended ceiling grid          923.70 SF                       0.20            184.74              (0.00)            184.74
      1,274. Paint suspended ceiling grid          923.70 SF                       0.29            267.87              (0.00)            267.87
      1,275. R&R Suspended ceiling tile - 2'       923.70 SF                       1.55          1,431.74              (0.00)          1,431.74
      x 4'
      1,276. Mask the walls per square foot - 2,240.69 SF                          0.18            403.32              (0.00)            403.32
      plastic and tape - 4 mil
      Mask the walls for the painting.
      1,277. Outlet or switch - Detach &            16.00 EA                     11.31             180.96              (0.00)            180.96
      reset
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,278. 220 volt outlet - Detach & reset       16.00 EA                     22.71             363.36              (0.00)            363.36
      1,279. Clean outlet or switch                 32.00 EA                       2.15             68.80              (0.00)              68.80
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,280. Clean the walls                     2,240.69 SF                       0.23            515.36              (0.00)            515.36
      Cleaning of the walls after the mask is removed. It will necessary to clean the walls from the tape and dust as a result of the prior
      work and painting.
      1,281. Paint the walls - one coat          2,240.69 SF                       0.46          1,030.72              (0.00)          1,030.72
      1,282. Interior door - Detach & reset -        1.00 EA                     12.82              12.82              (0.00)              12.82
      slab only

     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 87
88



                       The Howarth Group




                                                          CONTINUED - Coin Laundry



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      1,283. Door lockset - Detach & reset             2.00 EA                    16.45                32.90            (0.00)             32.90
      1,284. Clean door hardware                       2.00 EA                      4.16                8.32            (0.00)              8.32
      1,285. Paint door slab only - 2 coats            2.00 EA                    26.54                53.08            (0.00)             53.08
      (per side)
      1,286. Paint door/window trim &                  2.00 EA                    21.93                43.86            (0.00)             43.86
      jamb - 2 coats (per side)
      1,287. Floor protection - cloth - skid         923.70 SF                      0.68              628.12            (0.00)            628.12
      resistant, leak proof
      1,288. Labor to tape drop cloths               923.70 SF                      0.12              110.84            (0.00)            110.84
      1,289. Clean ceramic tile                    2,771.10 SF                      0.33              914.46            (0.00)            914.46
      Cleaning of the tile floor. Extra passes for the clean needed before the sealant application.
      1,290. Tile/stone sealer                     1,847.40 SF                      0.68            1,256.23            (0.00)          1,256.23
      2 coats.
      1,291. Content Manipulation charge -            48.00 HR                    31.51             1,512.48            (0.00)          1,512.48
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      1,292. Final cleaning - construction -         923.70 SF                      0.12              110.84            (0.00)            110.84
      Commercial
                                                            HVACs
      1,293. Remove Ductwork system - hot              1.00 EA                   283.75               283.75            (0.00)            283.75
      or cold air - 901 to 1199 SF home
      Includes: Labor cost to remove a ductwork system and to discard in job-site waste receptacle.
      The duct will need to be removed as it is directly installed under the roof substrate. Removing the duct will allow for a more thorough
      cleaning as well both interior and exterior. After the duct has been re-installed it can be repainted black to match and blend in.
      1,294. (Install) Ductwork system - hot           1.00 EA                 1,546.47             1,546.47            (0.00)          1,546.47
      or cold air - 901 to 1199 SF home
      Includes: Trunk and branch lines, registers, return air covers, furnace plenum, return air duct, foil tape and/or mastic, duct hanger
      strap, and installation labor.
      1,295. HVAC Technician - per hour                8.00 HR                    80.03               640.24            (0.00)            640.24
      Time to clean and inspect the interior and exterior of the duct.
                                                           Odor Removal & Air Cleaning.
      1,296. Hydroxyl generator - odor                 8.00 DA                   180.00             1,440.00            (0.00)          1,440.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      1,297. Negative air fan/Air scrubber             8.00 DA                    74.19               593.52            (0.00)            593.52
      (24 hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 88
89



                      The Howarth Group




                                                        CONTINUED - Coin Laundry



      DESCRIPTION                              QUANTITY                UNIT COST                 RCV          DEPREC.                ACV
      1,298. Air mover axial fan (per 24          24.00 EA                  28.50           684.00                 (0.00)           684.00
      hour period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      3 fans for a period of 4 days.
      1,299. Equipment decontamination            10.00 EA                  25.94           259.40                 (0.00)           259.40
      charge - per piece of equipment
      1,300. Equipment setup, take down,           4.00 HR                  36.43           145.72                 (0.00)           145.72
      and monitoring (hourly charge)

      Totals: Coin Laundry                                                                   18,147.15               0.00        18,147.15



                                         Commercial Laundry/NO Access/ Door in rear
      Commercial Laundry/NO Access/ Door in rear

      DESCRIPTION                              QUANTITY                UNIT COST                 RCV          DEPREC.                ACV
      The scope for this area is a copy of the Super Suds.The facility is approx the same size and performs the same function.There was no
      access granted at the times of inspection.

      Total: Commercial Laundry/NO Access/ Door in rear                                           0.00               0.00             0.00




                                     Commercial Laundry / No Access                                                             Height: 14'
                                                    1407.05   SF Walls                                689.38 SF Ceiling
                                                    2096.42   SF Walls & Ceiling                      689.38 SF Floor
                                                      76.60   SY Flooring                             100.50 LF Floor Perimeter
                                                     100.50   LF Ceil. Perimeter



                                     Subroom: Commercial Laundry Offset (1)                                                     Height: 14'
                                                     824.24   SF Walls                                375.50 SF Ceiling
                                                    1199.74   SF Walls & Ceiling                      375.50 SF Floor
                                                      41.72   SY Flooring                              58.87 LF Floor Perimeter
                                                      58.87   LF Ceil. Perimeter


      Missing Wall                                     18' 10" X 14'                      Opens into COMMERCIAL_L

     GATJIMWOODSSTRIPMALL                                                                                       10/9/2018            Page: 89
90



                      The Howarth Group




      DESCRIPTION                             QUANTITY                UNIT COST                  RCV          DEPREC.               ACV
      1,301. Clean metal roofing                 1,064.88 SF                  0.17              181.03             (0.00)         181.03
      Excludes: Scaffold.
      1,302. Clean bar joist                       180.00 LF                  0.47               84.60             (0.00)          84.60
      Quality: In-place cleaning, all surfaces.
      1,303. Clean EMT & Flex electrical           180.00 LF                  0.18               32.40             (0.00)          32.40
      pipe.
      Excludes: Scaffold or ladders.
      1,304. Electrician - per hour                  2.00 HR                 62.09              124.18             (0.00)         124.18
      Time to clean and inspect junction boxes and other open connections.
      1,305. Remove Surveillance camera -            5.00 EA                 34.05              170.25             (0.00)         170.25
      color
      1,306. (Install) Surveillance camera -         5.00 EA                113.54              567.70             (0.00)         567.70
      color
      1,307. Clean camera - int. & ext.              5.00 EA                 54.97              274.85             (0.00)         274.85
      1,308. Remove Commercial security              1.00 EA                 15.37               15.37             (0.00)          15.37
      system - motion detector
      1,309. (Install) Commercial security           1.00 EA                212.83              212.83             (0.00)         212.83
      system - motion detector
      1,310. Finish Hardware Installer - per         4.00 HR                 44.94              179.76             (0.00)         179.76
      hour
      Time to remove the wall mounted/hanging televisions and brackets. Time to re-install them after cleaning and inspection.
      1,311. General clean - up                      1.00 HR                 27.37               27.37             (0.00)          27.37
      Time to clean the wall mounted/hanging televisions and brackets.
      1,312. Detach & Reset Fluorescent -           11.00 EA                 44.38              488.18             (0.00)         488.18
      acoustic grid fixture - two tube, 2'x 4'
      1,313. Clean light fixture - fluorescent      11.00 EA                  8.72               95.92             (0.00)          95.92
      1,314. Remove Light diffusing panel           88.00 SF                  0.12               10.56             (0.00)          10.56
      (i.e., cracked ice)
      1,315. (Install) Light diffusing panel (i.    88.00 SF                  0.58               51.04             (0.00)          51.04
      e., cracked ice)
      1,316. Clean light diffusing panel            88.00 SF                  0.40               35.20             (0.00)           35.20
      1,317. Suspended ceiling grid - Detach 1,064.88 SF                      0.97            1,032.93             (0.00)        1,032.93
      & reset
      1,318. Clean suspended ceiling grid        1,064.88 SF                  0.20              212.98             (0.00)          212.98
      1,319. Paint suspended ceiling grid        1,064.88 SF                  0.29              308.82             (0.00)          308.82
      1,320. R&R Suspended ceiling tile - 2' 1,064.88 SF                      1.55            1,650.56             (0.00)        1,650.56
      x 4'
      1,321. Mask the walls per square foot - 2,231.29 SF                     0.18              401.63             (0.00)         401.63
      plastic and tape - 4 mil
      Mask the walls for the painting.
      1,322. Outlet or switch - Detach &            15.94 EA                 11.31              180.28             (0.00)         180.28
      reset
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,323. 220 volt outlet - Detach & reset       16.00 EA                 22.71              363.36             (0.00)         363.36
      1,324. Clean outlet or switch                 32.00 EA                  2.15               68.80             (0.00)          68.80
     GATJIMWOODSSTRIPMALL                                                                                      10/9/2018           Page: 90
91



                       The Howarth Group




                                               CONTINUED - Commercial Laundry / No Access



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,325. Clean the walls                       2,231.29 SF                      0.23              513.20            (0.00)            513.20
      Cleaning of the walls after the mask is removed. It will necessary to clean the walls from the tape and dust as a result of the prior
      work and painting.
      1,326. Paint the walls - one coat            2,231.29 SF                      0.46            1,026.39            (0.00)          1,026.39
      1,327. Interior door - Detach & reset -          1.00 EA                    12.82                12.82            (0.00)             12.82
      slab only
      1,328. Door lockset - Detach & reset             2.00 EA                    16.45                32.90            (0.00)             32.90
      1,329. Clean door hardware                       2.00 EA                      4.16                8.32            (0.00)              8.32
      1,330. Paint door slab only - 2 coats            2.00 EA                    26.54                53.08            (0.00)             53.08
      (per side)
      1,331. Paint door/window trim &                  2.00 EA                    21.93                43.86            (0.00)             43.86
      jamb - 2 coats (per side)
      1,332. Floor protection - cloth - skid       1,064.88 SF                      0.68              724.12            (0.00)            724.12
      resistant, leak proof
      1,333. Labor to tape drop cloths             1,064.88 SF                      0.12              127.79            (0.00)            127.79
      1,334. Clean ceramic tile                    3,194.63 SF                      0.33            1,054.23            (0.00)          1,054.23
      Cleaning of the tile floor. Extra passes for the clean needed before the sealant application.
      1,335. Tile/stone sealer                     2,129.75 SF                      0.68            1,448.23            (0.00)          1,448.23
      2 coats.
      1,336. Content Manipulation charge -            48.00 HR                    31.51             1,512.48            (0.00)          1,512.48
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      1,337. Final cleaning - construction -       1,064.88 SF                      0.12              127.79            (0.00)            127.79
      Commercial
                                                            HVACs
      1,338. Remove Ductwork system - hot              1.00 EA                   283.75               283.75            (0.00)            283.75
      or cold air - 901 to 1199 SF home
      Includes: Labor cost to remove a ductwork system and to discard in job-site waste receptacle.
      The duct will need to be removed as it is directly installed under the roof substrate. Removing the duct will allow for a more thorough
      cleaning as well both interior and exterior. After the duct has been re-installed it can be repainted black to match and blend in.
      1,339. (Install) Ductwork system - hot           1.00 EA                 1,546.47             1,546.47            (0.00)          1,546.47
      or cold air - 901 to 1199 SF home
      Includes: Trunk and branch lines, registers, return air covers, furnace plenum, return air duct, foil tape and/or mastic, duct hanger
      strap, and installation labor.
      1,340. HVAC Technician - per hour                8.00 HR                    80.03               640.24            (0.00)            640.24
      Time to clean and inspect the interior and exterior of the duct.
                                                           Odor Removal & Air Cleaning.

     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 91
92



                      The Howarth Group




                                              CONTINUED - Commercial Laundry / No Access



      DESCRIPTION                             QUANTITY                UNIT COST                  RCV         DEPREC.                ACV
      1,341. Hydroxyl generator - odor              8.00 DA                    180.00            1,440.00             (0.00)      1,440.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      1,342. Negative air fan/Air scrubber          8.00 DA                     74.19              593.52             (0.00)        593.52
      (24 hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      1,343. Air mover axial fan (per 24           24.00 EA                     28.50              684.00             (0.00)        684.00
      hour period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      3 fans for a period of 4 days.
      1,344. Equipment decontamination             10.00 EA                     25.94              259.40             (0.00)        259.40
      charge - per piece of equipment
      1,345. Equipment setup, take down,            4.00 HR                     36.43              145.72             (0.00)        145.72
      and monitoring (hourly charge)

      Totals: Commercial Laundry / No Access                                                19,048.91               0.00        19,048.91

      Total: Commercial Laundry/NO Access/ Door in rear                                     19,048.91               0.00        19,048.91

      Total: Super Suds                                                                     37,196.06               0.00        37,196.06



                                                                 Family Dollar

                                     Front Entry/ Family Dollar                                                                Height: 14'
                                                   1427.71   SF Walls                                524.07 SF Ceiling
                                                   1951.78   SF Walls & Ceiling                      524.07 SF Floor
                                                     58.23   SY Flooring                              94.65 LF Floor Perimeter
                                                    108.65   LF Ceil. Perimeter


      Missing Wall - Goes to Floor                     14' X 6' 8"                        Opens into MAIN_STORE_A

      DESCRIPTION                             QUANTITY                UNIT COST                  RCV         DEPREC.                ACV
      1,346. Clean metal roofing                 524.07 SF                     0.17             89.09             (0.00)            89.09
      Excludes: Scaffold.
      1,347. Clean bar joist                     160.00 LF                     0.47             75.20             (0.00)            75.20

     GATJIMWOODSSTRIPMALL                                                                                      10/9/2018            Page: 92
93



                      The Howarth Group




                                                 CONTINUED - Front Entry/ Family Dollar



      DESCRIPTION                             QUANTITY                UNIT COST              RCV     DEPREC.      ACV
      Quality: In-place cleaning, all surfaces.
      1,348. Clean fire suppression pipe         160.00 LF                     0.18          28.80      (0.00)    28.80
      lines, and heads.
      Excludes: Scaffold or ladders.
      1,349. Clean EMT & Flex electrical         160.00 LF                     0.18          28.80      (0.00)    28.80
      pipe.
      Excludes: Scaffold or ladders.
      1,350. Electrician - per hour                 1.00 HR                  62.09           62.09      (0.00)    62.09
      Time to clean and inspect junction boxes and other open connections.
      1,351. Sprinkler head/escutcheon -            5.00 EA                  11.20           56.00      (0.00)    56.00
      Detach & reset
      1,352. General clean - up                     0.83 HR                  27.37           22.72      (0.00)    22.72
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      1,353. Remove Surveillance camera -           1.00 EA                  34.05           34.05      (0.00)    34.05
      color
      1,354. (Install) Surveillance camera -        1.00 EA                 113.54          113.54      (0.00)   113.54
      color
      1,355. Clean camera - int. & ext.             1.00 EA                  54.97           54.97      (0.00)    54.97
      1,356. Remove Commercial security             1.00 EA                  15.37           15.37      (0.00)    15.37
      system - motion detector
      1,357. (Install) Commercial security          1.00 EA                 212.83          212.83      (0.00)   212.83
      system - motion detector
      1,358. Smoke detector - Detach &              1.00 EA                  29.60           29.60      (0.00)    29.60
      reset
      1,359. Clean smoke/carbon monoxide            1.00 EA                    3.87           3.87      (0.00)     3.87
      detector
      1,360. Detach & Reset Fluorescent -         16.00 EA                   44.38          710.08      (0.00)   710.08
      acoustic grid fixture - 4 tube - High
      grd
      1,361. Clean light fixture - fluorescent    16.00 EA                     8.72         139.52      (0.00)   139.52
      1,362. Remove Light diffusing panel -      128.00 SF                     0.12          15.36      (0.00)    15.36
      Premium grade (i.e., egg crate)
      1,363. (Install) Light diffusing panel -   128.00 SF                     0.58          74.24      (0.00)    74.24
      Premium grade (i.e., egg crate)
      1,364. Clean light diffusing panel         128.00 SF                     0.40          51.20      (0.00)    51.20
      1,365. Suspended ceiling grid - Detach     524.07 SF                     0.97         508.35      (0.00)   508.35
      & reset
      1,366. Clean suspended ceiling grid        524.07 SF                     0.20         104.81      (0.00)   104.81
      1,367. Paint suspended ceiling grid        524.07 SF                     0.29         151.98      (0.00)   151.98


     GATJIMWOODSSTRIPMALL                                                                            10/9/2018    Page: 93
94



                      The Howarth Group




                                                 CONTINUED - Front Entry/ Family Dollar



      DESCRIPTION                              QUANTITY               UNIT COST                  RCV          DEPREC.                ACV
      1,368. R&R Suspended ceiling tile - 2'        524.07 SF                     1.55             812.31             (0.00)         812.31
      x 4'
      1,369. Mask the walls per square foot - 1,427.71 SF                         0.18             256.99             (0.00)         256.99
      plastic and tape - 4 mil
      Mask the walls for the painting.
      1,370. Exit sign - Detach & reset               2.00 EA                   39.74               79.48             (0.00)          79.48
      1,371. Clean light fixture                      2.00 EA                     6.56              13.12             (0.00)          13.12
      Cleaning of the exit signs.
      1,372. Outlet or switch - Detach &              9.46 EA                   11.31              106.99             (0.00)         106.99
      reset
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,373. Clean outlet or switch                   9.46 EA                     2.15              20.34             (0.00)          20.34
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,374. Thermostat - Detach & reset              1.00 EA                   36.82               36.82             (0.00)          36.82
      1,375. Clean thermostat                         1.00 EA                     7.90               7.90             (0.00)           7.90
      1,376. Paint part of the walls - one        1,307.71 SF                     0.46             601.55             (0.00)         601.55
      coat
      1,377. Clean glazed store front - glass       256.00 SF                     0.27              69.12             (0.00)          69.12
      and aluminum
      1,378. Floor protection - cloth - skid        524.07 SF                     0.68             356.37             (0.00)         356.37
      resistant, leak proof
      1,379. Labor to tape drop cloths              524.07 SF                     0.12              62.89             (0.00)          62.89
      1,380. Clean and deodorize carpet             524.07 SF                     0.30             157.22             (0.00)         157.22
      Excludes: Baseboards, content manipulation.
      1,381. Content Manipulation charge -           12.00 HR                   31.51              378.12             (0.00)         378.12
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      1,382. Final cleaning - construction -        524.07 SF                     0.12              62.89             (0.00)          62.89
      Commercial
                                                          Odor Removal & Air Cleaning.
      1,383. Hydroxyl generator - odor                4.00 DA                  180.00              720.00             (0.00)         720.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      1,384. Negative air fan/Air scrubber            4.00 DA                   74.19              296.76             (0.00)         296.76
      (24 hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).

     GATJIMWOODSSTRIPMALL                                                                                      10/9/2018             Page: 94
95



                      The Howarth Group




                                                 CONTINUED - Front Entry/ Family Dollar



      DESCRIPTION                             QUANTITY                 UNIT COST            RCV         DEPREC.                 ACV
      1,385. Air mover axial fan (per 24          12.00 EA                  28.50           342.00          (0.00)            342.00
      hour period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      9 fans for a period of 4 days.
      1,386. Equipment decontamination             5.00 EA                  25.94           129.70          (0.00)            129.70
      charge - per piece of equipment
      1,387. Equipment setup, take down,           2.00 HR                  36.43            72.86          (0.00)             72.86
      and monitoring (hourly charge)

      Totals: Front Entry/ Family Dollar                                                 7,165.90             0.00           7,165.90




                                     Main Store Area/ Family Dollar                                                     Height: 14'
                                                   4889.17   SF Walls                           7141.82 SF Ceiling
                                                  12030.98   SF Walls & Ceiling                 7141.82 SF Floor
                                                    793.54   SY Flooring                         340.15 LF Floor Perimeter
                                                    357.48   LF Ceil. Perimeter


      Missing Wall - Goes to Floor                     3' 4" X 6' 8"                  Opens into FAMILY_RESTR
      Missing Wall - Goes to Floor                     14' X 6' 8"                    Opens into FRONT_ENTRY_

      DESCRIPTION                             QUANTITY                 UNIT COST            RCV         DEPREC.                 ACV
      1,388. Clean metal roofing                7,141.82 SF                   0.17       1,214.11           (0.00)           1,214.11
      Excludes: Scaffold.
      1,389. Clean bar joist                    1,610.00 LF                   0.47         756.70           (0.00)            756.70
      Quality: In-place cleaning, all surfaces.
      1,390. Clean fire suppression pipe        1,610.00 LF                   0.18         289.80           (0.00)            289.80
      lines, and heads.
      Excludes: Scaffold or ladders.
      1,391. Clean EMT & Flex electrical        1,610.00 LF                   0.18         289.80           (0.00)            289.80
      pipe.
      Excludes: Scaffold or ladders.
      1,392. Electrician - per hour                16.00 HR                  62.09         993.44           (0.00)            993.44
      Time to clean and inspect junction boxes and other open connections.
      1,393. Sprinkler head/escutcheon -           49.00 EA                  11.20         548.80           (0.00)            548.80
      Detach & reset
      1,394. General clean - up                     8.17 HR                  27.37         223.61           (0.00)            223.61
     GATJIMWOODSSTRIPMALL                                                                                10/9/2018             Page: 95
96



                       The Howarth Group




                                                CONTINUED - Main Store Area/ Family Dollar



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      1,395. Remove Surveillance camera -            4.00 EA                     34.05             136.20              (0.00)            136.20
      color
      1,396. (Install) Surveillance camera -         4.00 EA                    113.54             454.16              (0.00)            454.16
      color
      1,397. Clean camera - int. & ext.              4.00 EA                     54.97             219.88              (0.00)            219.88
      1,398. Remove Commercial security              3.00 EA                     15.37              46.11              (0.00)              46.11
      system - motion detector
      1,399. (Install) Commercial security           3.00 EA                    212.83             638.49              (0.00)            638.49
      system - motion detector
      1,400. Smoke detector - Detach &               6.00 EA                     29.60             177.60              (0.00)            177.60
      reset
      1,401. Clean smoke/carbon monoxide             6.00 EA                       3.87             23.22              (0.00)              23.22
      detector
      1,402. Fluorescent light fixture - 6' &      142.00 EA                     59.27           8,416.34              (0.00)          8,416.34
      8' - Detach & reset
      1,403. Clean light fixture - fluorescent     142.00 EA                       8.72          1,238.24              (0.00)          1,238.24
      1,404. Suspended ceiling grid - Detach 7,141.82 SF                           0.97          6,927.57              (0.00)          6,927.57
      & reset
      1,405. Clean suspended ceiling grid        7,141.82 SF                       0.20          1,428.36              (0.00)          1,428.36
      1,406. Paint suspended ceiling grid        7,141.82 SF                       0.29          2,071.13              (0.00)          2,071.13
      1,407. R&R Suspended ceiling tile - 2' 7,141.82 SF                           1.55         11,069.82              (0.00)         11,069.82
      x 4'
      1,408. Mask the walls per square foot - 4,889.17 SF                          0.18            880.05              (0.00)            880.05
      plastic and tape - 4 mil
      Mask the walls for the painting.
      1,409. Exit sign - Detach & reset              2.00 EA                     39.74              79.48              (0.00)              79.48
      1,410. Clean light fixture                     2.00 EA                       6.56             13.12              (0.00)              13.12
      Cleaning of the exit signs.
      1,411. Outlet or switch - Detach &            34.01 EA                     11.31             384.65              (0.00)            384.65
      reset
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,412. Clean outlet or switch                 34.01 EA                       2.15             73.12              (0.00)              73.12
      A formula of PF/10 was used to determine the amount of outlets and switches.
      1,413. Clean the walls                     4,889.17 SF                       0.23          1,124.51              (0.00)          1,124.51
      Cleaning of the walls after the mask is removed. It will necessary to clean the walls from the tape and dust as a result of the prior
      work and painting.
      1,414. Paint the walls - one coat          4,889.17 SF                       0.46          2,249.02              (0.00)          2,249.02
      1,415. Floor protection - cloth - skid     7,141.82 SF                       0.68          4,856.44              (0.00)          4,856.44
      resistant, leak proof
     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 96
97



                       The Howarth Group




                                                CONTINUED - Main Store Area/ Family Dollar



      DESCRIPTION                               QUANTITY                 UNIT COST                   RCV          DEPREC.                 ACV
      1,416. Labor to tape drop cloths            7,141.82 SF                       0.12              857.02            (0.00)            857.02
      1,417. Clean floor, strip & wax             7,141.82 SF                       0.58            4,142.26            (0.00)          4,142.26
      Excludes: Baseboards, content manipulation.
      1,418. Content Manipulation charge -          400.00 HR                     31.51           12,604.00             (0.00)         12,604.00
      per hour
      This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
      supplies can found in the misc. section of this estimate.
      1,419. Final cleaning - construction -      7,141.82 SF                       0.12              857.02            (0.00)            857.02
      Commercial
                                                           HVACs
      1,420. Remove Ductwork system - hot             4.00 EA                    378.33             1,513.32            (0.00)          1,513.32
      or cold air - 2200 to 2500 SF home
      Includes: Labor cost to remove a ductwork system and to discard in job-site waste receptacle.
      The duct will need to be removed as it is directly installed under the roof substrate. Removing the duct will allow for a more thorough
      cleaning as well both interior and exterior. After the duct has been re-installed it can be repainted black to match and blend in.
      1,421. (Install) Ductwork system - hot          4.00 EA                  2,736.07           10,944.28             (0.00)         10,944.28
      or cold air - 2200 to 2500 SF home
      Includes: Trunk and branch lines, registers, return air covers, furnace plenum, return air duct, foil tape and/or mastic, duct hanger
      strap, and installation labor.
      1,422. HVAC Technician - per hour              32.00 HR                     80.03             2,560.96            (0.00)          2,560.96
      Time to clean and inspect the interior and exterior of the duct.
                                                           Odor Removal & Air Cleaning.
      1,423. Hydroxyl generator - odor               16.00 DA                    180.00             2,880.00            (0.00)          2,880.00
      counteractant - 2 optics
      Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
      and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
      1,424. Negative air fan/Air scrubber           16.00 DA                     74.19             1,187.04            (0.00)          1,187.04
      (24 hr period) - No monit.
      For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
      Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
      1,425. Air mover axial fan (per 24             48.00 EA                     28.50             1,368.00            (0.00)          1,368.00
      hour period) - No monitoring
      Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
      12 fans for a period of 4 days.
      1,426. Equipment decontamination               20.00 EA                     25.94               518.80            (0.00)            518.80
      charge - per piece of equipment
      1,427. Equipment setup, take down,              8.00 HR                     36.43               291.44            (0.00)            291.44
      and monitoring (hourly charge)

      Totals: Main Store Area/ Family Dollar                                                    86,547.91                0.00        86,547.91

     GATJIMWOODSSTRIPMALL                                                                                          10/9/2018              Page: 97
98



                      The Howarth Group




                                     Family Restroom Hallway                                                                  Height: 14'
                                                    466.33   SF Walls                                   63.08 SF Ceiling
                                                    529.42   SF Walls & Ceiling                         63.08 SF Floor
                                                      7.01   SY Flooring                                31.56 LF Floor Perimeter
                                                     34.90   LF Ceil. Perimeter


      Missing Wall - Goes to Floor                     3' 4" X 6' 8"                        Opens into MAIN_STORE_A

                                     Subroom: Private/ No access (1)                                                          Height: 14'
                                                    459.32   SF Walls                                   60.78 SF Ceiling
                                                    520.10   SF Walls & Ceiling                         60.78 SF Floor
                                                      6.75   SY Flooring                                32.81 LF Floor Perimeter
                                                     32.81   LF Ceil. Perimeter



      DESCRIPTION                             QUANTITY                 UNIT COST                 RCV          DEPREC.               ACV
      1,428. Clean metal roofing                 123.87 SF                     0.17             21.06             (0.00)            21.06
      Excludes: Scaffold.
      1,429. Clean bar joist                      36.00 LF                     0.47             16.92             (0.00)            16.92
      Quality: In-place cleaning, all surfaces.
      1,430. Clean fire suppression pipe          36.00 LF                     0.18              6.48             (0.00)             6.48
      lines, and heads.
      Excludes: Scaffold or ladders.
      1,431. Clean EMT & Flex electrical          36.00 LF                     0.18              6.48             (0.00)             6.48
      pipe.
      Excludes: Scaffold or ladders.
      1,432. Electrician - per hour                 0.25 HR                  62.09              15.52             (0.00)            15.52
      Time to clean and inspect junction boxes and other open connections.
      1,433. Sprinkler head/escutcheon -            1.00 EA                  11.20              11.20             (0.00)            11.20
      Detach & reset
      1,434. General clean - up                     0.17 HR                  27.37               4.65             (0.00)             4.65
      Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
      1,435. Smoke detector - Detach &              1.00 EA                  29.60              29.60             (0.00)            29.60
      reset
      1,436. Clean smoke/carbon monoxide            1.00 EA                    3.87              3.87             (0.00)             3.87
      detector
      1,437. Fluorescent light fixture - 6' &       1.00 EA                  59.27              59.27             (0.00)            59.27
      8' - Detach & reset
      1,438. Clean light fixture - fluorescent      1.00 EA                    8.72              8.72             (0.00)             8.72
      1,439. Suspended ceiling grid - Detach     123.87 SF                     0.97            120.15             (0.00)           120.15
      & reset
      1,440. Clean suspended ceiling grid        123.87 SF                     0.20             24.77             (0.00)            24.77
      1,441. Paint suspended ceiling grid        123.87 SF                     0.29             35.92             (0.00)            35.92

     GATJIMWOODSSTRIPMALL                                                                                      10/9/2018            Page: 98
99



                       The Howarth Group




                                                    CONTINUED - Family Restroom Hallway



      DESCRIPTION                                 QUANTITY               UNIT COST                   RCV           DEPREC.                 ACV
      1,442. R&R Suspended ceiling tile - 2'      123.87 SF                        1.55            192.00              (0.00)            192.00
      x 4'
      1,443. Mask the walls per square foot -     925.65 SF                        0.18            166.62              (0.00)            166.62
      plastic and tape - 4 mil
      Mask the walls for the painting.
      1,444. Clean the walls                      925.65 SF                        0.23            212.90              (0.00)            212.90
      Cleaning of the walls after the mask is removed. It will necessary to clean the walls from the tape and dust as a result of the prior
      work and painting.
      1,445. Paint the walls - one coat           925.65 SF                        0.46            425.80              (0.00)            425.80
      1,446. Floor protection - cloth - skid      123.87 SF                        0.68             84.23              (0.00)              84.23
      resistant, leak proof
      1,447. Labor to tape drop cloths            123.87 SF                        0.12             14.86              (0.00)              14.86
      1,448. Clean floor, strip & wax             123.87 SF                        0.58             71.84              (0.00)              71.84
      Excludes: Baseboards, content manipulation.
      1,449. Final cleaning - construction -      123.87 SF                        0.12             14.86              (0.00)              14.86
      Commercial

      Totals: Family Restroom Hallway                                                            1,547.72                0.00           1,547.72




                                       Family Mens Room                                                                             Height: 14'
                                                       286.11   SF Walls                                     22.69 SF Ceiling
                                                       308.80   SF Walls & Ceiling                           22.69 SF Floor
                                                         2.52   SY Flooring                                  20.44 LF Floor Perimeter
                                                        20.44   LF Ceil. Perimeter



      DESCRIPTION                                 QUANTITY               UNIT COST                   RCV           DEPREC.                 ACV
      1,450. Clean metal roofing                    22.69 SF                       0.17               3.86             (0.00)               3.86
      Excludes: Scaffold.
      1,451. Clean bar joist                        10.00 LF                       0.47               4.70             (0.00)               4.70
      Quality: In-place cleaning, all surfaces.
      1,452. Clean fire suppression pipe            10.00 LF                       0.18               1.80             (0.00)               1.80
      lines, and heads.
      Excludes: Scaffold or ladders.
      1,453. Clean EMT & Flex electrical            15.00 LF                       0.18               2.70             (0.00)               2.70
      pipe.

     GATJIMWOODSSTRIPMALL                                                                                           10/9/2018             Page: 99
100



                        The Howarth Group




                                                         CONTINUED - Family Mens Room



       DESCRIPTION                               QUANTITY                 UNIT COST                     RCV           DEPREC.               ACV
       Excludes: Scaffold or ladders.
       1,454. Electrician - per hour                    0.25 HR                    62.09                15.52             (0.00)            15.52
       Time to clean and inspect junction boxes and other open connections.
       1,455. Sprinkler head/escutcheon -               1.00 EA                    11.20                11.20             (0.00)            11.20
       Detach & reset
       1,456. General clean - up                        0.17 HR                    27.37                 4.65             (0.00)             4.65
       Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
       1,457. Fluorescent light fixture - 2' &          1.00 EA                    44.38                44.38             (0.00)            44.38
       4' - Detach & reset
       1,458. Clean light fixture - fluorescent         1.00 EA                     8.72                 8.72             (0.00)             8.72
       1,459. Bathroom ventilation fan -                1.00 EA                    57.67                57.67             (0.00)            57.67
       Detach & reset
       1,460. Clean bathroom fan                        1.00 EA                    17.37                17.37             (0.00)            17.37
       1,461. Outlet or switch - Detach &               2.00 EA                    11.31                22.62             (0.00)            22.62
       reset
       1,462. Clean outlet or switch                    2.00 EA                     2.15                 4.30             (0.00)             4.30
       1,463. Clean ceramic tile                      286.11 SF                     0.33                94.42             (0.00)            94.42
       Tile on the walls.
       1,464. Floor protection - cloth - skid          22.69 SF                     0.68                15.43             (0.00)            15.43
       resistant, leak proof
       1,465. Labor to tape drop cloths                22.69 SF                     0.12                 2.72             (0.00)             2.72
       1,466. Clean ceramic tile                       68.06 SF                     0.33                22.46             (0.00)            22.46
       Cleaning of the tile floor. Extra passes for the clean needed before the sealant application.
       1,467. Tile/stone sealer                        45.37 SF                     0.68                30.85             (0.00)            30.85
       2 coats.
       1,468. Final cleaning - construction -          22.69 SF                     0.12                 2.72             (0.00)             2.72
       Commercial

       Totals: Family Mens Room                                                                        368.09               0.00           368.09




                                        Family Womens Room                                                                            Height: 14'
                                                        346.78   SF Walls                                       34.74 SF Ceiling
                                                        381.52   SF Walls & Ceiling                             34.74 SF Floor
                                                          3.86   SY Flooring                                    24.77 LF Floor Perimeter
                                                         24.77   LF Ceil. Perimeter


      GATJIMWOODSSTRIPMALL                                                                                             10/9/2018           Page: 100
101



                        The Howarth Group




       DESCRIPTION                               QUANTITY                UNIT COST                   RCV      DEPREC.      ACV
       1,469. Clean metal roofing                      34.74 SF                     0.17               5.91      (0.00)     5.91
       Excludes: Scaffold.
       1,470. Clean bar joist                          10.00 LF                     0.47               4.70      (0.00)     4.70
       Quality: In-place cleaning, all surfaces.
       1,471. Clean fire suppression pipe              10.00 LF                     0.18               1.80      (0.00)     1.80
       lines, and heads.
       Excludes: Scaffold or ladders.
       1,472. Clean EMT & Flex electrical              15.00 LF                     0.18               2.70      (0.00)     2.70
       pipe.
       Excludes: Scaffold or ladders.
       1,473. Electrician - per hour                    0.25 HR                    62.09              15.52      (0.00)    15.52
       Time to clean and inspect junction boxes and other open connections.
       1,474. Sprinkler head/escutcheon -               1.00 EA                    11.20              11.20      (0.00)    11.20
       Detach & reset
       1,475. General clean - up                        0.17 HR                    27.37               4.65      (0.00)     4.65
       Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
       1,476. Fluorescent light fixture - 2' &          1.00 EA                    44.38              44.38      (0.00)    44.38
       4' - Detach & reset
       1,477. Clean light fixture - fluorescent         1.00 EA                     8.72               8.72      (0.00)     8.72
       1,478. Bathroom ventilation fan -                1.00 EA                    57.67              57.67      (0.00)    57.67
       Detach & reset
       1,479. Clean bathroom fan                        1.00 EA                    17.37              17.37      (0.00)    17.37
       1,480. Outlet or switch - Detach &               2.00 EA                    11.31              22.62      (0.00)    22.62
       reset
       1,481. Clean outlet or switch                    2.00 EA                     2.15               4.30      (0.00)     4.30
       1,482. Clean ceramic tile                      346.78 SF                     0.33             114.44      (0.00)   114.44
       Tile on the walls.
       1,483. Floor protection - cloth - skid          34.74 SF                     0.68              23.62      (0.00)    23.62
       resistant, leak proof
       1,484. Labor to tape drop cloths                34.74 SF                     0.12               4.17      (0.00)     4.17
       1,485. Clean ceramic tile                      104.21 SF                     0.33              34.39      (0.00)    34.39
       Cleaning of the tile floor. Extra passes for the clean needed before the sealant application.
       1,486. Tile/stone sealer                        69.47 SF                     0.68              47.24      (0.00)    47.24
       2 coats.
       1,487. Final cleaning - construction -          34.74 SF                     0.12               4.17      (0.00)     4.17
       Commercial

       Totals: Family Womens Room                                                                  429.57         0.00    429.57




      GATJIMWOODSSTRIPMALL                                                                                    10/9/2018   Page: 101
102



                       The Howarth Group




                                      Family Dollar Storage                                                                    Height: 8'
                                                    1490.98   SF Walls                                1531.57 SF Ceiling
                                                    3022.55   SF Walls & Ceiling                      1531.57 SF Floor
                                                     170.17   SY Flooring                              186.37 LF Floor Perimeter
                                                     186.37   LF Ceil. Perimeter


       Missing Wall                                     1 13/16" X 8'                        Opens into Exterior
       Missing Wall                                     5' 7 9/16" X 8'                      Opens into Exterior

       DESCRIPTION                             QUANTITY                 UNIT COST                  RCV        DEPREC.               ACV
       1,488. Clean metal roofing                1,531.57 SF                    0.17             260.37            (0.00)          260.37
       Excludes: Scaffold.
       1,489. Clean bar joist                      351.00 LF                    0.47             164.97            (0.00)          164.97
       Quality: In-place cleaning, all surfaces.
       1,490. Clean fire suppression pipe          351.00 LF                    0.18               63.18           (0.00)           63.18
       lines, and heads.
       Excludes: Scaffold or ladders.
       1,491. Clean EMT & Flex electrical          351.00 LF                    0.18               63.18           (0.00)           63.18
       pipe.
       Excludes: Scaffold or ladders.
       1,492. Electrician - per hour                 4.00 HR                  62.09              248.36            (0.00)          248.36
       Time to clean and inspect junction boxes and other open connections.
       1,493. Sprinkler head/escutcheon -           15.00 EA                  11.20              168.00            (0.00)          168.00
       Detach & reset
       1,494. General clean - up                     2.50 HR                  27.37                68.43           (0.00)           68.43
       Cleaning the escutcheon. Approx 10 mins per item to account for material and labor.
       1,495. Remove Surveillance camera -           2.00 EA                  34.05                68.10           (0.00)           68.10
       color
       1,496. (Install) Surveillance camera -        2.00 EA                 113.54              227.08            (0.00)          227.08
       color
       1,497. Clean camera - int. & ext.             2.00 EA                  54.97              109.94            (0.00)          109.94
       1,498. Smoke detector - Detach &              2.00 EA                  29.60               59.20            (0.00)           59.20
       reset
       1,499. Clean smoke/carbon monoxide            2.00 EA                    3.87                7.74           (0.00)            7.74
       detector
       1,500. Fluorescent light fixture - 6' &      12.00 EA                  59.27              711.24            (0.00)          711.24
       8' - Detach & reset
       1,501. Clean light fixture - fluorescent     12.00 EA                    8.72             104.64            (0.00)          104.64
       1,502. Exit sign - Detach & reset             2.00 EA                  39.74               79.48            (0.00)           79.48
       1,503. Clean light fixture                    2.00 EA                    6.56              13.12            (0.00)           13.12
       Cleaning of the exit signs.
       1,504. Outlet or switch - Detach &           18.64 EA                  11.31              210.82            (0.00)          210.82
       reset
       A formula of PF/10 was used to determine the amount of outlets and switches.
      GATJIMWOODSSTRIPMALL                                                                                     10/9/2018           Page: 102
103



                       The Howarth Group




                                                     CONTINUED - Family Dollar Storage



       DESCRIPTION                              QUANTITY               UNIT COST                  RCV          DEPREC.                ACV
       1,505. Clean outlet or switch                  18.64 EA                     2.15              40.08             (0.00)          40.08
       A formula of PF/10 was used to determine the amount of outlets and switches.
       1,506. Paint part of the walls - one        1,118.24 SF                     0.46             514.39             (0.00)         514.39
       coat
       1,507. Seal block with masonry sealer         372.75 SF                     0.63             234.83             (0.00)         234.83
       1,508. Floor protection - cloth - skid      1,531.57 SF                     0.68           1,041.47             (0.00)       1,041.47
       resistant, leak proof
       1,509. Labor to tape drop cloths            1,531.57 SF                     0.12             183.79             (0.00)         183.79
       1,510. Clean concrete the floor             1,531.57 SF                     0.19             291.00             (0.00)         291.00
       Excludes: Baseboards, content manipulation.
       1,511. Paint concrete the floor             1,531.57 SF                     0.67           1,026.15             (0.00)       1,026.15
       1,512. Content Manipulation charge -           65.00 HR                   31.51            2,048.15             (0.00)       2,048.15
       per hour
       This includes the moving of all contents. That includes the wall hangings and items located inside of cabinetry. Boxes and packing
       supplies can found in the misc. section of this estimate.
       1,513. Final cleaning - construction -      1,531.57 SF                     0.12             183.79             (0.00)         183.79
       Commercial
                                                           Odor Removal & Air Cleaning.
       1,514. Hydroxyl generator - odor                4.00 DA                  180.00              720.00             (0.00)         720.00
       counteractant - 2 optics
       Includes: Equipment cost for a hydroxyl generator. Based on 24 hours of "run time" on the job-site. Excludes: Set-up, take down,
       and monitoring. Use WTREQ for set-up, take down, and/or monitoring, if needed.
       1,515. Negative air fan/Air scrubber            4.00 DA                   74.19              296.76             (0.00)         296.76
       (24 hr period) - No monit.
       For use with the hydroxyl generator. Used to remove all particulate prior to the air running through the generator.
       Excludes: HEPA filter (WTR FHEPA), and setup, take down, monitoring (see WTR EQ).
       1,516. Air mover axial fan (per 24             12.00 EA                   28.50              342.00             (0.00)         342.00
       hour period) - No monitoring
       Used with the Hydroxyl generator. Used as supplemental air movement to push the hydroxyls.
       3 fans for a period of 4 days.
       1,517. Equipment decontamination                5.00 EA                   25.94              129.70             (0.00)         129.70
       charge - per piece of equipment
       1,518. Equipment setup, take down,              2.00 HR                   36.43               72.86             (0.00)          72.86
       and monitoring (hourly charge)

       Totals: Family Dollar Storage                                                           9,752.82               0.00         9,752.82

       Total: Family Dollar                                                                 105,812.01                0.00      105,812.01



      GATJIMWOODSSTRIPMALL                                                                                      10/9/2018            Page: 103
104



                        The Howarth Group




       Total: Shop Areas                                                                      427,549.53                0.00       427,549.53

       Total: Interiors of Shops                                                              427,549.53                0.00       427,549.53

                                       HVACs

       DESCRIPTION                              QUANTITY                 UNIT COST                  RCV           DEPREC.                ACV
       1,519. R&R Air conditioning unit, 5             3.00 EA                 6,073.38         18,220.14             (0.00)        18,220.14
       ton - Commercial grade
       Includes: 5 ton condensing unit and installation labor. Labor cost to remove a 5 ton condensing unit and to discard in a job-site waste
       receptacle. Excludes: Crane or other lifting equipment
       1,520. R&R Air handler - with heat              3.00 EA                 2,250.09          6,750.27             (0.00)          6,750.27
       element and A/C coil - 5 ton
       Includes: Air handler with heat element, AC coil and installation labor. Labor cost to remove an air handler and to discard in a
       job-site waste receptacle. Excludes: Refrigerant and system charging/balancing. Quality: 60,000 BTU with 10KW supplemental
       heating element.
       1,521. R&R Refrigerant lineset - 3/8"           3.00 EA                   415.19          1,245.57             (0.00)          1,245.57
       x 3/4" tubing - 31' to 50'
       1,522. Central air cond. system -              15.00 LB                    16.50            247.50             (0.00)            247.50
       refrigerant only
       1,523. R&R Heating and cooling            30,945.66 SF                     11.03        341,330.63             (0.00)       341,330.63
       system - fan coils - Commercial
       Includes: Heating and cooling system fan coils. Labor to remove heating and cooling system fan coils and to discard in a job-site
       waste receptacle.Excludes: Primary heat/cooling source.

       Totals: HVACs                                                                          367,794.11                0.00       367,794.11




                                       Miscellaneous

       DESCRIPTION                              QUANTITY                 UNIT COST                  RCV           DEPREC.                ACV
       1,524. Crane and operator - 50 ton            60.00 HR                   175.00           10,500.00             (0.00)         10,500.00
       capacity
       1,525. Telehandler/forklift and               40.00 HR                     83.10            3,324.00            (0.00)          3,324.00
       operator
       To be used in the exterior elevation work. To also assist various sub-contractors, and site maintenance with there daily jobs, and
       duties.
       1,526. Scissor lift - 20' platform height     30.00 DA                   125.00             3,750.00            (0.00)          3,750.00
       - electric powered
       1,527. Job-site cargo/storage container       30.00 MO                     65.00            1,950.00            (0.00)          1,950.00
       - 16' long - per month
       Five containers for 6 months. Roofing will require approx 3 containers upon delivery. Containers are used to house various materials
       and tools for the reconstruction process. They are used throughout the process until near completion.
       1,528. Job-site moving container -            10.00 EA                     84.00              840.00            (0.00)            840.00
       pick up/del. (ea. way) 16'-20'*
       1,529. Scaffold - per section (per            12.00 MO                   109.00             1,308.00            (0.00)          1,308.00
       month)
      GATJIMWOODSSTRIPMALL                                                                                         10/9/2018           Page: 104
105



                        The Howarth Group




                                                          CONTINUED - Miscellaneous



       DESCRIPTION                              QUANTITY                 UNIT COST                  RCV           DEPREC.                ACV
       2 sets of backers scaffold for the duration.
       1,530. Commercial Supervision /                480.00 HR                  54.42          26,121.60              (0.00)        26,121.60
       Project Management - per hour
       Approx. 20 hours per week of project management based on six months. Time includes travel to and from the site.
       1,531. General Laborer - per hour            1,920.00 HR                  31.50          60,480.00              (0.00)        60,480.00
       Approx. 40 hours per week per man for a 2 man crew to perform all site maintenance and cleaning.
       Amounts of light bulbs are an estimate only. These bulbs are for the replacement of any bulbs that may not work after being put back
       into the fixture after the remediation is done.
       1,532. Light bulb - Fluorescent tube -          20.00 EA                   5.25             105.00              (0.00)            105.00
       2' soft white - mat. only
       1,533. Light bulb - Fluorescent tube -          20.00 EA                   5.62             112.40              (0.00)            112.40
       4' soft white - mat. only
       1,534. Light bulb - Fluorescent tube -          20.00 EA                   7.89             157.80              (0.00)            157.80
       6' cool white - mat. only
       1,535. Light bulb - Fluorescent tube -          20.00 EA                   9.35             187.00              (0.00)            187.00
       8' cool white - mat. only
       Amount of boxes is an estimate. There may be more boxes necessary. This estimated amount is conservative.
       1,536. Provide box, packing paper &            250.00 EA                   2.19             547.50              (0.00)            547.50
       tape - small size
       1,537. Provide box, packing paper &            750.00 EA                   3.13           2,347.50              (0.00)          2,347.50
       tape - medium size
       1,538. Provide box, packing paper &            250.00 EA                   4.15           1,037.50              (0.00)          1,037.50
       tape - large size
       1,539. Provide box, packing paper &            150.00 EA                   5.35             802.50              (0.00)            802.50
       tape - extra large size
       1,540. Provide dishpack box, packing           150.00 EA                   7.39           1,108.50              (0.00)          1,108.50
       paper & tape
       1,541. Provide picture-frame box,               25.00 EA                   5.45             136.25              (0.00)            136.25
       packing paper & tape
       1,542. Provide glasspack box, packing          150.00 EA                  12.05           1,807.50              (0.00)          1,807.50
       paper & tape
       1,543. Temporary toilet (per month)             12.00 MO                 125.14           1,501.68              (0.00)          1,501.68
       2 toilets for 6 months.
       1,544. Temporary fencing                       400.00 LF                   5.07           2,028.00              (0.00)          2,028.00
       1,545. Taxes, insurance, permits &               1.00 EA               3,273.00           3,273.00              (0.00)          3,273.00
       fees (Bid item)
       1,546. Plan Review fee*                          1.00 EA               1,636.50           1,636.50              (0.00)          1,636.50
       1,547. Night Site Security*                     20.00 WK               2,400.00          48,000.00              (0.00)        48,000.00
       Security will be needed to protect the construction site from John Q Public. The security will keep materials and tools safe as well.
       This is a high tourist destination. Lots of families and kids.

      GATJIMWOODSSTRIPMALL                                                                                         10/9/2018           Page: 105
106



                        The Howarth Group




                                                             CONTINUED - Miscellaneous



       DESCRIPTION                                QUANTITY                  UNIT COST                RCV        DEPREC.                ACV
       1,548. Dumpster load - Approx. 30              10.00 EA                     500.00         5,000.00          (0.00)          5,000.00
       yards, 5-7 tons of debris
       To be used for non roofing material ie...insulation, drywall, ceiling tiles ect.....

       Totals: Miscellaneous                                                                   178,062.23             0.00        178,062.23

       Line Item Totals: GATJIMWOODSSTRIPMALL                                                 1,135,385.77            0.00      1,135,385.77



       Grand Total Areas:
           55,094.05 SF Walls                           30,897.44 SF Ceiling                     85,991.49 SF Walls and Ceiling
           30,945.66 SF Floor                            3,438.41 SY Flooring                     4,400.99 LF Floor Perimeter
                0.00 SF Long Wall                            0.00 SF Short Wall                   4,457.17 LF Ceil. Perimeter

           30,945.66 Floor Area                         31,724.30 Total Area                     55,620.84 Interior Wall Area
           88,399.51 Exterior Wall Area                  1,031.90 Exterior Perimeter of
                                                                  Walls

           74,311.61 Surface Area                          743.12 Number of Squares               4,009.70 Total Perimeter Length
              143.71 Total Ridge Length                    156.47 Total Hip Length




      GATJIMWOODSSTRIPMALL                                                                                       10/9/2018           Page: 106
107



                      The Howarth Group




                                                     Summary for Dwelling
       Line Item Total                                                                   1,135,385.77
       Material Sales Tax            @         9.750%                                       31,767.64
       P Ppty Material Tax           @         9.750%                                          766.77
       Storage Rental Tax            @         9.750%                                          190.13

       Subtotal                                                                          1,168,110.31
       Overhead                      @          10.0%                                      116,811.74
       Profit                        @          10.0%                                      116,811.74
       P Ppty Cleaning Tax           @         9.750%                                        1,483.28

       Replacement Cost Value                                                           $1,403,217.07
       Net Claim                                                                        $1,403,217.07




                                          Arthur Grandinetti




      GATJIMWOODSSTRIPMALL                                                  10/9/2018         Page: 107
108



                       The Howarth Group




                                                        Recap by Room

      Estimate: GATJIMWOODSSTRIPMALL

      Area: Exterior

      Area: Building Roof/TPO/Low Slope Areas on Top.
             Main Building TPO Roof Areas                                98,350.29     8.66%

             Area Subtotal: Building Roof/TPO/Low Slope Areas on Top.    98,350.29     8.66%

      Area: Metal Roof/Mansard
             Metal Roofing/Mansard Areas                                 31,103.65     2.74%

             Area Subtotal: Metal Roof/Mansard                           31,103.65     2.74%
             Front Elevation                                             12,392.91     1.09%
             Right Elevation                                              5,958.78     0.52%
             Rear Elevation/Tan Color Building.                           8,652.43     0.76%
             Left Elevation/Brown & Orange Color Building.                5,521.84     0.49%

             Area Subtotal: Exterior                                    161,979.90     14.27%

      Area: Interiors of Shops

      Area: Shop Areas

      Area: Subway
             Subway/Dining                                               30,437.74     2.68%
             Subway/Kitchen                                               7,987.86     0.70%
             Subway/Sprinkler Room                                          476.07     0.04%
             Subway/Womens Room                                           1,340.11     0.12%
             Subway Mens Room                                             1,307.13     0.12%

             Area Subtotal: Subway                                       41,548.91     3.66%

      Area: 3 Jimmys

      Area: Food Prep Area/Room
             Food Prep Entry/Loading Bay                                  1,163.12     0.10%
             Food Prep Room for 3 Jimmys                                 14,257.26     1.26%
             Food Prep Electrical Area                                    1,865.90     0.16%

             Area Subtotal: Food Prep Area/Room                          17,286.28     1.52%

       Area: Storage Area/Room/Vegetable Room
              3 Jimmys Storage Area                                       5,500.95     0.48%
      GATJIMWOODSSTRIPMALL                                                 10/9/2018    Page: 108
109



                     The Howarth Group




             Area Subtotal: Storage Area/Room/Vegetable Room     5,500.95    0.48%

      Area: Main Restaurant
             Entry/Dessert Display                              12,784.60    1.13%
             Server Hall                                           731.16    0.06%
             Main Kitchen                                       10,311.36    0.91%
             Electrical Chase                                      598.83    0.05%
             Mechanical                                          1,011.52    0.09%
             Main Dining                                        50,601.98    4.46%
             Restroom Hallway                                    1,736.54    0.15%
             Mens Room                                           3,351.03    0.30%
             Mens Room Storage Area/Room                           865.57    0.08%
             Womens Room                                         1,458.58    0.13%
             Office                                              1,722.19    0.15%
             Rear Dining                                        34,619.63    3.05%
             Storage Area/Room                                   1,329.01    0.12%
             No Access                                             850.78    0.07%

             Area Subtotal: Main Restaurant                    121,972.78    10.74%

             Area Subtotal: 3 Jimmys                           144,760.01    12.75%

      Area: Discount Cigs
             Discount Cigs & Beer                               19,082.44    1.68%
             Discount Hallway To Back Area                         975.51    0.09%
             Discount Sink Room                                    312.00    0.03%
             Discount Storage Hall                                 331.73    0.03%
             Discount Bathroom                                     290.43    0.03%
             Discount Back Room                                  3,454.21    0.30%
             Discount Upperlevel Security Room/Area              3,246.21    0.29%

             Area Subtotal: Discount Cigs                       27,692.53    2.44%

      Area: Fine Wines
             Fine WIne & Liquor/Main Area                       47,108.13    4.15%
             Liquor Private No Access                              452.69    0.04%
             Liquor Bathroom                                       730.39    0.06%
             Liquor Electrical Room                              1,188.07    0.10%
             Liquor Rear Storage                                   370.80    0.03%
             Liquor Office1                                      3,315.41    0.29%
             Liquor High Voltage                                   555.95    0.05%

             Area Subtotal: Fine Wines                          53,721.44    4.73%

       Area: Radio Shack
              Radio Shack Main Area                             13,627.96    1.20%
              Radio Hallway                                      1,080.72    0.10%
      GATJIMWOODSSTRIPMALL                                       10/9/2018    Page: 109
110



                       The Howarth Group




              Radio Bathroom                                                    612.73     0.05%
              Radio/Office                                                    1,497.16     0.13%

              Area Subtotal: Radio Shack                                    16,818.57      1.48%

      Area: Super Suds
             Coin Laundry                                                   18,147.15      1.60%

      Area: Commercial Laundry/NO Access/ Door in rear
             Commercial Laundry / No Access                                 19,048.91      1.68%

              Area Subtotal: Commercial Laundry/NO Access/ Door in rear     19,048.91      1.68%

              Area Subtotal: Super Suds                                     37,196.06      3.28%

      Area: Family Dollar
             Front Entry/ Family Dollar                                      7,165.90      0.63%
             Main Store Area/ Family Dollar                                 86,547.91      7.62%
             Family Restroom Hallway                                         1,547.72      0.14%
             Family Mens Room                                                  368.09      0.03%
             Family Womens Room                                                429.57      0.04%
             Family Dollar Storage                                           9,752.82      0.86%

              Area Subtotal: Family Dollar                                 105,812.01      9.32%

              Area Subtotal: Shop Areas                                    427,549.53     37.66%

              Area Subtotal: Interiors of Shops                            427,549.53     37.66%
              HVACs                                                        367,794.11     32.39%
              Miscellaneous                                                178,062.23     15.68%

      Subtotal of Areas                                                   1,135,385.77    100.00%


      Total                                                               1,135,385.77    100.00%




      GATJIMWOODSSTRIPMALL                                                    10/9/2018     Page: 110
111



                    The Howarth Group




                                        Recap by Category

       O&P Items                                                 Total         %
       ACOUSTICAL TREATMENTS                                  59,530.71     4.24%
       AWNINGS & PATIO COVERS                                  2,640.00     0.19%
       CONT: GARMENT & SOFT GOODS CLN                          3,932.50     0.28%
       CONT: CLEAN ELECTRIC ITEMS                              4,123.69     0.29%
       CLEANING                                              103,465.83     7.37%
       CONCRETE & ASPHALT                                      6,401.30     0.46%
       CONTENT MANIPULATION                                   30,928.43     2.20%
       CONT: PACKING,HANDLNG,STORAGE                           3,854.75     0.27%
       GENERAL DEMOLITION                                     72,679.51     5.18%
       DOORS                                                      64.10     0.00%
       ELECTRICAL                                             18,146.71     1.29%
       ELECTRICAL - SPECIAL SYSTEMS                            7,691.76     0.55%
       HEAVY EQUIPMENT                                        17,574.00     1.25%
       FLOOR COVERING - CARPET                                   820.38     0.06%
       FLOOR COVERING - STONE                                  4,468.31     0.32%
       FLOOR COVERING - WOOD                                   2,504.80     0.18%
       PERMITS AND FEES                                        4,909.50     0.35%
       FINISH CARPENTRY / TRIMWORK                               384.64     0.03%
       FINISH HARDWARE                                         2,158.67     0.15%
       FIRE PROTECTION SYSTEMS                                 2,105.60     0.15%
       FRAMING & ROUGH CARPENTRY                                 869.46     0.06%
       HAZARDOUS MATERIAL REMEDIATION                          7,291.49     0.52%
       HEAT, VENT & AIR CONDITIONING                         380,898.41    27.14%
       INSULATION                                                  9.00     0.00%
       LABOR ONLY                                            134,601.60     9.59%
       LIGHT FIXTURES                                         31,571.59     2.25%
       PLUMBING                                                  515.60     0.04%
       PAINTING                                               93,606.38     6.67%
       ROOFING                                                79,332.64     5.65%
       SCAFFOLDING                                             1,308.00     0.09%
       SPECIALTY ITEMS                                        18,117.69     1.29%
       STUCCO & EXTERIOR PLASTER                                 557.16     0.04%
       TEMPORARY REPAIRS                                       3,529.68     0.25%
       USER DEFINED ITEMS                                      2,204.82     0.16%
       WALLPAPER                                               9,084.24     0.65%
       WATER EXTRACTION & REMEDIATION                         23,500.12     1.67%
       O&P Items Subtotal                                   1,135,383.07   80.91%



      GATJIMWOODSSTRIPMALL                                    10/9/2018    Page: 111
112



                    The Howarth Group




       Non-O&P Items                                      Total          %
       USER DEFINED ITEMS                                    2.70    0.00%
       Non-O&P Items Subtotal                                2.70    0.00%
       O&P Items Subtotal                            1,135,383.07   80.91%
       Material Sales Tax               @   9.750%      31,767.64    2.26%
       P Ppty Material Tax              @   9.750%         766.77    0.05%
       Storage Rental Tax               @   9.750%         190.13    0.01%
       Overhead                         @    10.0%     116,811.74    8.32%
       Profit                           @    10.0%     116,811.74    8.32%
       P Ppty Cleaning Tax              @   9.750%       1,483.28    0.11%

       Total                                         1,403,217.07   100.00%




      GATJIMWOODSSTRIPMALL                             10/9/2018     Page: 112
113

  Exterior - Building Roof/TPO/Low Slope Areas on Top.




      GATJIMWOODSSTRIPMALL                               10/9/2018   Page: 113
114

  Exterior - Metal Roof/Mansard




      GATJIMWOODSSTRIPMALL        10/9/2018   Page: 114
115

  Complete Exterior Footprint Sketch - Main Level




      GATJIMWOODSSTRIPMALL                          10/9/2018   Page: 115
116

  Interiors of Shops - Shop Areas




      GATJIMWOODSSTRIPMALL          10/9/2018   Page: 116
